EXECUTION VERSION 



U.S. $500,000,000







MASTER REPURCHASE AGREEMENT







by and among







QUADRA QRS, LLC,

as a Seller







QUADRA REALTY TRUST, INC.,

as a Seller







and







WACHOVIA BANK, NATIONAL ASSOCIATION,

as the Purchaser













Dated as of March 29, 2007











TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS 1

Section 1.1 Certain Defined Terms. 1

Section 1.2 Other Terms. 37

Section 1.3 Computation of Time Periods. 37

Section 1.4 Interpretation. 37

ARTICLE II PURCHASE OF ELIGIBLE ASSETS 39

Section 2.1 Purchase and Sale. 39

Section 2.2 Transaction Mechanics; Related Matters. 39

Section 2.3 Reduction of Maximum Amount; Optional Repurchases. 43

Section 2.4 Extension of Facility Maturity Date and Funding Expiration Date. 45

Section 2.5 Payment of Price Differential. 45

Section 2.6 Request for Additional Transaction for Excess Margin. 46

Section 2.7 Margin Account Maintenance. 47

Section 2.8 Income Payments. 47

Section 2.9 Payment, Transfer and Custody. 48

Section 2.10 Disputes Regarding Market Value Determination. 50

Section 2.11 [Reserved]. 50

Section 2.12 Fees. 50

Section 2.13 Increased Costs; Capital Adequacy; Illegality. 50

Section 2.14 Taxes. 51

Section 2.15 Obligations Absolute. 53

ARTICLE III CONDITIONS TO TRANSACTIONS 54

Section 3.1 Conditions to Closing and Initial Purchase. 54

Section 3.2 Conditions Precedent to all Transactions. 55

ARTICLE IV REPRESENTATIONS AND WARRANTIES 59

Section 4.1 Representations and Warranties of the Seller. 59

ARTICLE V COVENANTS 68

Section 5.1 Covenants of the Seller. 68

ARTICLE VI ADMINISTRATION AND SERVICING 80

Section 6.1 Servicing. 80

Section 6.2 Seller as Servicer. 80

Section 6.3 Third Party Servicer. 81

Section 6.4 Duties of the Seller. 81

Section 6.5 Authorization of the Seller. 82

Section 6.6 Collection of Payments. 82

Section 6.7 Realization Upon Defaulted Asset. 83

Section 6.8 Maintenance of Insurance Policies. 83

Section 6.9 Event of Default. 84

Section 6.10 Modification. 84

Section 6.11 Inspection. 84

Section 6.12 [Reserved]. 84

Section 6.13 Payment of Certain Expenses by Servicer. 85

Section 6.14 Pooling and Servicing Agreements. 85

Section 6.15 Servicer Default. 85

ARTICLE VII [RESERVED] 86

ARTICLE VIII SECURITY INTEREST 86

Section 8.1 Security Interest. 86

Section 8.2 Release of Lien on Purchased Assets. 88

Section 8.3 [Reserved]. 89

Section 8.4 Remedies. 89

Section 8.5 Waiver of Certain Laws. 89

Section 8.6 Purchaser’s Duty of Care. 89

ARTICLE IX [RESERVED] 90

ARTICLE X EVENTS OF DEFAULT 90

Section 10.1 Events of Default. 90

Section 10.2 Remedies. 92

ARTICLE XI INDEMNIFICATION 95

Section 11.1 Indemnities by the Seller. 95

ARTICLE XII [RESERVED] 97

ARTICLE XIII MISCELLANEOUS 98

Section 13.1 Amendments and Waivers. 98

Section 13.2 Notices, Etc. 98

Section 13.3 Set–offs. 98

Section 13.4 No Waiver; Remedies. 99

Section 13.5 Binding Effect; Benefit of Assignment. 99

Section 13.6 Term of this Agreement. 99

Section 13.7 Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue. 100

Section 13.8 Waivers. 100

Section 13.9 Costs, Expenses and Taxes. 100

Section 13.10 Construction. 101

Section 13.11 Recourse Against Certain Parties. 101

Section 13.12 Protection of Right, Title and Interest in the Purchased Assets;
Further Action Evidencing Transactions. 102

Section 13.13 Confidentiality. 102

Section 13.14 Execution in Counterparts; Severability; Integration. 104

Section 13.15 Seller’s Waiver of Setoff. 104

Section 13.16 Assignments and Participations; Hypothecation of Purchased Assets.
104

Section 13.17 Heading and Exhibits. 105

Section 13.18 Single Agreements. 105

Section 13.19 Disclosure Relating to Certain Federal Protections. 105

Section 13.20 Intent. 106

Section 13.21 Periodic Due Diligence Review. 106

Section 13.22 Purchaser and Participant Register. 107

Section 13.23 Joint and Several Obligations. 107





SCHEDULES

Schedule 1 Representations and Warranties Regarding Assets 1

Schedule 2 List of Accounts 1

Schedule 3 List of Existing Financing Facilities 1

Schedule 4 Organizational Chart 1

Schedule 5 List of UCC Filing Locations 1

Schedule 6 List of Approved Servicers 1

Schedule 7 List of Additional Items Required in the Underwriting Package 1

Schedule 8 Permitted Fund Managers 1

Schedule 9 Draw Procedures for Bridge Type and Construction Type Assets 1

EXHIBITS

Exhibit I Form of Transaction Request 1

Exhibit II Form of Confirmation 1

Exhibit III Form of Closing Certificate 1

Exhibit IV–1 Form of Power of Attorney of Seller 1

Exhibit IV–2 Form of Power of Attorney of Pledgor 1

Exhibit V Form of Account Control Agreement 1

Exhibit VI Form of Securities Account Control Agreement 1

Exhibit VII Form of Servicer Redirection Notice 1

Exhibit VIII Form of Compliance Certificate 1

Exhibit IX Form of Purchased Asset Data Summary 1

Exhibit X Form of Margin Deficit Notice 1

Exhibit XI Form of Assignment 1

Exhibit XII–A Form of Seller’s Release Letter 1

Exhibit XII–B Form of Warehouse Lender’s Release Letter 1

Exhibit XIII Form of Request for Additional Transaction for Excess Margin 1

Exhibit XIV Form of Section 2.14 Certificate 1

MASTER REPURCHASE AGREEMENT





THIS MASTER REPURCHASE AGREEMENT (as amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time, the
“Agreement”) is made as of this 29th day of March, 2007, by and among:

(1) QUADRA QRS, LLC, a Maryland limited liability company, as a Seller;

(2) QUADRA REALTY TRUST, INC., a Maryland corporation, as a Seller; and

(3) WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, “Wachovia”), as the Purchaser.

R E C I T A L S



WHEREAS, the Seller desires to sell and the Purchaser desires to purchase from
time to time Eligible Assets under the terms and conditions stated herein; and

WHEREAS, if the Purchaser purchases one (1) or more Eligible Assets, the parties
desire that the Seller repurchase the Purchased Asset(s) on or before the
Facility Maturity Date under the terms and conditions stated herein.

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Certain Defined Terms.



(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Article I.

(b) As used in this Agreement and the schedules, exhibits and other attachments
hereto, unless the context requires a different meaning, the following terms
shall have the following meanings:

“AAA IO”: An “AAA” rated bond that is “interest only,” including any such bond
designated “X–C” or “X–P.”

“40 Act”: The Investment Company Act of 1940, as amended from time to time.

“Accepted Servicing Practices”: With respect to each Purchased Item serviced
other than pursuant to the provisions of Section 6.14, those mortgage loan,
mezzanine loan, secured lending and/or investment servicing practices, as
applicable, of prudent lending institutions that service Purchased Items of the
same type, size and structure as such Purchased Items in the jurisdiction where
the related Underlying Property is located, as applicable, but in any event,
(i) in accordance with the terms of the Repurchase Documents and Applicable Law,
(ii) without prejudice to the interests of the Purchaser or any Affected Party,
(iii) with a view to the maximization of the recovery on such Purchased Items on
a net present value basis and (iv) without regard to (A) any relationship that
the Seller and any other Repurchase Party may have with the related Borrower,
any Servicer, any PSA Servicer, the Seller or any other Repurchase Party or any
Affiliate of any of the foregoing; (B) the right of the Seller or any other
Repurchase Party to receive compensation or other fees for its services rendered
pursuant to this Agreement, the Repurchase Documents, the Asset Documents or any
other document or agreement; (C) the ownership, servicing or management by the
Seller or any other Repurchase Party for others of any other mortgage loans or
mortgaged property; (D) any obligation of the Seller or any other Repurchase
Party to repurchase or substitute a Purchased Item; (E) any obligation of the
Seller or any other Repurchase Party to cure a breach of a representation and
warranty with respect to a Purchased Item and (F) any debt the Seller or any
other Repurchase Party has extended to any Borrower, mortgagor or any Affiliate
of such Borrower or mortgagor other than a Purchased Asset.

“Account Control Agreement”: A letter agreement among the Seller, the Purchaser
and Wachovia substantially in the form of Exhibit V attached hereto, as amended,
modified, restated, replaced, waived, substituted, supplemented or extended from
time to time.

“Accrual Period”: With respect to the first Payment Date in respect of any
Purchased Asset, the period from and including the applicable Purchase Date to
but excluding such first Payment Date, and, with respect to any subsequent
Payment Date in respect of such Purchased Asset, the period from and including
the previous Payment Date to but excluding such subsequent Payment Date.

“Additional Amount”: Defined in Subsection 2.14(a) of this Agreement.

“Additional Purchased Asset”: An Eligible Asset transferred to the Purchaser in
a satisfaction of a Margin Deficit pursuant to Section 2.7 of this Agreement,
which Additional Purchased Asset must satisfy all requirements of, and be
transferred in accordance with the provisions of, this Agreement.

“Adjusted Eurodollar Rate”: For any Eurodollar Period, a rate per annum equal to
a fraction, expressed as a percentage and rounded upwards (if necessary) to the
nearest 1/100 of 1%, (i) the numerator of which is equal to the Eurodollar Rate
for such Eurodollar Period and (ii) the denominator of which is equal to 100%
minus the Eurodollar Reserve Percentage for such Eurodollar Period.

“Advance Rate”: With respect to an Eligible Asset or Purchased Asset, as
applicable, of a certain Asset Class, the “Cumulative Maximum Advance Rate” or
“Maximum Advance Rate,” as applicable, set forth in the applicable column on
Schedule 1 to the Fee Letter.

“Advance Rate Amount”: With respect to each payment or prepayment of principal
on a Purchased Asset (including, without limitation, insurance or condemnation
proceeds or recoveries from foreclosure), the product of the Advance Rate
applicable to such Purchased Asset and the amount of such principal payment or
prepayment.

“Affected Party”: The Purchaser, each Person that becomes a Purchaser under the
Repurchase Documents and all assignees, transferees, pledgees and participants
of any of the foregoing permitted hereunder.

“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, “control” (including the terms
“controlling,” “controlled by” and “under common control with”) when used with
respect to any specified Person means the possession, direct or indirect, of the
power to vote 50.1% or more of the voting securities of such Person and to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

“Aggregate Unpaids”: At any time, an amount equal to the sum of the following:
the aggregate Purchase Price outstanding for all Transactions, the aggregate
Price Differential unpaid, Margin Deficits outstanding, Breakage Costs,
Increased Costs, Taxes, Additional Amounts, Late Payment Fees, all other amounts
owed by the Seller to the Purchaser, the Affected Parties or the Indemnified
Parties or by the Seller or any other Person under this Agreement, the
Repurchase Documents and any fee letter (including, without limitation, the Fee
Letter and the Custodial Fee Letter) delivered in connection with any of the
transactions contemplated by this Agreement or the other Repurchase Documents
(whether due or accrued) and any interest and/or fees that accrue after the
commencement of any proceeding under any Insolvency Laws by or against any
Repurchase Party, regardless of whether such interest and/or fees are allowed
claims in such proceeding.

“Agreement”: Defined in the Preamble of this Agreement.

“ALTA”: The American Land Title Association.

“Alternative Market Price Quote”: The good faith determination of the price at
which an Asset or Purchased Asset could readily be sold by a bona fide
third–party broker or dealer that (a) is not the Purchaser or any Affiliate of
the Purchaser, the Seller or any other Repurchase Party, (b) regularly engages
in the business of buying and/or selling assets similar in type, size and
structure as the applicable Assets or Purchased Assets, and (c) is familiar with
the market for such Assets or Purchased Assets.

“Anti–Terrorism Laws”: Any Applicable Law relating to money laundering or
terrorism, including, but not limited to, Executive Order 13224, the OFAC
Regulations and the USA Patriot Act.

“Applicable Law”: For any Person or Property of such Person, all existing and
future applicable laws, rules, regulations (including temporary and final income
tax regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority
(including, without limitation, usury laws, the Federal Truth in Lending Act and
Regulation Z and Regulation B of the Board of Governors of the Federal Reserve
System), and applicable judgments, decrees, injunctions, writs, awards or orders
of any court, arbitrator or other administrative, judicial or quasi–judicial
tribunal or agency of competent jurisdiction.

“Approved Servicer”: Defined in the definition of Qualified Transferee.

“Asset”: (i) a Mortgage Loan, a Mezzanine Loan, a Preferred Equity Interest or
an Equity Asset (including, without limitation, a Bridge Type or Construction
Type of any of the foregoing), (ii) a REOC Debt, (iii) a Partial Interest in any
of the foregoing, and (iv) a CMBS Security, provided, however, in each case the
Underlying Property related thereto corresponds to a Property Class of Assets,
and provided, further, Assets shall not include any Retained Interest (if any).

“Asset Class”: With respect to an Asset or Purchased Asset, as applicable, such
Asset’s or Purchased Asset’s, as applicable, classification as (i) a Mortgage
Loan, Mezzanine Loan, Preferred Equity Interest, Equity Asset (including Bridge
Type or Construction Type subclasses of any of the foregoing), (ii) REOC Debt,
(iii) any Partial Interest subclass of any of the foregoing or (iv) CMBS
Security.

“Asset Documents”: Defined in the Custodial Agreement.

“Asset File”: Defined in the Custodial Agreement.

“Asset File Checklist”: Defined in the Custodial Agreement.

“Asset Schedule and Exception Report”: Defined in the Custodial Agreement.

“Asset Value”: As of any date of determination with respect to an Eligible Asset
or Purchased Asset, as applicable, of a certain Asset Class and the applicable
Property Class of Underlying Property, (a) with respect to an Eligible Asset or
Purchased Asset, as applicable, that is not a Bridge Type or Construction Type,
the lesser of (1) the product of the Book Value of such Eligible Asset or
Purchased Asset, as applicable, times the Advance Rate applicable thereto and
(2) the product of the Market Value of such Eligible Asset or Purchased Asset,
as applicable, times the Advance Rate applicable thereto, in each case, taking
into account the Maximum LTV applicable to such Eligible Asset or Purchased
Asset, as applicable, and (b) with respect to an Eligible Asset or Purchased
Asset, as applicable, that is a Bridge Type or Construction Type, the lesser of
(1) the product of the Book Value of such Eligible Asset or Purchased Asset, as
applicable, times the Advance Rate applicable thereto, and (2) the product of
the Construction Costs of such Eligible Asset or Purchased Asset, as applicable,
times the Advance Rate applicable thereto, in each case taking into account the
Maximum LTC applicable to such Eligible Asset or Purchased Asset, as applicable;
provided, however, the Asset Value shall, subject to Section 2.10 of this
Agreement, be reduced as reasonably determined by the Purchaser with respect to
each Purchased Asset (A) except as disclosed to the Purchaser in the related
Confirmation prior to the related Purchase Date, in respect of which one (1) or
more representations and warranties set forth in Schedule 1 is not satisfied
(assuming each representation and warranty is determined as of the date the
Asset Value is determined), which failure adversely affects the related Asset,
(B) in respect of which the complete Asset File has not been delivered to the
Custodian within the time period required by the Custodial Agreement, (C) which
has been released from the possession of the Custodian under the Custodial
Agreement to the Seller or its designee and the same has not been returned to
the Custodian for a period in excess of twenty (20) calendar days or (D) with
respect to which the Seller has failed to repurchase such Purchased Asset by the
Repurchase Date.

“Assignment”: The transfer of all of the Seller’s rights and interests under an
Eligible Asset pursuant to (i) an assignment agreement executed by the Seller in
blank, which agreement shall be in the form of Exhibit XI and is otherwise
satisfactory to the Purchaser in its discretion and (ii) to the extent
applicable, the form of assignment contemplated by the related Asset Documents
executed by the Seller in blank.

“Assignment of Leases”: With respect to any Mortgage, an assignment of leases,
rents and profits thereunder, notice of transfer or equivalent instrument in
recordable form, sufficient under the laws of the jurisdiction wherein the
Underlying Property is located to effect the related assignment of leases.

“Assignment of Mortgage”: With respect to any Mortgage, an assignment of the
Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Underlying
Property is located to effect the assignment of the Mortgage.

“Authority Documents”: As to any Person, as applicable, the articles or
certificate of incorporation or formation, by–laws, limited liability company
agreement, general partnership agreement, limited partnership agreement, trust
agreement, joint venture agreement, resolutions and or other applicable
organizational or governing documents of such Person.

“Availability”: At any time, an amount equal to the positive excess (if any) of
(a) the Maximum Amount minus (b) the aggregate Purchase Price outstanding for
all Transactions on such day; provided, however, the Availability shall be
zero (0) (1) on and after the occurrence of (i) the Funding Expiration Date (as
such date may be extended pursuant to Subsection 2.4(b)), (ii) the Facility
Maturity Date (not including any extensions thereof) or (iii) a Margin Deficit
which is still outstanding or (2) during the continuance of an Event of Default.

“Bailee”: With respect to each Table Funded Purchased Asset, the related title
company, attorney or settlement agent, in each case approved in writing by the
Purchaser in its discretion.

“Bailee Agreement”: The Bailee Agreement among the Seller, the Purchaser and the
Bailee in the form of Annex 13 to the Custodial Agreement.

“Bailee’s Trust Receipt”: A Bailee Trust Receipt in the form of Attachment 2 to
the Bailee Agreement.

“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.

“Base Rate”: On any date, a fluctuating rate per annum equal to the higher of
(a) the Prime Rate or (b) the Federal Funds Rate plus 0.5%.

“Basic Asset Documents”: Defined in the Custodial Agreement.

“Benefit Plan”: Any employee benefit plan as defined in Section 3(3) of ERISA in
respect of which the Seller or any ERISA Affiliate of the Seller is, or at any
time during the immediately preceding six (6) years was, an “employer” as
defined in Section 3(5) of ERISA.

“Book Value”: With respect to any Eligible Asset or Purchased Asset, as
applicable, at any time, an amount, as certified by the Seller, equal to the
lesser of (a) face or par value thereof and (b) the price that the Seller
initially paid or advanced in respect thereof plus any additional amounts
advanced by the Seller for or in respect of such Eligible Asset or Purchased
Asset, as applicable, as such Book Value may be marked down by the Seller from
time to time, including, as applicable, from any loss/loss reserve/price
adjustments, less an amount equal to the sum of all principal payments,
prepayments or paydowns paid, realized losses and other write downs recognized
relating to such Eligible Asset or Purchased Asset, as applicable; provided,
however, any such markdowns or adjustments must be made in good faith and shall
be disclosed contemporaneously therewith in writing to the Purchaser, which mark
downs or adjustments, without a corresponding payment and application of
principal, may result in a Margin Deficit.

“Borrower”: Individually and collectively, as the context may expressly provide
or require, the borrowers, mortgagors, obligors or debtors under an Asset or
Purchased Asset.

“Borrower Reserve Payments”: Any payments made by a Borrower under the
applicable Asset Documents which, pursuant to the terms of such Asset Documents,
are required to be deposited into escrow or into a reserve to be used for a
specific purpose (e.g., tax and insurance escrows).

“Breakage Costs”: Any amount or amounts as shall compensate the Purchaser or any
Affected Party for any actual out–of–pocket loss, cost or expense incurred by
the Purchaser or such Affected Party (as determined in the Purchaser’s sole
discretion) as a result of a repurchase or prepayment of the Purchase Price on a
date other than the last day of a Eurodollar Period or a Repurchase Date for the
related Purchased Assets.

“Bridge Type”: A Mortgage Loan, Mezzanine Loan, Preferred Equity Interest or
Equity Asset (or Partial Interest therein) that is otherwise an Eligible Asset
except that the Underlying Property is not stabilized or is otherwise considered
to be in a transitional state; provided, however, with respect to any Bridge
Type that is a construction loan, the Underlying Property shall have received
(or is expected to be received within the time period specified in the
applicable Asset Documents) all necessary entitlements to the development of the
land and the construction of the improvements (such as, but not limited to, land
disturbance permits) in a manner consistent with what is represented by the
Seller or any other Repurchase Party to the Purchaser.

“Business Day”: Any day other than a Saturday or a Sunday on which (a) banks are
not required or authorized to be closed in Minneapolis, Minnesota, New York, New
York or Charlotte, North Carolina, and (b) if the term “Business Day” is used in
connection with the determination of the Eurodollar Rate, dealings in United
States dollar deposits are carried on in the London interbank market.

“Capital Lease Obligations”: For any Person and its Consolidated Subsidiaries,
all obligations of such Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) Property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP, and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

“Cash Collateral”: The cash received by the Purchaser in satisfaction of a
Margin Deficit or as Income on Purchased Assets.

“CDO”: Collateralized debt obligations.

“CDO Asset Manager”: With respect to any Securitization Vehicle that is a CDO,
the entity which is responsible for managing or administering an Asset or an
interest therein as an underlying asset of such Securitization Vehicle or, if
applicable, as an asset of any Intervening Trust Vehicle (including, without
limitation, the right to exercise any consent and control rights available to
the holder of the Asset or the holder of an interest in the Asset).

“CDO Transaction”: A securitization transaction involving the issuance of
certificates representing beneficial interests in one (1) or more debt
obligations.

“Change of Control”: With respect to the Seller, the Guarantor or the Pledgor, a
change of control shall be deemed to have occurred upon the occurrence of any of
the following: (a) a Person or two or more Persons acting in concert shall have
acquired “beneficial ownership”, directly or indirectly, of, or shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of,
or control over, Voting Interests of such Seller, such Guarantor or such Pledgor
(or other securities convertible into such Voting Interests) representing more
than 50% of the combined voting power of all Voting Interests of the Seller, the
Guarantor or the Pledgor (provided, however, with respect to the Non–SPE Seller,
the trading of the shares of stock of the Non–SPE Seller on a stock exchange or
over the counter market shall not in and of itself constitute a Change of
Control), (b) the sale, lease, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Seller (together
with its Subsidiaries), the Guarantor (together with its Subsidiaries) or the
Pledgor (together with its Subsidiaries) taken as a whole to any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) or (c) the
adoption by the equity holders of the Seller, the Guarantor or the Pledgor of a
plan or proposal for the liquidation or dissolution of the Seller, the Guarantor
or the Pledgor. As used herein, “beneficial ownership” shall have the meaning
provided in Rule 13d-3 and 13d-5 of the Exchange Act.

“Closing Date”: March 29, 2007.

“CMBS Security”: A performing fixed or floating rate mortgage–backed
pass–through certificate, representing a beneficial ownership interest in one or
more first lien mortgage loans secured by Commercial Real Estate, rated by at
least two (2) Rating Agencies as AAA (including AAA IO), AA+, AA, AA–, A+, A,
A–, BBB+, BBB, BBB–, BB+, BB or BB–.

“Code”: The Internal Revenue Code of 1986 and the regulations promulgated and
rulings issued thereunder, in each case as amended from time to time.

“Collateral Property”: The Commercial Real Estate (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
the Asset Documents or any other note, certificate, debt instrument or other
document or instrument.

“Collection Account”: The account identified on Schedule 2 established in the
name of the Seller into which all Income and Cash Collateral shall be deposited,
which account shall be subject to the Account Control Agreement. Funds in the
Collection Account shall be invested by the Purchaser in Permitted Investments.

“Commercial Real Estate”: Any real estate included in the definition of Property
Class.

“Commercial Real Estate Loan”: Any loan secured directly or indirectly by
Commercial Real Estate.

“Commitment Fee”: The “Commitment Fee” as defined in and payable under the Fee
Letter.

“Compliance Certificate”: A compliance certificate in the form of Exhibit VIII
attached hereto.

“Confirmation”: A purchase confirmation in the form attached to this Agreement
as Exhibit II duly executed, completed and delivered by the Seller and the
Purchaser in accordance with the provisions of Subsection 2.2(c) of this
Agreement.

“Consolidated Interest Expense”: For any period with respect to any Person, the
amount that, in conformity with GAAP, would be set forth opposite the caption
“interest expense” or any like caption (including, without limitation, imputed
interest included in payments under financing leases) on a consolidated income
statement of such Person for such period excluding the amortization of any
original issue discount.

“Consolidated Subsidiaries”: As of any date and any Person, any and all
Subsidiaries or other entities that are consolidated with such Person in
accordance with GAAP.

“Construction Costs”: With respect to an Asset or Purchased Asset, as
applicable, that is a Bridge Type or Construction Type, as of any date of
determination, the reasonable hard and soft costs of proposed construction of
the improvements on the Underlying Property, which reasonable costs shall be
disclosed to and approved by the Purchaser in its discretion, plus the market
value of the related Underlying Property at such time, as determined by the
Purchaser in its discretion based on such sources of information as the
Purchaser may determine to rely on in its discretion.

“Construction Standard”: Defined in the Fee Letter.

“Construction Type”: A Mortgage Loan, Mezzanine Loan, Preferred Equity Interest
or Equity Asset (or Partial Interest in any of the foregoing) that is otherwise
an Eligible Asset except that ground–up improvements on the Underlying Property
are not completed and the asset is not stabilized; provided, however, the
Underlying Property shall have received (or is expected to be received within
the time period specified in the applicable Asset Documents) all necessary
entitlements to the development of the land and the construction of the
improvements (such as, but not limited to, land disturbance permits) in a manner
consistent with what is represented by the Seller to the Purchaser; provided,
further, however, the Purchaser may consider in its discretion on a case by case
basis land loans where no construction has commenced and, if the Purchaser
agrees to purchase such asset, such purchase shall be subject to such terms,
conditions and provisions (including, without limitation, Advance Rate and
Pricing Spreads) as the Purchaser may require in its discretion, to be set forth
in the related Confirmation.

“Contingent Liabilities”: Means (without duplication) for any Person and its
Consolidated Subsidiaries: (i) liabilities and obligations (including any
Guarantee Obligations) of such Person, its Consolidated Subsidiaries or any
other Person in respect of “off–balance sheet arrangements” (as defined in the
SEC Off–Balance Sheet Rules), (ii) any obligation, including, without
limitation, any Guarantee Obligation, whether or not required to be disclosed in
the footnotes to such Person’s and its Consolidated Subsidiaries’ financial
statements, guaranteeing partially or in whole any Non–Recourse Indebtedness,
lease, dividend or other obligation, exclusive of contractual indemnities
(including, without limitation, any indemnity or price–adjustment provision
relating to the purchase or sale of securities or other assets) and guarantees
of non–monetary obligations (other than guarantees of completion, environmental
indemnities and guarantees of customary carve–out matters made in connection
with Non–Recourse Indebtedness, such as (but not limited to) fraud,
misappropriation, bankruptcy and misapplication) which have not yet been called
on or quantified, of such Person, its Consolidated Subsidiaries or of any other
Person, and (iii) any forward commitment or obligation to fund or provide
proceeds with respect to any loan or other financing which is obligatory and
non–discretionary on the part of the lender. The amount of any Contingent
Liabilities described in clause (ii) shall be deemed to be, (a) with respect to
a guarantee of interest or interest and principal, or operating income
guarantee, the sum of all payments required to be made thereunder (which, in the
case of an operating income guarantee, shall be deemed to be equal to the debt
service for the note secured thereby), through, (x) in the case of an interest
or interest and principal guarantee, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guarantee, the date
through which such guarantee will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of such Person. As used in this definition, the
term “SEC Off–Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off–Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release Nos. 33–8182; 34–47264; FR–67
International Series Release No. 1266 File No. S7–42–02, 68 Fed. Reg. 5982 (Feb.
5, 2003) (codified at 17 CFR pts. 228, 229 and 249).

“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its Property is bound or is subject.

“Conduit”: Defined in the definition of Qualified Transferee.

“Control”: With respect to any specific Person, (i) the ownership, directly or
indirectly, of more than fifty percent (50%) of the (a) beneficial ownership
interests of such Person or (b) with respect to a corporation, the voting rights
attributable to the shares of such corporation, and (ii) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person. This definition is to be construed to
apply equally to variations of the word “control” including “Controlled,”
“Controlling,” or “Controlled by.”

“Co–Seller”: Each seller of a Preferred Equity Interest or Equity Asset that
joins this Agreement as a Seller by executing a joinder agreement in form and
substance satisfactory to the Purchaser in its discretion.

“Current Appraisal”: An appraisal dated within twelve (12) months of the date of
determination; provided, however, (i) in the case of the valuation of an
Underlying Property, such appraisal shall be a FIRREA Appraisal and (ii) in the
case of the valuation of an Asset or Purchased Asset, as applicable, such
appraisal shall be from a nationally recognized appraisal firm (other than the
Seller or any other Repurchase Party) (A) with substantial experience valuing
assets similar in type, size and structure to the Asset or Purchased Asset, as
applicable, in question, (B) having substantial familiarity with the market for
such Asset or Purchased Asset, as applicable, and (C) that is otherwise
acceptable to the Purchaser in its reasonable discretion.

“Custodial Agreement”: That Custodial Agreement, dated as of even date herewith,
by and among the Purchaser, the Seller and the Custodian, as the same shall be
amended, modified, waived, supplemented, extended, replaced or restated from
time to time.

“Custodial Fee Letter”: The fee agreement between the Seller and the Custodian
providing for the Seller’s payment of the Custodian’s fees and expenses under
the Custodial Agreement, as such agreement may be amended, modified, waived,
supplemented, extended, restated or replaced from time to time.

“Custodial Identification Certificate”: Defined in the Custodial Agreement.

“Custodian”: Wells Fargo Bank, National Association, and its successor in
interest as the custodian under the Custodial Agreement, and any successor
Custodian under the Custodial Agreement.

“Debt Service”: For any period and any Person, the sum of (a) Consolidated
Interest Expense for such period and (b) all regularly scheduled principal
payments made with respect to Indebtedness of such Person and its Subsidiaries
during such period, other than any balloon, bullet, margin or similar principal
payment which repays such Indebtedness in full.

“Debt Service Coverage Ratio” or “DSCR”: With respect to any Asset or Purchased
Asset other than Construction Types or Bridge Types, as applicable (other than a
CMBS Security), as of any date of determination, for the period of twelve (12)
consecutive complete calendar months preceding such date (or, if such Asset or
Purchased Asset, as applicable, was originated less than twelve (12) months from
the date of determination, the number of months from the date of origination),
the ratio of (a) the aggregate Net Cash Flow in respect of the Underlying
Properties relating to such Asset or Purchased Asset, as applicable, for such
period (taking into account (x) any interest reserves held by the Seller or any
Servicer on its behalf with respect to such Asset or Purchased Asset, as
applicable and (y) any applicable Interest Rate Protection Agreements), to
(b) the sum of (i) the aggregate amount of all amounts due for such period in
respect of all indebtedness that was outstanding from time to time during such
period that is secured, directly or indirectly, by such Underlying Properties
(including, without limitation, by way of a pledge of the equity of the owner(s)
of such Underlying Properties) or that is otherwise owing by the owner(s) of
such Underlying Properties, including, without limitation, all scheduled
principal and/or interest payments due for such period in respect of each Asset
or Purchased Asset, as applicable, that is secured or supported by such
Underlying Properties plus (ii) the amount of all Ground Lease payments to be
made in respect of such Underlying Properties during such period, as any of the
foregoing elements of DSCR may be adjusted by the Purchaser as determined by the
Purchaser in its discretion; provided, however, that all such calculations shall
be made taking into account any senior or pari passu debt or other obligations,
including debt or other obligations secured directly or indirectly by the
applicable Underlying Property.

“Default”: Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

“Defaulted Asset”: Any Asset or Purchased Asset, as applicable, (a) that is
sixty (60) days or more delinquent under the terms of the Asset Documents
(including any Preferred Equity Interest or Equity Asset that is not paid
current during such period), (b) for which one (1) or more representations and
warranties set forth on Schedule 1 hereto is not satisfied (other than, with
respect to any Purchased Asset, as a result of events or circumstances arising
after the Purchase Date of such Purchased Asset), which failure adversely
affects the value of the Asset, (c) for which there is a material non–monetary
default under the related Asset Documents or (d) for which there is a material
breach of the applicable Servicing Agreement or Pooling and Servicing Agreement
with respect to or affecting the Purchased Assets. For clarification, the
failure of any representation or warranty set forth on Schedule 1 to be true and
correct with respect to any Purchased Asset as a result of any event or
circumstance arising after the Purchase Date applicable to such Purchased Asset
shall not cause such Purchased Asset to be a Defaulted Asset but may be
considered by the Purchaser in determining the Asset Value of such Purchased
Asset and whether a Margin Deficit exists for purposes of Section 2.7 of this
Agreement.

“Delinquent Asset”: An Asset or Purchased Asset, as applicable, that is
thirty (30) or more days, but less than sixty (60) days, delinquent in the
payment of principal, interest, fees, distributions or any other amounts payable
under the related Asset Documents (including any Preferred Equity Interest or
Equity Asset which is not paid current during such period).

“Derivatives Contract”: Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross–currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

“Derivatives Termination Value”: Means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark–to–market value(s) for such Derivatives
Contracts, as determined based upon one or more mid–market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Purchaser).

“Dollars” and “$”: Lawful money of the United States of America.

“Draw Procedures”: The draw procedures for additional advances of Purchase Price
(other than the initial advance of the Purchase Price) for construction draw
requests under Bridge Type and Construction Type Assets set forth on Schedule 9
attached hereto.

“Due Diligence Costs”: Defined in Section 13.21 of this Agreement.

“Due Diligence Review”: The performance by the Purchaser of any or all of the
reviews permitted under Section 13.21 or otherwise under this Agreement with
respect to any or all of the Purchased Items, the Seller or any other Person,
Property or assets specified herein.

“DTC”: The Depository Trust Company, a limited purpose company under the banking
laws of the State of New York.

“EBITDA”: With respect to any Person and its Subsidiaries for any period, the
Net Income (or loss) of such Person and its Subsidiaries for such period
determined on a consolidated basis (prior to any impact from minority interests
and before deduction of preferred dividends on preferred stock, if any, of such
Person), in accordance with GAAP, plus the following (but only to the extent
actually included in determination of such Net Income (or loss)): (i) income tax
expense; (ii) extraordinary or non–recurring gains and losses;
(iii) depreciation and amortization expense; and (iv) Consolidated Interest
Expense. The EBITDA will be adjusted to remove all impact of FAS 141.

“Electronic Transmission”: The delivery of information and executed documents in
an electronic format acceptable to the applicable recipient thereof.

“Eligible Asset”: An Asset that as of any date of determination:

(a) is not a Defaulted Asset or Delinquent Asset;

(b) if not a Bridge Type or a Construction Type, the Underlying Property is
income producing, stabilized and non–transitional (as each of the foregoing are
reasonably determined by the Purchaser in its discretion);

(c) has, to the extent applicable, an LTV not in excess of the Maximum LTV and,
with respect to Bridge Types and Construction Types only, has an LTC not in
excess of the Maximum LTC;

(d) if not a Bridge Type or a Construction Type, has, to the extent applicable,
a DSCR equal to or greater than the Minimum DSCR;

(e) is not a loan to an operating business (other than a hotel or REOC Debt);

(f) in the case a Ground Lease, the Ground Lease has a remaining term of no less
than twenty (20) years from the maturity date of the Asset;

(g) the Underlying Property is located, and the Borrower is domiciled, in the
United States;

(h) such Asset is denominated and payable in Dollars;

(i) the Borrower for such Asset is not a Prohibited Person;

(j) does not involve an equity or similar interest by the Seller or any other
Repurchase Party that would result in (i) a conflict of interest or potential
conflict of interest or (ii) an affiliation with a Borrower under the terms of
the Asset Documents which results or could result in the loss or impairment of
any material rights of the holder of the Asset or Purchased Asset, as
applicable; provided, however, the Seller must disclose to the Purchaser prior
to the Purchase Date all equity or similar interests held or to be held by the
Seller or any other Repurchase Party regardless of whether it satisfies any of
the foregoing clauses (k)(i) or (ii); and

(k) the purchase of such Asset will not violate any applicable Sub–Limit;

provided, however, notwithstanding an Asset’s or Purchased Asset’s, as
applicable, failure to conform to the criteria set forth above (including,
without limitation, clause (g) above), the Purchaser may, in its sole discretion
and subject to such terms, conditions and requirements and Advance Rates and
Pricing Spread adjustments as the Purchaser may require in its discretion,
designate in writing any such non–compliant Asset or Purchased Asset, as
applicable, as an Eligible Asset, which designation (1) may include a temporary
or permanent waiver of one (1) or more Eligible Asset requirements and (2) shall
not be deemed a waiver of the requirement that all other Purchased Assets and
Assets must be Eligible Assets (including any assets that are similar or
identical to the Asset or Purchased Asset subject to the waiver).

“Eligibility Requirements”: With respect to any Person, that such Person (i) has
total assets (in name or under management) in excess of $750,000,000 and (except
with respect to a pension advisory firm, asset manager or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $350,000,000 and (ii) is
regularly engaged in the business of making or owning (or, in the case of a fund
advisor or manager, advising or managing with respect to) commercial real estate
loans (including mezzanine loans with respect to commercial real estate) or
operating commercial properties.

“Engagement Letter”: The Letter Agreement, dated January 8, 2007, between the
Seller and the Purchaser.

“Environmental Laws”: Any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of hazardous materials. Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 U.S.C. §9601 et seq., the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976, as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C.
§6901 et seq., the Hazardous Material Transportation Act, as amended, 49 U.S.C.
§1501 et seq., the Federal Water Pollution Control Act, as amended by the Clean
Water Act of 1977, 33 U.S.C. §1251 et seq., the Clean Air Act (42 U.S.C. § 7401
et seq.), the Toxic Substances Control Act of 1976, 15 U.S.C. §2601 et seq., the
Emergency Planning and Community Right–to–Know Act of 1986, 42 U.S.C. §1101 et
seq., the Clean Air Act of 1966, as amended, 42 U. S. C. §7401 et seq., the
National Environmental Policy Act of 1969, 42 U.S.C. §4321, the River and Harbor
Act of 1899, 33 U.S.C. §401 et seq., the Endangered Species Act of 1973, as
amended, 16 U.S.C. §1531 et seq., the Occupational Safety and Health Act of
1970, as amended, 29 U.S.C. §651 et seq., the Safe Drinking Water Act of 1974,
as amended, 42 U.S.C. §201 et seq., and the Environmental Protection Agency’s
regulations relating to underground storage tanks, 40 C.F.R. Parts 280 and 281,
and the rules and regulations under each of the foregoing, each as amended,
modified, waived, supplemented, extended, restated or replaced from time to
time.

“Equity Asset”: An equity investment of 51% or more represented by Equity
Interests in an entity that owns directly or indirectly Commercial Real Estate,
including, but not limited to, all Equity Interests representing a dividend on
any of the Equity Interests of the Equity Asset Grantor or representing a
distribution or return of capital upon or in respect of the Equity Interests of
the Equity Asset Grantor, in each case as it relates to an Equity Asset;
provided, however, (i) the Purchaser’s funding of the Equity Asset is subject to
regulatory and compliance criteria applicable to banks generally with respect to
this type of asset, and (ii) the Purchaser reserves the right to require, as a
condition to such purchase, that each Equity Asset be acquired by and
transferred to the Purchaser by a bankruptcy remote, special purpose entity,
which entity shall join the Repurchase Documents pursuant to a joinder agreement
in form and substance satisfactory to the Purchaser in its discretion as a
jointly and severally liable Co–Seller under this Agreement, and for the Equity
Interests in such Co–Seller to be pledged to the Purchaser.

“Equity Asset Documents”: The related Authority Documents of the Equity Asset
Grantor, together with a certificate, instrument or other tangible evidence of
the Equity Interests in the Equity Asset Grantor.

“Equity Asset Grantor”: The entity in which an Equity Asset represents an
investment.

“Equity Asset Pledge Agreement”: The Equity Asset Pledge and Security Agreement,
dated as of even date herewith, among the Seller and the Purchaser, as such
agreement is amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time.

“Equity Interests”: With respect to any Person, any share, interest,
participation and other equivalent (however denominated) of capital stock of, or
limited liability company interests, partnership interests or other ownership,
equity or profit interests in) such Person, any warrant, option or other right
for the purchase or other acquisition from such Person of any share of capital
stock of (or other ownership, equity or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership, equity or profit interests in) such Person or warrant, right or
option for the purchase or other acquisition from such Person of such shares (or
such other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

“ERISA”: The Employee Retirement Income Security Act of 1974 and the regulations
promulgated and rulings issued thereunder, as each of the foregoing are amended
from time to time.

“ERISA Affiliate”: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Seller, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Seller, or
(c) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as the Seller, any corporation described in
clause (a) above or any trade or business described in clause (b) above.

“Eurocurrency Liabilities”: Defined in Regulation D of the Board of Governors of
the Federal Reserve System, as in effect and amended from time to time.

“Eurodollar Disruption Event”: The occurrence of any of the following: (a) the
Purchaser or any other Affected Party has determined that it would be contrary
to law or to the directive of any central bank or other Governmental Authority
(whether or not having the force of law) to obtain United States dollars in the
London interbank market to fund any Transaction, (b) the inability, for any
reason, of the Purchaser or any other Affected Party to determine the Adjusted
Eurodollar Rate, (c) the Purchaser or any other Affected Party shall have
determined that the rate at which deposits of United States dollars are being
offered to the Purchaser or any other Affected Party in the London interbank
market does not accurately reflect the cost to the Purchaser or such other
Affected Party of making, funding or maintaining any Transaction, or (d) the
inability of the Purchaser or any other Affected Party to obtain United States
dollars in the London interbank market to make, fund or maintain any
Transaction.

“Eurodollar Period”: With respect to any Transaction, (i) initially, the period
commencing on the Purchase Date with respect to such Transaction and ending on
the earlier of (x) the related Repurchase Date and (y) the first Payment Date
following the Purchase Date, and (ii) thereafter, each period commencing on the
day following the last day of the preceding Eurodollar Period applicable to such
Transaction and ending on the earliest of (x) the related Repurchase Date,
(y) the date that is one–month thereafter, or (z) the Facility Maturity Date.

“Eurodollar Rate”: With respect to each Eurodollar Period during which a
Transaction is outstanding, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) equal to the rate appearing at page 3750 (or any
successor page) of the Telerate Screen as the London interbank offered rate for
deposits in Dollars at or about 9:00 a.m., Charlotte, North Carolina time,
two (2) Business Days prior to the beginning of such Eurodollar Period (and if
such date is not a Business Day, the Eurodollar Rate in effect on the Business
Day immediately preceding such date) for a term comparable to such Eurodollar
Period, or, if no such rate appears on Telerate page 3750 (or any successor
page) at such time and day, then the Eurodollar Rate shall be determined by
Wachovia at its principal office in Charlotte, North Carolina as its rate (each
such determination, absent manifest error, to be conclusive and binding on all
parties hereto and their successors and assignees) at which thirty (30) day
deposits in United States Dollars are being, have been, or would be offered or
quoted by Wachovia to major banks in the applicable interbank market for
Eurodollar deposits at or about 11:00 a.m. on such day. The Purchaser’s
determination of Eurodollar Rate shall be conclusive upon the parties absent
manifest error on the part of the Purchaser.

“Eurodollar Reserve Percentage”: For any period means the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any basic, emergency, supplemental, marginal or other
reserve requirements) with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities having a term equal to the applicable
Eurodollar Period.

“Event of Default”: Defined in Section 10.1 of this Agreement.

“Excepted Persons”: Defined in Subsection 13.13(a) of this Agreement.

“Exception”: Defined in the Custodial Agreement.

“Excess Margin”: As of any date of determination, the positive excess (if any)
of the Margin Base over the aggregate Purchase Price of all outstanding
Transactions.

“Exchange Act”: The Securities Exchange Act of 1934, as amended from time to
time.

“Excluded Servicing Relationships”: Any Servicing Agreement (including oral
agreements) where the only parties to such agreement are the Seller and/or
Affiliates of the Seller or any circumstance where no servicing agreement or
relationship exists.

“Existing Financing Facilities”: The financing facilities identified on
Schedule 3 hereto.

“Extended Funding Expiration Date”: Defined in Subsection 2.4(b) of this
Agreement.

“Extension Fee”: The “Extension Fee” as defined in and payable under the Fee
Letter.

“Facility”: The facility evidenced by and the Transactions contemplated under
the Repurchase Documents.

“Facility Maturity Date”: Subject to Article X, the earlier of (a) March 27,
2010, as such original Facility Maturity Date may be extended pursuant to
Subsection 2.4(a) hereof, or (b) the date on which this Agreement shall
terminate in accordance with the provisions hereof or by operation of Applicable
Law.

“Facility Period”: The period commencing on the Closing Date and terminating on
the Funding Expiration Date.

“FDIA”: Defined in Subsection 13.20(b) of this Agreement.

“FDICIA”: Defined in Subsection 13.20(d) of this Agreement.

“Federal Funds Rate”: For any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the overnight
federal funds rates as in Federal Reserve Board Statistical Release H.15(519) or
any successor or substitute publication selected by the Purchaser (or, if such
day is not a Business Day, for the next succeeding Business Day), or, if, for
any reason, such rate is not available on any day, the rate determined, in the
sole good faith opinion of the Purchaser, to be the rate at which overnight
federal funds are being offered in the national federal funds market at
9:00 a.m.

“Fee Letter”: The Fee Letter, dated as of even date herewith, between the
Purchaser and the Seller, as amended, modified, waived, supplemented, extended,
restated or replaced from time to time.

“Financial Covenants”: The covenants set forth in Subsection 5.1(bb) of this
Agreement.

“FIRREA Appraisal”: An appraisal prepared by an independent third–party
appraiser approved by the Purchaser in its reasonable discretion and satisfying
the requirements of Title XI of the Federal Institutions, Reform, Recovery and
Enforcement Act of 1989 (as supplemented, amended, modified and replaced from
time to time) and the regulations promulgated thereunder, as in effect on the
date of such appraisal.

“Fitch”: Fitch Ratings, Inc.

“Fixed Charge Coverage Ratio”: For any Person and its Consolidated Subsidiaries
during any period, EBITDA for such period divided by the Fixed Charges for the
same period.

“Fixed Charges”: For any Person and its Consolidated Subsidiaries determined on
a consolidated basis during any period, the sum of (without duplication)
(a) Debt Service, (b) all Preferred Dividends required to be paid during such
period, (c) Capital Lease Obligations required to be paid during such period,
and (d) all payments due under any Ground Lease.

“Foreclosed Loan”: A loan the security for which has been foreclosed upon by the
Seller.

“Funding Expiration Date”: Subject to Article X, the earlier of (i) March 27,
2008, as such date may be extended pursuant to Subsection 2.4(b) of this
Agreement, (ii) the date on which the Funding Expiration Date shall occur in
accordance with the provisions hereof or by operation of Applicable Law and
(iii) the Business Day designated by the Seller to the Purchaser as the Funding
Expiration Date at any time following two (2) Business Days’ prior written
notice to the Purchaser.

“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.

“Governmental Authority”: Any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any body or entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
any court or arbitrator having jurisdiction over such Person or any of its
Properties, and any accounting board or authority (whether or not a part of
government) that is responsible for the establishment or interpretation of
national or international accounting principles, in each case whether foreign or
domestic.

“Ground Lease”: With respect to any Underlying Property in which a Borrower has
a ground leasehold interest, the lease agreement creating such ground leasehold
interest.

“Guarantee Obligation”: Means, as to any Person (the “guaranteeing person”),
without duplication, any obligation of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of the obligations for which the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends, Contractual Obligation, Derivatives Contract or other obligations or
indebtedness (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation); provided,
however, that in the absence of any such stated amount or stated liability, the
amount of such Guarantee Obligation shall be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as reasonably determined by
such Person in good faith.

“Guarantor”: Quadra Realty Trust, Inc., a Maryland corporation, together with
its successors and permitted assigns.

“Guaranty”: The Guaranty, dated as of even date herewith, executed by the
Guarantor in favor of the Purchaser, as such agreement is amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time.

“H.15”: Federal Reserve Statistical Release H.15.

“Income”: With respect to any Purchased Items, at any time, all of the following
to which the owner thereof is entitled: all payments, collections, prepayments,
recoveries, proceeds (including, without limitation, insurance and condemnation
proceeds) and all other payments or amounts of any kind or nature whatsoever
paid, received, collected, recovered or distributed on, in connection with or in
respect of the Purchased Items, including, without limitation, any principal
thereof then payable, all interest or other distributions payable thereon,
dividends, gains, receipts, allocations, rents, interests, profits, payments in
kind, returns or repayment of contributions, all other distributions, payments
and other amounts of any kind or nature whatsoever, and the amounts received
from any Interest Rate Protection Agreement; provided, however, Income shall not
include any Borrower Reserve Payments unless the Seller, a Servicer or a PSA
Servicer has exercised rights with respect to such payments under the terms of
the related Asset Documents, the Servicing Agreements or the Pooling and
Servicing Agreements, as applicable, and applied the same to the outstanding
indebtedness under the related Asset.

“Increased Costs”: Any amounts required to be paid by the Seller to the
Purchaser or any Affected Party pursuant to Section 2.13 of this Agreement.

“Indebtedness”: Means, with respect to any Person, including such Person’s
Consolidated Subsidiaries determined on a consolidated basis, at the time of
computation thereof, all indebtedness of any kind including, without limitation
(without duplication): (a) all obligations of such Person in respect of money
borrowed (including, without limitation, principal, interest, assumption fees,
prepayment fees, yield maintenance charges, penalties, exit fees, contingent
interest and other monetary obligations whether choate or inchoate and whether
by loan, the issuance and sale of debt securities or the sale of Property or
assets to another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such Property or assets, or otherwise); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (iv) in connection
with the issuance of preferred equity or trust preferred securities; (c) Capital
Lease Obligations of such Person; (d) all reimbursement obligations of such
Person under any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off–Balance Sheet Obligations of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatory Redeemable Stock
issued by such Person or any other Person (inclusive of forward equity
contracts), valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (g) as applicable, all obligations
of such Person (but not the obligation of others) in respect of any keep well
arrangements, credit enhancements, contingent or future funding obligations
under any Asset or any obligation senior to the Asset, unfunded interest reserve
amount under any Asset or any obligation that is senior to the Asset, purchase
obligation, repurchase obligation, sale/buy-back agreement, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests (other than Mandatory Redeemable Stock));
(h) net obligations under any Derivatives Contract not entered into as a hedge
against existing indebtedness, in an amount equal to the Derivatives Termination
Value thereof; (i) all Non–Recourse Indebtedness, recourse indebtedness and all
indebtedness of other Persons which such Person has guaranteed or is otherwise
recourse to such Person; (j) all indebtedness of another Person secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien (other than certain Permitted Liens) on
Property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
obligation; provided, however, if such Person has not assumed or become liable
for the payment of such indebtedness, then for the purposes of this definition
the amount of such indebtedness shall not exceed the market value of the
property subject to such Lien; (k) all Contingent Liabilities; (l) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person or obligations of such Person to pay the
deferred purchase or acquisition price of Property or assets, including
contracts for the deferred purchase price of Property or assets that include the
procurement of services; (m) indebtedness of general partnerships of which such
Person is liable as a general partner (whether secondarily or contingently
liable or otherwise); and (n) obligations of such Person to fund capital
commitments under any Authority Document, subscription agreement or otherwise.

“Indemnified Amounts”: Defined in Subsection 11.1(a) of this Agreement.

“Indemnified Parties”: Defined in Subsection 11.1(a) of this Agreement.

“Indemnified Taxes”: With respect to any Person, Taxes other than the following
excluded Taxes: (a) income, franchise, branch profits or similar Taxes imposed
on (or measured by) any Person’s net income or net profits by any jurisdiction
(other than a jurisdiction in which such Person would not have been treated as
doing business but for, and solely as a result of, its participation in a
Transaction or its exercise of its rights or performance of its obligations
hereunder); and (b) Taxes imposed as a result of such Person’s gross negligence
or willful misconduct.

“Independent Director”: A natural Person who (a) is not at the time of initial
appointment as Independent Director, and may not have been at any time during
the five (5) years preceding such initial appointment or at any time while
serving as Independent Director, (i) a stockholder, partner, member or direct or
indirect legal or beneficial owner of the Seller, the Guarantor, the Pledgor or
any other Repurchase Party; (ii) a contractor, creditor, customer, supplier,
director (with the exception of serving as the Independent Director of the
Seller), officer, employee, attorney, manager or other Person who derives any of
its purchases or revenues from its activities with the Seller, the Guarantor,
the Pledgor or any other Repurchase Party; (iii) a natural Person who controls
(directly or indirectly or otherwise) the Seller, the Guarantor, the Pledgor or
any other Repurchase Party or who controls or is under common control with any
Person that would be excluded from serving as an Independent Director under (i)
or (ii), above; or (iv) a member of the immediate family of a natural Person
excluded from serving as an Independent Director under (i) or (ii) above and
(b) otherwise satisfies the then current requirements of the Rating Agencies. A
Person who is an employee of a nationally recognized organization that supplies
independent directors and who otherwise satisfies the criteria in clause (a) but
for the fact that such organization receives payment from the Seller, the
Guarantor or the Pledgor for providing such independent director shall not be
disqualified from serving as an Independent Director hereunder.

“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its Property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its Property, or
ordering the winding–up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of sixty (60)
consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, or the consent
by such Person to the entry of an order for relief in an involuntary case under
any such law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its Property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due, or the taking of action by such Person in furtherance of any
of the foregoing.

“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments or similar debtor relief laws
from time to time in effect affecting the rights of creditors generally.

“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

“Instrument”: Any “instrument” (as defined in Article 9 of the UCC), other than
an instrument that constitutes part of chattel paper.

“Interest Expense”: Means for any period, total interest expense, both expensed
and capitalized, of the Seller for such period with respect to all outstanding
Indebtedness of the Seller (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under interest rate protection
agreements), determined in accordance with GAAP, net of interest income of the
Seller for such period (determined in accordance with GAAP).

“Interest Rate Protection Agreement”: With respect to any or all of the Assets
and Purchased Assets, as applicable, any Derivatives Contract providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations, either generally or under specific contingencies, and
reasonably acceptable to the Purchaser.

“Intervening Trust Vehicle”: With respect to any Securitization Vehicle that is
a CDO, shall mean a trust vehicle or entity that holds an Asset or any interest
therein as collateral securing (in whole or in part) any obligation or security
held by such Securitization Vehicle as collateral for the CDO.

“KeyBank Facility”: A facility of up to $50 million to be provided by KeyBank
N.A. (or its Affiliates) as agent to the Non–SPE Seller or its Affiliates (other
than the SPE Seller) which facility may, to the extent secured, only be secured
by assets of the Non–SPE Seller that are not Purchased Items.

“Late Payment Fee”: A fee equal to interest on the amounts not paid when due at
the Post-Default Rate until such amounts are paid in full, provided that such
interest rate shall not exceed the maximum rate permitted by Applicable Law.

“Lead Based Paint”: Paint containing more than 0.5% lead by dry weight.

“Lien”: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or Properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or Properties).

“Liquidity”: An amount equal to the (a) sum of (without duplication) (i) the
amount of unrestricted cash and unrestricted Permitted Investments, plus
(ii) the Excess Margin, less, (b) amounts necessary to satisfy Margin Deficits
under this Agreement.

“Loan–to–Value Ratio” or “LTV”: With respect to any Asset or Purchased Asset
(other than any CMBS Security), as applicable, as of any date of determination,
the ratio of the outstanding principal amount of such Asset or Purchased Asset,
as applicable, to the market value of the related Underlying Property at such
time, as determined by the Purchaser in its discretion, (i) in connection with
the initial purchase of an Asset only and to the extent a Current Appraisal is
available, based on the Current Appraisal, as the LTV may be adjusted by the
Purchaser as the Purchaser determines in its discretion and (ii) in all other
cases, based on such sources of information as the Purchaser may determine to
rely on in its discretion; provided, however, that all such calculations shall
be made taking into account any senior or pari passu debt or other obligations,
including debt or other obligations secured directly or indirectly by the
applicable Underlying Property.

“LTC”: With respect to any Eligible Asset or Purchased Asset, as applicable,
that is a Bridge Type or a Construction Type, as of any date of determination,
the ratio of the outstanding principal amount of such Eligible Asset or
Purchased Asset, as applicable, to the Construction Costs for such Eligible
Asset or Purchased Asset, as applicable; provided, however, that all such
calculations shall be made taking into account any senior or pari passu debt or
other obligations, including debt or other obligations secured directly or
indirectly by the applicable Underlying Property.

“Mandatory Redeemable Stock”: Means, with respect to any Person and any
Consolidated Subsidiary thereof, any Equity Interests of such Person which by
the terms of such Equity Interests (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable), upon the
happening of any event or otherwise (a) matures or is required to be redeemed,
pursuant to a sinking fund obligation or otherwise (other than any Equity
Interests to the extent redeemable in exchange for common stock or other
equivalent common Equity Interests), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatory Redeemable Stock, or (c) is redeemable
at the option of the holder thereof, in whole or in part (other than any Equity
Interests which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case, on or prior to the Facility
Maturity Date.

“Margin Base”: On any day, the aggregate Asset Value of all Purchased Assets
plus principal payments on deposit in the Collection Account to the extent such
amounts are not applied to reduce the Purchase Price under Section 2.8.

“Margin Correction Deadline”: 3:00 p.m. on the first (1st) Business Day after
any Margin Deficit Notice is delivered by the Purchaser.

“Margin Deficit”: Defined in Subsection 2.7(a) of this Agreement.

“Margin Deficit Notice”: A notice in the form of Exhibit X attached hereto
requiring the Seller to eliminate a Margin Deficit by the Margin Correction
Deadline.

“Market Value”: As of any date in respect of any Eligible Asset or Purchased
Asset, as applicable, the price at which such Eligible Asset or Purchased Asset,
as applicable, could readily be sold, as determined by the Purchaser (i) in
connection with the initial purchase of an Eligible Asset only and to the extent
a Current Appraisal is available, based on the Current Appraisal value and
(ii) in all other cases, as the Purchaser may determine in its discretion based
on such sources and information (if any) as the Purchaser may determine to rely
on in its discretion (which value may be determined to be zero), as such Market
Value may be adjusted at any time by the Purchaser as the Purchaser determines
in its discretion.

“Material Adverse Effect”: A material adverse effect on (a) the Property,
business, operations or financial condition of the Seller, the Guarantor or the
Pledgor, (b) the ability of each of the Seller, the Guarantor or the Pledgor to
perform its obligations under any of the Repurchase Documents to which it is a
party, (c) the validity or enforceability of any of the Repurchase Documents,
(d) the rights and remedies of the Purchaser or any Affected Party under any of
the Repurchase Documents, (e) the Asset Value of a material portion of the
Purchased Assets taken as a whole or (f) the timely payment of any amounts under
the Repurchase Documents.

“Materials of Environmental Concern”: Any mold, petroleum (including, without
limitation, crude oil or any fraction thereof), petroleum products or
by-products (including, without limitation, gasoline), or any hazardous, toxic
or harmful substances, materials, wastes, pollutants or contaminants, defined as
such in or regulated under any Environmental Law, including, without limitation,
asbestos, asbestos containing materials, polychlorinated biphenyls,
urea-formaldehyde insulation, radioactive materials, Lead Based Paint, Toxic
Mold, flammable explosives and radon.

“Maximum Amount”: Subject to Subsection 2.3(a) of this Agreement, $500,000,000,
as such amount may, pursuant to a written request of the Seller, be increased
during the Facility Period in the Purchaser’s discretion (but in each case, any
such increase shall be subject to (i) the Purchaser obtaining internal credit
and other approvals and (ii) the weighted average aggregate Purchase Price for
all Transactions outstanding during the preceding six (6) months exceeding 65%
of the then Maximum Amount) up to but not in excess of $750,000,000; provided,
however, (x) on and after the earlier of the Funding Expiration Date and the
Facility Maturity Date, the Maximum Amount shall mean the aggregate Purchase
Price outstanding for all Transactions and (y) on the last Business Day of each
June and December during the existence of the Facility, commencing December 31,
2007, the Purchaser shall have the option to be exercised in its discretion to
reduce the Maximum Amount to an amount determined by the Purchaser in its
discretion if the weighted average aggregate Purchase Price (exclusive of the
sixty (60) day period following a CDO Transaction involving Purchased Assets)
falls below 50% of the then Maximum Amount.

“Maximum LTC”: With respect to any Asset or Purchased Asset, as applicable, that
is a Bridge Type or a Construction Type, at any time, the LTC for related
Underlying Property set forth on Schedule 1 to the Fee Letter under the heading
“End LT Cost” for the applicable Asset Class of such Asset or Purchased Asset,
as applicable, and the applicable Property Class of Underlying Property;
provided, however, the Maximum LTC shall take into account any senior or pari
passu debt or other obligations, including debt or other obligations secured
directly or indirectly by the applicable Underlying Property.

“Maximum LTV”: With respect to any Asset or Purchased Asset, as applicable
(other than any CMBS Security), at any time the Loan–to–Value Ratio for the
related Underlying Property set forth on Schedule 1 to the Fee Letter under the
heading “End LTV” for the applicable Asset Class of such Asset or Purchased
Asset, as applicable, and, as applicable, the applicable Property Class of
Underlying Property; provided, however, the Maximum LTV shall take into account
any senior or pari passu debt or other obligations, including debt or other
obligations secured directly or indirectly by the applicable Underlying
Property.

“Mezzanine Loan”: A mezzanine loan (including a tranche or participation)
secured by a first priority perfected lien and pledge of the 100% of the Equity
Interests of the Person that owns directly or indirectly Underlying Property.

“Mezzanine Note”: The original executed promissory note or other tangible
evidence of Mezzanine Loan indebtedness.

“Minimum DSCR”: With respect to any Asset or Purchased Asset (other than any
CMBS Security), as applicable, at any time the DSCR for the related Underlying
Property set forth on Schedule 1 to the Fee Letter under the heading “In–Place
DSCR” (calculated in accordance with the definition of Debt Service Coverage
Ratio) for the applicable Asset Class of such Asset or Purchased Asset, as
applicable, and, as applicable, the applicable Property Class of Underlying
Property; provided, however, the Minimum DSCR shall take into account any senior
or pari passu debt or other obligations, including debt or other obligations
secured directly or indirectly by the applicable Underlying Property.

“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.

“Mortgage”: Each mortgage, assignment of rents, security agreement and fixture
filing, or deed of trust, assignment of rents, security agreement and fixture
filing, or similar instrument creating and evidencing a Lien on real property
and other property and rights incidental thereto.

“Mortgage Loan”: A Commercial Real Estate whole loan secured by a first priority
security interest in an Underlying Property, which Mortgage Loan includes,
without limitation, (i) a Mortgage Note and related Mortgage and (ii) all right,
title and interest of the Seller in and to the Underlying Property covered by
such Mortgage.

“Mortgage Note”: The original executed promissory note or other evidence of the
indebtedness of a Borrower under a Mortgage Loan which is secured by a Mortgage
on the related Underlying Property.

“Mortgagee”: The record holder of a Mortgage Note secured by a Mortgage.

“Multiemployer Plan”: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the immediately
preceding five (5) years contributed to by the Seller or any ERISA Affiliate of
the Seller on behalf of its employees.

“Net Cash Flow”: With respect to any Underlying Property, for any period, the
net income (or deficit) attributable to such Underlying Property for such
period, determined in accordance with GAAP, less the amount of all (a) capital
expenditures incurred, (b) escrows established (other than reserves (excluding
one (1) time reserves from loan proceeds) held under the Asset Documents),
(c) leasing commissions paid (other than commissions paid from reserves held
under the Asset Documents) and (d) tenant improvements paid during such period
(other than tenant improvements paid from reserves held under the Asset
Documents) in each case attributable to such Underlying Property, plus all
non–cash charges deducted in the calculation of such net income.

“Net Income”: With respect to any Person (including such Person’s Consolidated
Subsidiaries determined on a consolidated basis for any period), the net income
of such Person and its Consolidated Subsidiaries determined on a consolidated
basis for such period as determined in accordance with GAAP.

“Non–Recourse Indebtedness”: Means, with respect to any Person, indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to non–recourse provisions) is contractually limited to
specific assets of such Person encumbered by a Lien securing such indebtedness.

“Non–SPE Seller”: Quadra Realty Trust, Inc., a Maryland corporation, together
with its successors and permitted assigns.

“Non–Table Funded Purchased Asset”: A Purchased Asset that is not a Table Funded
Purchased Asset.

“Non–Wachovia Assets”: Any Asset or Purchased Asset, as applicable, issued,
originated or extended by a Person other than Wachovia, Wachovia Corporation or
an Affiliate of Wachovia or Wachovia Corporation.

“Obligations”: Defined in Subsection 8.1(b) of this Agreement.

“OFAC”: The U.S. Department of the Treasury’s Office of Foreign Assets Control,
as amended from time to time.

“OFAC Regulations”: The regulations promulgated by OFAC, as amended from time to
time.

“Off–Balance Sheet Obligations”: With respect to any Person and its Consolidated
Subsidiaries determined on a consolidated basis as of any date of determination
thereof, without duplication and to the extent not included as a liability on
the consolidated balance sheet of such Person and its Consolidated Subsidiaries
in accordance with GAAP: (a) the monetary obligations under any financing lease
or so–called “synthetic,” tax retention or off–balance sheet lease transaction
which, upon the application of any Insolvency Laws to such Person or any of its
Consolidated Subsidiaries, would be characterized as indebtedness; (b) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of such Person and its
Consolidated Subsidiaries; or (c) any other monetary obligation arising with
respect to any other transaction which (i) is characterized as indebtedness for
tax purposes but not for accounting purposes in accordance with GAAP or (ii) is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Consolidated Subsidiaries (for purposes of this clause (c), any transaction
structured to provide tax deductibility as interest expense of any dividend,
coupon or other periodic payment will be deemed to be the functional equivalent
of a borrowing).

“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Seller, the Guarantor or the Pledgor, as applicable.

“Operating Account”: The account of the Seller set forth on Schedule 2 hereto.

“Opinion of Counsel”: A written opinion of counsel, which opinion and counsel
are acceptable to the Purchaser in its reasonable discretion.

“Originator”: With respect to each Asset or Purchased Asset, as applicable, the
Person who originated such Asset or Purchased Asset, as applicable.

“Partial Interest”: (a) A senior, pari passu or junior participation interest in
a Commercial Real Estate Loan (including a Mezzanine Loan), (b) a pari passu
interest in a REOC Debt, (c) a pari passu interest in a Preferred Equity
Interest, and (d)  a senior, pari passu or subordinate “note” or “certificate”
(or a senior, pari passu or junior participation in any of the foregoing) in an
“A/B” or similar structure evidencing any of the foregoing.

“Partial Interest Documents”: The original Participation Certificate, original
Participation Agreement and originals of any other tangible evidence of such
Partial Interest, as applicable.

“Participation Agreement”: With respect to any Partial Interest, any executed
participation agreement, sub–participation agreement, intercreditor, servicing
or administrative agreement or any agreement that is similar to any of the
foregoing agreements under which the Partial Interest is created, evidenced,
issued, serviced, administered and/or guaranteed.

“Participation Certificate”: With respect to any Partial Interest, an executed
certificate, note, instrument or other document representing the interest,
participation interest or sub–participation interest granted under a
Participation Agreement.

“Passthrough Subsidiary”: With respect to the Non–SPE Seller, a Subsidiary that
is either (i) disregarded as an entity separate from the Non–SPE Seller pursuant
to Treasury Regulation Section 301.7701–3(b) or (ii) treated as (x) a grantor
trust within the meaning of Sections 671 through and including 678 of the Code,
or (y) a partnership within the meaning of Section 761(a) of the Code and
Treasury Regulation Section 301.7701–3(b).

“Payment Date”: The 15th day of each calendar month, or, if such day is not a
Business Day, the next Business Day.

“PBGC”: The Pension Benefit Guaranty Corporation or any entity succeeding to any
or all of its functions under ERISA.

“Pension Plans”: Defined in Subsection 4.1(u) of this Agreement.

“Permitted Fund Manager”: Any Person that on the date of determination is a
nationally-recognized manager of investment funds investing in debt or equity
interests relating to commercial real estate, including, without limitation,
those listed on Schedule 8 attached hereto, and in each case is (a) investing
through a fund with committed capital of at least $250,000,000, and (b) not
subject to an Insolvency Proceeding.

“Permitted Indebtedness”: With respect to Preferred Equity Interests or Equity
Assets, Indebtedness that is permitted under the related Asset Documents and
disclosed in writing to the Purchaser in a Transaction Request and a
Confirmation.

“Permitted Investment Fund”: Defined in the definition of Qualified Transferee.

“Permitted Investments”: Investments of any one or more of the following types:

(a) marketable obligations of the United States, the full and timely payment of
which are backed by the full faith and credit of the United States of America
and that have a maturity of not more than 270 calendar days from the date of
acquisition;

(b) marketable obligations, the full and timely payment of which are directly
and fully guaranteed by the full faith and credit of the United States and that
have a maturity of not more than 270 calendar days from the date of acquisition;

(c) bankers’ acceptances and certificates of deposit and other interest–bearing
obligations (in each case having a maturity of not more than 270 calendar days
from the date of acquisition) denominated in Dollars and issued by any bank with
capital, surplus and undivided profits aggregating at least $100,000,000, the
short–term obligations of which are rated of least A–1 by S&P and P–1 by
Moody’s;

(d) repurchase obligations with a term of not more than ten (10) days for
underlying securities of the types described in clauses (a), (b) and (c) above
entered into with any bank of the type described in clause (c) above;

(e) commercial paper rated at least A–1 by S&P and P–1 by Moody’s;

(f) demand deposits, time deposits or certificates of deposit (having original
maturities of no more than 365 calendar days) of depository institutions or
trust companies incorporated under the laws of the United States of America or
any state thereof (or domestic branches of any foreign bank) and subject to
supervision and examination by federal or state banking or depository
institution authorities; provided, however, that at the time such investment, or
the commitment to make such investment, is entered into, the short–term debt
rating of such depository institution or trust company shall be at least A–1 by
S&P and P–1 by Moody’s; and

(g) money market mutual funds possessing the highest available rating from S&P
and Moody’s.

“Permitted Liens”: Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced: (a) Liens
for state, municipal or other local taxes if such taxes shall not at the time be
due and payable, (b) Liens imposed by Applicable Law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising in the ordinary course of business securing obligations that are not
overdue for a period of more than thirty (30) days, and (c) Liens granted
pursuant to or by the Repurchase Documents.

“Person”: An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.

“Plan”: An employee benefit or other plan established or maintained by the
Seller or any ERISA Affiliate of the Seller and covered by Title IV of ERISA,
other than a Multiemployer Plan.

“Plan Party”: Defined in Section 13.23 of this Agreement.

“Pledge and Security Agreement”: The Pledge and Security Agreement, dated as of
the date hereof, between the Purchaser and the Pledgor, as amended, modified,
waived, supplemented, extended, restated or replaced from time to time.

“Pledged Collateral”: Defined in the Pledge and Security Agreement.

“Pledgor”: Quadra Realty Trust, Inc., a Maryland corporation, together with its
successors and permitted assigns.

“Pooling and Servicing Agreements”: Any and all pooling and servicing
agreements, trust agreements, indentures, administrative or other agreements
governing servicing and other matters entered into in connection with (i) a CMBS
Security or (ii) a securitization of an interest that is senior to an Asset or
Purchased Asset, as applicable, as such agreements are amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time.

“Post–Default Rate”: In respect of any day a Transaction is outstanding or any
other amount under this Agreement or any other Repurchase Document is not paid
when due to the Purchaser at the stated Repurchase Date or otherwise when due, a
rate per annum determined on a 360 day per year basis during the period from and
including the due date to but excluding the date on which such amount is paid in
full equal to the applicable Pricing Rate plus 500 basis points.

“Pre–Approved Purchaser”: Means (a) any Affiliate of any Purchaser which is able
to perform the obligations of the Purchaser hereunder and (b) any Qualified
Transferee.

“Preferred Dividends”: Means, for any Person, any period and without
duplication, all Restricted Payments paid or required to be paid during such
period on Preferred Securities issued by such Person or a Consolidated
Subsidiary. Preferred Dividends shall not include dividends or distributions
(a) paid or payable solely in Equity Interests (other than Mandatory Redeemable
Stock) payable to holders of such class of Equity Interests; (b) paid or payable
to such Person or a Consolidated Subsidiary; or (c) constituting or resulting in
the redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

“Preferred Equity Grantor”: The entity in which a Preferred Equity Interest
represents an investment.

“Preferred Equity Interest”: The entire Equity Interests representing the
preferred equity interest in an entity that owns directly or indirectly
Commercial Real Estate, including, but not limited to, all Equity Interests
representing a dividend on any of the Equity Interests of the Preferred Equity
Grantor or representing a distribution or return of capital upon or in respect
of the Equity Interests of the Preferred Equity Grantor, in each case as it
relates to a Preferred Equity Interest; provided, however, (i) such Preferred
Equity Interest must contain a synthetic maturity feature acceptable to the
Purchaser in its reasonable discretion, (ii) the Purchaser’s funding of the
Preferred Equity Interest is subject to regulatory and compliance criteria
applicable to banks generally with respect to this type of asset, and (iii) the
Purchaser reserves the right to require, as a condition to such purchase, that
each Preferred Equity Interest be acquired by and transferred to the Purchaser
by a bankruptcy remote, special purpose entity, which entity shall join in the
Repurchase Documents pursuant to a joinder agreement in form and substance
satisfactory to the Purchaser in its discretion as a jointly and severally
liable Co–Seller under this Agreement, and for the Equity Interests in such
Co–Seller to be pledged to the Purchaser. All references to, and calculations
required to be made in respect of, any principal and/or interest associated with
any Eligible Asset or Purchased Asset, as applicable, shall, with respect to
Eligible Assets or Purchased Assets, as applicable, consisting of Preferred
Equity Interests, be deemed to refer, respectively, to the face amount of such
Preferred Equity Interest and the preferred return or yield (however such terms
are denominated, as set forth in the related Asset Documents), whether payable
or accrued.

“Preferred Equity Interest Documents”: The related Authority Documents of the
Preferred Equity Grantor, together with a certificate, instrument or other
tangible evidence of the Equity Interests in the Preferred Equity Grantor.

“Preferred Equity Pledge Agreement”: The Preferred Equity Interest Pledge and
Security Agreement, dated as of even date herewith, between the Seller and
Purchaser, as such agreement is amended, modified, waived, supplemented,
extended, restated or replaced from time to time.

“Preferred Securities”: Means, with respect to any Person, Equity Interest in
such Person that are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment (or accrual) of dividends or
distribution of assets upon liquidation, or both.

“Price Differential”: For each Accrual Period or portion thereof and each
Transaction outstanding, the sum of the products (for each day during such
Accrual Period or portion thereof) of:

      PR x PP x 1           D   where:         PR = the Pricing Rate applicable
on such day;   PP = the Purchase Price for such Transaction on such day; and   D
= 360;

provided, however, that (i) no provision of this Agreement shall require the
payment or permit the collection of any Price Differential in excess of the
maximum permitted by Applicable Law and (ii) the Price Differential shall not be
considered paid by any distribution if at any time such distribution is
rescinded or must otherwise be returned for any reason.

“Pricing Rate”: With respect to any Transaction, as of any date of
determination, a rate per annum equal to the sum of (a) the applicable Rate on
such date plus (b) the applicable Pricing Spread for such Eligible Asset or
Purchased Asset, as applicable, on such date.

“Pricing Spread”: The financing spreads set forth on Schedule 1 to the Fee
Letter (or the related Confirmation to the extent that a different Pricing
Spread may be set forth in the related Confirmation) corresponding to the Asset
Classes and, as applicable, Property Classes of Eligible Assets or Purchased
Assets, as applicable, set forth therein; provided, however, with respect to
each Transaction comprised of more than one (1) Property Class or Asset Class of
Eligible Asset or Purchased Asset, as applicable, the Pricing Spread applicable
thereto shall be determined by the Purchaser in its discretion and set forth in
the related Confirmations; provided, further, however, from and after an Event
of Default, the Pricing Spread for each Transaction shall be increased
automatically by an additional 500 basis points (in addition to a change in the
Rate as specified in the definition of Rate). For the avoidance of doubt, any
Pricing Spread set forth in the related Confirmation shall be the applicable
Pricing Spread for the Eligible Asset or the Purchased Asset, as applicable.

“Prime Rate”: The rate announced by Wachovia from time to time as its prime rate
in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Wachovia in connection with extensions of credit to debtors.

“Principal Payment” or “Principal Payments”: Defined in Subsection 2.3(c) of
this Agreement.

“Prohibited Person”: Means (i) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224, (ii) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (iii) a Person with whom the Seller, the Guarantor, the Pledgor
and/or any other Repurchase Party is prohibited from dealing or otherwise
engaging in any transaction by any Anti–Terrorism Law, (iv) a Person who
commits, threatens or conspires to commit or supports “terrorism” as defined in
Executive Order No. 13224, (v) an agency of the government of, an organization
directly or indirectly controlled by, or a Person resident in, a country that is
subject to a sanctions program identified on the list maintained by OFAC and
available at http://www.treas.gov/offices/eotffc/ofac/sanctions/index.htm or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person, (vi) a Person that is named as a “specially
designated national or blocked person” on the most current list maintained or
published by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sdn.index.html or at any replacement
website or in any other official publication of such list, and (vii) a Person
who is affiliated with a Person described in clauses (i)–(vi) above.

“Property”: Any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed, and whether tangible or intangible.

“Property Class”: With respect to an Asset or Purchased Asset, as applicable,
the related Underlying Property’s classification as one (1) or more of the
following: multifamily, mobile home park, retail, office, industrial, hotel,
self–storage facility, condominium (including, without limitation, mixed use,
residential and office), healthcare and predevelopment parcels and undeveloped
land intended for any of the foregoing.

“PSA Servicer”: A servicer servicing all or a portion of one (1) or more Assets
or Purchased Assets, as applicable, under a Pooling and Servicing Agreement.

“Purchase Agreement”: Any purchase agreement by and between the Seller and any
third party, including, without limitation, any Affiliate of the Seller,
pursuant to which the Seller has purchased Assets which are subsequently sold to
the Purchaser hereunder.

“Purchase Date”: The date on which Eligible Assets are transferred by the Seller
to the Purchaser or its designee (including the Custodian) or, as applicable,
the date on which additional advances (if any) are made to the Seller in
connection with an existing Purchased Asset in accordance with Subsection 2.2(k)
of this Agreement.

“Purchase Price”: On each Purchase Date, the price at which Eligible Assets are
transferred by the Seller to the Purchaser or its designee (including the
Custodian), which amount shall be equal (unless the Seller requests a lesser
amount) to the Asset Value for each such Eligible Asset on the Purchase Date
(x) decreased by the amount of any cash transferred by the Seller to the
Purchaser pursuant to Subsection 2.3(b) or Section 2.7 hereof or applied to
reduce the Seller’s obligations in respect of principal under Section 2.8 hereof
and (y) as applicable, increased by any increases in the Purchase Price pursuant
to Article II; provided, however, the Purchase Price outstanding for each
Purchased Asset shall not at any time exceed the outstanding principal or other
balance of the Purchased Asset.

“Purchased Asset Data Summary”: A summary of the Purchased Assets substantially
in the form of Exhibit IX attached hereto, duly completed by the Seller.

“Purchased Assets”: One (1) or more Eligible Assets that are identified in a
Confirmation executed by the Seller and the Purchaser and sold by the Seller to
the Purchaser pursuant to a Transaction in accordance with this Agreement,
including any Additional Purchased Asset.

“Purchased Items”: Defined in Subsection 8.1(a) of this Agreement.

“Purchaser”: Collectively, Wachovia and any other Person that becomes a
Purchaser under this Agreement and the other Repurchase Documents, including the
successors and assigns of the foregoing; provided, however, if there is more
than one (1) Purchaser, Wachovia shall act as agent for all Purchasers pursuant
to agency provisions to be agreed upon separately by the Purchaser and the other
Purchasers at the time such other Persons become Purchasers under this Agreement
and the other Repurchase Documents.

“Purchaser’s Account”: A special account (account number 2070482789126, ABA #
053000219) in the name of the “Lev Fin NC” maintained at Wachovia.

“Qualified Transferee”: (a) The Seller and the Purchaser, (b) with respect to
Transfers of up to 49% of the Seller’s beneficial interest in an Asset, any
Person and (c) with respect to all other Transfers, including Transfers of all
or any portion of any Transaction, any Asset or any interests in the foregoing
and/or Transfers by the Purchaser of any and all rights and/or interests under
this Agreement and/or the other Repurchase Documents, one (1) or more of the
following:

(i) a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (i) satisfies the Eligibility Requirements;

(ii) an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act, or an
institutional “accredited investor” within the meaning of Regulation D under the
Securities Act, provided that any such Person referred to in this clause (ii)
satisfies the Eligibility Requirements;

(iii) any institution substantially similar to any of the entities described in
clauses (c)(i) or (c)(ii) of this definition of Qualified Transferee that
satisfies the Eligibility Requirements;

(iv) any entity Controlling or Controlled by or under common Control with any of
the entities described in clause (a), or clauses (c)(i), (c)(ii) or (c)(iii)
above;

(v) a Qualified Trustee (or in the case of an issuer of CDO(s), a single purpose
bankruptcy-remote entity that contemporaneously pledges all or a portion of its
interest in an Asset or any interest therein to a Qualified Trustee) in
connection with (A) a securitization of, (B) the creation of CDOs secured by or
(C) a financing through an “owner trust” of, an Asset or any interest therein
(any of the foregoing, a “Securitization Vehicle”); provided that (1) one (1) or
more classes of securities issued by such Securitization Vehicle is initially
rated at least investment grade by each of the Rating Agencies that assigned a
rating to one or more classes of securities issued in connection with a
securitization, it being understood that with respect to any Rating Agency that
assigned such a rating to the securities issued by such Securitization Vehicle,
a Rating Agency confirmation will not be required in connection with a transfer
of an Asset or an interest in an Asset to such Securitization Vehicle, (2) in
the case of a Securitization Vehicle that is not a CDO, the special servicer of
such Securitization Vehicle has a Required Special Servicer Rating (such entity,
an “Approved Servicer”) and such Approved Servicer is required to service and
administer such Asset or any interest therein in accordance with servicing
arrangements for the assets held by the Securitization Vehicle that require such
Approved Servicer to act in accordance with a servicing standard notwithstanding
any contrary direction or instruction from any other Person or (3) in the case
of a Securitization Vehicle that is a CDO, the CDO Asset Manager (and, if
applicable, each Intervening Trust Vehicle that is not administered and managed
by a Qualified Trustee or a CDO Asset Manager) is a Qualified Transferee under
clauses (a), (c)(i), (c)(ii), or (c)(iv) of this definition;

(vi) an investment fund, limited liability company, limited partnership or
general partnership (a “Permitted Investment Fund”) where a Permitted Fund
Manager or an entity that is otherwise a Qualified Transferee investing through
a fund with committed capital of at least $250,000,000 acts as the general
partner, managing member or fund manager and at least 50% of the equity
interests in such Permitted Investment Fund are owned, directly or indirectly,
by one or more of the following: a Qualified Transferee or an institutional
“accredited investor”, within the meaning of Regulation D promulgated under the
Securities Act, and/or a “qualified institutional buyer” or both within the
meaning of Rule 144A promulgated under the Exchange Act (provided each
institutional “accredited investor” or “qualified institutional buyer” that is
used to satisfy the fifty percent (50%) test set forth above in this clause (vi)
meets the Eligibility Requirements);

(vii) any other lender or Person (including opportunity funds) that has been
approved as a Qualified Transferee by the Rating Agencies;

(viii) with respect to a Transfer of an Asset or interests therein, any other
Person permitted under the terms of the related Asset Documents with respect to
such transfer; or

(ix) a commercial paper conduit (“Conduit) in connection with a pledge of any
asset or interest therein provided (1) a Qualified Transferee provides credit
enhancement to the Conduit, (2) such Qualified Transferee agrees to purchase the
asset or any interest therein upon the related pledgor’s default or if the
Conduit is unable to refinance its outstanding commercial paper even if there is
no pledgor default and (3) the Conduit does not acquire the asset or interest
therein, whether by foreclosure or otherwise, unless it is then a Qualified
Transferee.

“Qualified Trustee”: (i) A corporation, national bank, national banking
association or a trust company, organized and doing business under the laws of
any state or the United States of America, authorized under such laws to
exercise corporate trust powers and to accept the trust conferred, having a
combined capital and surplus of at least $100,000,000. and subject to
supervision or examination by federal or state authority, (ii) an institution
insured by the Federal Deposit Insurance Corporation or (iii) an institution
whose long-term senior unsecured debt is rated either of the then in effect top
two rating categories of each of the Rating Agencies.

“Rate”: With respect to any Transaction, at any date of determination, the rate
per annum equal to the Adjusted Eurodollar Rate; provided, however, the Rate for
any Accrual Period shall be the Base Rate if a Eurodollar Disruption Event
occurs or an Event of Default occurs.

“Rating Agency”: Each of S&P, Moody’s, Fitch and any other nationally recognized
statistical rating agency that has been requested to issue a rating in
connection with the matter at issue, including successors of the foregoing.

“Register”: Defined in Subsection 13.22(b) of this Agreement.

“Required Special Servicer Rating”: (i) A special servicer rating of “CSS1” in
the case of Fitch, (ii) on S&P’s Select Servicer list as a US Commercial
Mortgage Special Servicer in the case of S&P, and (iii) in the case of Moody’s,
such special servicer is acting as special servicer in a securitization that was
rated by Moody’s within the twelve (12) month period prior to the date of
determination, and Moody’s has not downgraded or withdrawn the then-current
rating on any class of securities or placed any class of securities on watch
citing the continuation of such special servicer as special servicer of such
securities as the reason therefor. The requirement of any rating agency that is
not a Rating Agency shall be disregarded.

“Regulations T, U and X”: Regulations T, U and X of the Board of Governors of
the Federal Reserve System (or any successor), as the same may be amended from
time to time.

“REIT”: Defined in Subsection 4.1(jj) of this Agreement.

“Related Party Loan”: Any loan, Indebtedness or preferred equity investment
identified or presented as a related party loan in such Person’s and/or its
Consolidated Subsidiaries consolidated financial statements or in the notes to
the consolidated financial statements, in accordance with GAAP.

“Release”: Any generation, treatment, use, storage, transportation, manufacture,
refinement, handling, production, removal, remediation, disposal, presence or
migration of Materials of Environmental Concern on, about, under or within all
or any portion of any Property or Underlying Property.

“Remedial Work”: Any investigation, inspection, site monitoring, containment,
clean–up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release in
or about the air, soil, ground water, surface water or soil vapor at, on, about,
under or within all or any portion of any Property or Underlying Property of any
Materials of Environmental Concern, including any action to comply with any
applicable Environmental Laws or directives of any Governmental Authority with
regard to any Environmental Laws.

“REMIC”: A “real estate mortgage investment conduit” within the meaning of
Sections 860A through 860G, inclusive, of the Code.

“REOC Debt”: An interest in all or a portion of a term loan to a REIT or other
real estate operating company in which the loan is syndicated and the REIT’s or
other real estate operating company’s senior unsecured long–term debt is rated
BB– or better by at least two (2) Rating Agencies.

“REO Property”: Real property acquired by the Seller, including a Collateral
Property, acquired through foreclosure of an Asset or Purchased Asset, as
applicable, or by deed in lieu of such foreclosure.

“Reportable Event”: Any of the events set forth in Section 4043(c) of ERISA or a
successor provision thereof, other than those events as to which the notice
requirement has been waived by regulation.

“Repurchase Date”: The earlier of (i) the Facility Maturity Date, (ii) the date
that is 364 calendar days from the Purchase Date, or (iii) the Business Day on
which the Seller is to repurchase the Purchased Items from the Purchaser (a) as
specified by the Seller and agreed to by the Purchaser in the related
Confirmation or (b) if a Transaction is terminable by the Seller on demand, the
date determined in accordance with Subsection 2.2(i), as each such date may be
modified by application of the provisions of Articles II or X.

“Repurchase Documents”: This Agreement, the Custodial Agreement, the Account
Control Agreement, the Fee Letter, the Guaranty, the Pledge and Security
Agreement, the Preferred Equity Pledge Agreement, the Equity Asset Pledge
Agreement, the Securities Account Control Agreement, each Assignment, each
Confirmation, each Transaction Request, the Custodial Fee Letter, any UCC
Financing Statements (and amendments thereto or continuations thereof) or any
other UCC financing statements (and amendments thereto or continuations thereof)
filed pursuant to the terms of this Agreement or any other Repurchase Document
and any additional document, certificate, agreement or instrument, the execution
of which is required, executed in connection with, necessary for, or incidental
to, delivering, executing, performing or carrying out the terms of, the
foregoing documents, as each of the foregoing documents is amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time.

“Repurchase Obligations”: Defined in Subsection 8.1(b) of this Agreement.

“Repurchase Parties”: The Seller, the Guarantor, the Pledgor and the
Subsidiaries and Affiliates of each of the foregoing.

“Repurchase Price”: The price at which Purchased Items are to be transferred
from the Purchaser or its designee (including the Custodian) to the Seller upon
termination of a Transaction, which will be determined in each case (including
Transactions terminable upon demand) as the sum of the Purchase Price
outstanding, the accrued and unpaid Price Differential applicable to each such
Transaction as of the date of such determination plus any related Breakage Costs
and other Aggregate Unpaids related and owed with respect thereto.

“Request for Additional Transaction for Excess Margin”: Defined in
Subsection 2.6(a) of this Agreement.

“Responsible Officer”: With respect to any Person, any duly authorized officer
of such Person with direct responsibility for the administration of the
Repurchase Documents and also, with respect to a particular matter, any other
duly authorized officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.

“Restricted Payment”: Means with respect to any Person (a) any dividend or other
distribution, direct or indirect, on account of any Equity Interests of such
Person or any Consolidated Subsidiary now or hereafter outstanding, except a
dividend payable solely in Equity Interests of identical class to the holders of
that class; (b) any redemption, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any Equity Interests of such Person or any Consolidated Subsidiary now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of such Person or any Consolidated Subsidiary now or hereafter
outstanding.

“Retained Interest”: (a) With respect to any Asset or Purchased Asset, as
applicable, with an unfunded commitment on the part of the Seller, all of the
obligations, if any, to provide additional funding, contributions, payments or
credits with respect to such Asset or Purchased Asset, as applicable, (b) all
duties, obligations and liabilities of the Seller under any Asset or Purchased
Asset, as applicable, or any related Interest Rate Protection Agreement,
including but not limited to any payment or indemnity obligations and (c) with
respect to any Asset or Purchased Asset, as applicable, that is transferred or
to be transferred by the Seller to the Purchaser, (i) all of the obligations, if
any, of the agent(s), trustee(s), servicer(s), administrators or other similar
Persons under the documentation evidencing such Asset or Purchased Asset, as
applicable, and (ii) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Asset or Purchased Asset, as
applicable, that relate to such portion(s) of the Indebtedness that is owned by
another lender or is being retained by the Seller pursuant to clause (a) of this
definition.

“S&P”: Standard & Poor’s, a division of The McGraw Hill Companies, Inc., and any
successor thereto.

“Sale”: Defined in Subsection 5.1(i)(ix) of this Agreement.

“SEC”: Defined in Subsection 13.19(a) of this Agreement.

“Securities Account”: The securities account set forth on Schedule 2 established
in the name of the Seller into which all CMBS Securities and other
uncertificated securities that are Purchased Assets and other Purchased Items
related thereto shall be deposited (except those CMBS Securities that are
certificated securities within the meaning of Article 8 of the UCC), which
Securities Account shall be subject to the Securities Account Control Agreement.
Any Income on deposit or credited to the Securities Account shall be transferred
by the Purchaser from the Securities Account to the Collection Account on or
prior to each Payment Date.

“Securities Account Control Agreement”: A control agreement among the Seller,
the Purchaser and Wachovia with respect to the Securities Account in the form of
Exhibit VI attached hereto, as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time.

“Securities Act”: The Securities Act of 1933, as amended from time to time.

“Security Agreement”: With respect to any Asset or Purchased Asset, as
applicable, any contract, instrument or other document or agreement related to
security for repayment thereof (other than the related Mortgage, Mortgage Note,
Mezzanine Note or any other note or certificate) executed by the Borrower and/or
others in connection with such Asset or Purchased Asset, as applicable,
including, without limitation, any security agreement, pledge agreement, UCC
financing statement, Liens, warranties, guaranty, title insurance policy, hazard
insurance policy, chattel mortgage, letter of credit, accounts, bank accounts or
certificates of deposit or other pledged accounts, and any other documents and
records relating to any of the foregoing.

“Securitization”: The sale or securitization of an Asset (or any portion
thereof) in one (1) or more transactions through the issuance of securities,
which securities may be assigned ratings by the Rating Agencies.

“Securitization Vehicle”: Defined in the definition of Qualified Transferee.

“Seller”: Individually and collectively, as the context requires, the SPE
Seller, the Non–SPE Seller and any other Person that becomes a Seller under the
Repurchase Documents (together with each of their successors and permitted
assigns). Each Seller is and shall be jointly and severally liable for all
Obligations.

“Seller Asset Schedule”: Defined in the Custodial Agreement.

“Seller–Related Obligations”: Any obligations of the Seller, the Guarantor, the
Pledgor and/or any other Repurchase Party hereunder and under any other
arrangement between the Seller, the Guarantor, the Pledgor and/or any other
Repurchase Party on the one hand and the Purchaser or any Affiliate of the
Purchaser on the other hand.

“Seller’s Release Letter”: A letter, substantially in the form of Exhibit XII–A
hereto, delivered by the Seller when no Warehouse Lender has an interest in an
Eligible Asset, releasing, subject to the terms of this Agreement, all of the
Seller’s right, title and interest in such Eligible Asset upon receipt of the
related Purchase Price by the Seller.

“Senior Interest Holder”: Defined in the Custodial Agreement.

“Servicer”: A servicer, agent or administrative agent (other than a PSA
Servicer) servicing or administering the Purchased Assets under a Servicing
Agreement.

“Servicer Account”: Any account established by a Servicer or a PSA Servicer in
connection with the servicing of the Assets or the Purchased Assets, as
applicable.

“Servicer Default”: Defined in Section 6.15 of this Agreement.

“Servicer Redirection Notice”: A notice in the form of Exhibit VII executed by
the applicable Servicer, PSA Servicer or other applicable Person.

“Servicing Agreement”: An agreement entered into by the Seller for the servicing
or administration of the Assets or the Purchased Assets (other than a Pooling
and Servicing Agreement), including any agreement (pursuant to a loan agreement
or co–lender agreement) appointing any party as an “agent” or “administrative
agent” for itself or for itself and other lenders to the extent such agreements
provide for the servicing or administration of the Purchased Assets.

“Servicing File”: With respect to each Purchased Asset, the file retained by the
Seller consisting of the originals of all documents in the Asset File which are
not delivered to the Custodian and copies of all documents in the Asset File set
forth in Section 3.1 of the Custodial Agreement.

“Servicing Records”: Defined in Section 6.2 of this Agreement.

“SIPA”: Defined in Subsection 13.19(a) of this Agreement.

“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the Property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair salable value of the Property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person is able to realize upon its
Property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute unreasonably small capital.

“SPE Seller”: Individually and collectively, Quadra QRS, LLC, a Maryland limited
liability company, and each Co–Seller, together with their successors and
permitted assigns.

“Sub–Limit”: With respect to the characteristics of the Assets or Purchased
Assets, as applicable, from and after the earlier to occur of (i) the aggregate
Purchase Price for all outstanding Transactions exceeds $200,000,000 and
(ii) the date that is nine (9) months from the Closing Date:

(a) the aggregate Purchase Price for all outstanding Transactions involving
Mezzanine Loans shall not exceed 50% of the aggregate Purchase Price for all
outstanding Transactions;

(b) the aggregate Purchase Price for all outstanding Transactions involving
Partial Interests shall not exceed 75% of the aggregate Purchase Price for all
outstanding Transactions;

(c) the aggregate Purchase Price for all outstanding Transactions involving
healthcare Properties shall not exceed 10% of the aggregate Purchase Price for
all outstanding Transactions;

(d) the aggregate Purchase Price for all outstanding Transactions involving
Ground Leases shall not exceed 25% of the aggregate Purchase Price for all
outstanding Transactions;

(e) the aggregate Purchase Price for all outstanding Transactions involving
hotels shall not exceed 50% of the aggregate Purchase Price for all outstanding
Transactions;

(f) the aggregate Purchase Price for all outstanding Transactions involving REOC
Debt shall not exceed 10% of the aggregate Purchase Price for all outstanding
Transactions;

(g) the aggregate Purchase Price for all outstanding Transactions involving
Underlying Properties located in the same metropolitan statistical area shall
not exceed 50% of the aggregate Purchase Price for all outstanding Transactions;

(h) the aggregate Purchase Price for any single outstanding Transaction or for
multiple Transactions to a single Borrower (including any Affiliate of a
Borrower) shall not exceed 50% of the aggregate Purchase Price for all
outstanding Transactions; and

(i) the aggregate Purchase Price for all outstanding Transactions involving
Construction Types shall not exceed 60% of the aggregate Purchase Price for all
outstanding Transactions.

“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time securities or other
ownership interests of any other class or classes of such corporation,
partnership or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person.

“Table Funded Purchased Asset”: An Eligible Asset which is sold to the Purchaser
simultaneously with the origination or acquisition thereof, which origination or
acquisition, pursuant to the Seller’s request, is financed with the Purchase
Price and paid directly to a title company, settlement agent or other Person, in
each case, approved by the Purchaser in its reasonable discretion, in trust for
the current holder of the Asset for disbursement to the parties entitled thereto
in connection with such origination or acquisition. A Purchased Asset shall
cease to be a Table Funded Purchased Asset after the Custodian has delivered a
Trust Receipt (along with a completed Asset File Checklist attached thereto) to
the Purchaser certifying its receipt of the Asset File therefor.

“Table Funded Trust Receipt”: Defined in the Custodial Agreement.

“Tangible Net Worth”: As of a particular date and any Person:

(a) all amounts that would be included under stockholder equity (or the
equivalent) on a balance sheet of such Person and its Consolidated Subsidiaries
determined on a consolidated basis at such date determined in accordance with
GAAP, less

(b) in each case with respect to such Person and its Consolidated Subsidiaries
determined on a consolidated basis (i) amounts owing to such Person from
Affiliates, or from officers, employees, partners, members, directors,
shareholders or other Persons similarly affiliated with such Person or its
respective Affiliates, (ii) intangible assets of such Person, as determined in
accordance with GAAP, (iii) the value of REO Property and Foreclosed Loans of
such Person, (iv) prepaid taxes and expenses, (v) unamortized hedging positions
under Derivatives Contracts, and (vi) (without duplication) Related Party Loans.

“Taxes”: Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

“Test Period”: The most recent calendar quarter.

“Title Exception”: Defined in Schedule 1, Part I of this Agreement.

“Total Liabilities”: Means all Indebtedness and Contingent Liabilities of any
Person (without duplication) and all Subsidiaries thereof determined on a
consolidated basis.

“Toxic Mold”: Any mold or fungus at any Property which is a type that (i) might
pose a significant risk to human health or the environment or (ii) that would
negatively impact any Property.

“Transaction”: Defined in Section 2.1 of this Agreement.

“Transaction Request”: A request in the form of Exhibit I to this Agreement duly
completed and executed by the Seller.

“Transfer”: Defined in Section 13.16 of this Agreement.

“Transfer Agreement”: Any purchase or contribution agreement by and between the
Seller and any third party pursuant to which the Seller has purchased or
received a capital contribution of an Asset which is subsequently sold to the
Purchaser hereunder.

“Transfer Documents” The documents executed by the Seller with respect to a
Purchased Asset which transfer title to such Purchased Asset to the Purchaser,
including, without limitation, an Assignment, any Assignment of Mortgage, UCC–3
assignments and allonges or endorsements of notes or certificates.

“Transferee”: Defined in Section 13.16 of this Agreement.

“Transferor”: The seller of mortgage assets under a Purchase Agreement.

“True Sale Opinion”: An Opinion of Counsel to the Seller with respect to a
transfer of assets to the Seller under a Transfer Agreement or similar agreement
to the effect that, in the event of the bankruptcy or insolvency of the
Transferor, a court of competent jurisdiction would determine that the transfer
was a “true sale” or “true contribution” such that the assets purported to be
transferred would not be part of the bankruptcy estate of such Transferor.

“Trust Receipt”: Defined in the Custodial Agreement.

“UCC Financing Statement”: Individually and collectively, as the context
requires, (i) a financing statement on Form UCC–1 or the proper national UCC
form naming the Purchaser as the “Secured Party” and each Seller, as the
“Debtor” and describing the Purchased Items and/or other collateral, as
applicable, and (ii) a financing statement on Form UCC–1 or the proper national
UCC form naming the Purchaser as the “Secured Party” and the Pledgor, as the
“Debtor” and describing the Pledged Collateral and/or other collateral, as
applicable.

“UCC–9 Policy”: Defined in Schedule 1, Part II of this Agreement.

“Underlying Property”: (a) In the case of a Mortgage Loan (or Partial Interest
therein), the Collateral Property securing the Mortgage Loan, (b) in the case of
a Mezzanine Loan (or Partial Interest therein), the Collateral Property that is
owned (directly or indirectly) by the Mezzanine Loan Borrower, (c) in the case
of a Preferred Equity Interest or Equity Asset (or Partial Interest therein),
the Collateral Property that is owned (directly or indirectly) by the Preferred
Equity Grantor or Equity Asset Grantor, as applicable, (d) in the case of a CMBS
Security, the Collateral Properties backing such CMBS Securities, and (e) in the
case of a REOC Debt (or Partial Interest therein), the Collateral Property (if
any) securing such REOC Debt

“Underwriting Package”: Any internal document prepared by the Seller for its
evaluation of an Asset, to include at a minimum the data required in the
relevant Confirmation. In addition, with respect to any Asset, the Underwriting
Package shall also include the information set forth on Schedule 7 and such
further documents or information as the Purchaser may reasonably request.

“Uniform Commercial Code” or “UCC”: The Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that, if, by reason of
mandatory provisions of Applicable Law, the perfection or the effect of
perfection or non–perfection of the security interest in any Purchased Items or
the Pledged Collateral, as applicable, is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “Uniform Commercial
Code” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non–perfection.

“United States”: The United States of America.

“USA Patriot Act”: The “United and Strengthening America by providing Tools
Required to Intercept and Obstruct Terrorism Act of 2001” (Public Law 107–56),
as amended from time to time.

“Voting Interests”: With respect to any Person, Equity Interests issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

“Wachovia”: Defined in the Preamble of this Agreement.

“Wachovia Assets”: Any Asset or Purchased Asset, as applicable, issued,
originated or extended by Wachovia, Wachovia Corporation or an Affiliate of
Wachovia or Wachovia Corporation.

“Warehouse Lender”: Any lender (a) providing financing to the Seller for the
purpose of warehousing, originating or purchasing Eligible Assets, or
(b) providing financing to a party from whom the Seller is purchasing the
Eligible Assets simultaneously with the purchase by the Purchaser.

“Warehouse Lender’s Release Letter”: A letter, substantially in the form of
Exhibit XII–B hereto (or such other form acceptable to the Purchaser in its
discretion), from a Warehouse Lender to the Purchaser, unconditionally releasing
all of Warehouse Lender’s right, title and interest in certain Eligible Assets
identified therein upon receipt of payment therefor by the Warehouse Lender.

 

Section 1.2 Other Terms.



All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Articles 8 and 9 of the UCC in the
State of New York, and used but not specifically defined herein, are used herein
as defined in such Articles 8 and 9.

 

Section 1.3 Computation of Time Periods.



Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

Section 1.4 Interpretation.



In each Repurchase Document, unless a contrary intention appears:

(i) the singular number includes the plural number and vice versa;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Repurchase Documents;

(iii) reference to any gender includes each other gender;

(iv) reference to day or days without further qualification means calendar days;

(v) reference to any time means Charlotte, North Carolina time;

(vi) the term “including” means “including without limitation;”

(vii) the term “through” means “from and including;”

(viii) unless the context clearly requires or the language provides otherwise,
reference to a section, subsection, paragraph, subparagraph, clause, exhibit,
schedule, annex, appendix, attachment, rider or other attachment means a
section, subsection, paragraph, subparagraph, clause, exhibit, schedule, annex,
appendix, attachment, rider or other attachment of or to such Repurchase
Document;

(ix) to the extent such Repurchase Document uses or requires different
limitations, tests or measurements to regulate the same or similar matters, all
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms;

(x) unless the context clearly requires or the language provides otherwise, the
words “herein,” “hereof,” “hereunder” or similar words refer to such Repurchase
Document as a whole and not to any particular provision of such Repurchase
Document;

(xi) reference to any agreement (including any Repurchase Document), document or
instrument means such agreement, document or instrument as amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Repurchase Documents, and reference to any promissory note, certificate,
instrument or trust receipt includes any promissory note, certificate,
instrument or trust receipt that is an extension or renewal thereof or a
substitute or replacement therefor;

(xii) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision;

(xiii) unless otherwise expressly provided in this Agreement, reference to any
notice, request, approval, consent or determination provided for, permitted or
required under the terms of the Repurchase Documents with respect to the Seller
or the Purchaser means, in order for such notice, request, approval, consent or
determination to be effective hereunder, such notice, request, approval or
consent must be in writing; and

(xiv) reference herein or in any Repurchase Document to the Purchaser’s
discretion shall mean, unless otherwise stated herein or therein, the
Purchaser’s sole and absolute discretion, and the exercise of such discretion
shall be final and conclusive.

 

ARTICLE II

PURCHASE OF ELIGIBLE ASSETS

 

Section 2.1 Purchase and Sale.

Subject to the terms and conditions hereof, from time to time during the
Facility Period (but at no time thereafter) and at the written request of the
Seller, the parties hereto may enter into transactions in which the Seller
transfers Eligible Assets to the Purchaser in a sales transaction against the
transfer of funds by the Purchaser representing the Purchase Price for such
Purchased Assets, with a simultaneous agreement by the Purchaser to transfer to
the Seller and the Seller to repurchase such Purchased Assets in a repurchase
transaction at a date certain not later than the Facility Maturity Date, against
the transfer of funds by the Seller representing the Repurchase Price for such
Purchased Assets. Each such transaction including additional advances of
Purchase Price with respect to existing Purchased Assets shall be referred to
herein as a “Transaction” and shall be governed by this Agreement, unless
otherwise agreed in writing; provided, however, Transactions under
Subsection 2.2(k) or Section 2.6 shall be considered a modification to and part
of the same outstanding Transaction to which such request under
Subsection 2.2(k) or Section 2.6 relates, except: (i) for the purposes of
funding a request under Subsection 2.2(k) or Section 2.6 and determining whether
the requirements for such a request have been satisfied, such a request shall be
treated as a separate Transaction (except as otherwise provided in said
Sections), (ii) the Purchaser may, except as otherwise provided in said
Sections, treat a Transaction under Subsection 2.2(k) or Section 2.6 as a
separate Transaction for any purpose as it may determine in its discretion,
including, without limitation, for the purposes of determining or calculating
Price Differential, fees and interest due, provided that, with respect to
additional fundings for existing Purchased Assets, the Purchaser acknowledges
that the Seller does not need to redeliver any Asset Document to the Custodian
to the extent the same were previously delivered to the Custodian, and
(iii) where this Agreement expressly provides otherwise.

 

Section 2.2 Transaction Mechanics; Related Matters.

(a) From time to time during the Facility Period but no more frequently than
once per week, in the discretion of the Purchaser, the Purchaser may purchase
from the Seller the Seller’s rights and interests (but none of its obligations)
under certain Eligible Assets; provided, however, (i) at no time shall the
aggregate Purchase Price of the outstanding Transactions and any proposed
Transactions exceed the Maximum Amount, (ii) at no time shall the Purchaser
enter into Transactions after the Facility Period and (iii) in no event shall a
Transaction be entered into when any Margin Deficit exists, any Default or Event
of Default has occurred and is continuing or when the Repurchase Date for such
Transaction would be later than the Facility Maturity Date or 364 calendar days
from the related Purchase Date. The Seller shall request a Transaction by
delivering to the Purchaser (with a copy to the Custodian), via Electronic
Transmission (to the extent available in such form and otherwise by overnight
delivery), an executed Transaction Request, a Seller Asset Schedule, a draft
Confirmation and an Underwriting Package. The Transaction Request shall set
forth, among other things, (i) the proposed Purchase Date, which, except with
respect to the initial Transaction, shall be at least, (A) in the case of
Non–Wachovia Assets, seven (7) Business Days (in the case of each individual
Eligible Asset identified in a Transaction Request plus seven (7) additional
Business Days for each additional Eligible Asset in excess thereof identified in
a Transaction Request), and (B) in the case of Wachovia Assets, four (4)
Business Days (in the case of each individual Eligible Asset identified in a
Transaction Request plus four (4) additional Business Days for each additional
Eligible Asset in excess thereof identified in a Transaction Request) after the
delivery of the Transaction Request, the Seller Asset Schedule, the draft
Confirmation and the complete Underwriting Package, (ii) the proposed Purchase
Price, which shall be in a minimum amount of $1,000,000, (iii) the proposed
Repurchase Date, (iv) the applicable Asset Class and Property Class for each
Asset for which the Seller is requesting the Transaction, and (v) such
additional terms or conditions not inconsistent with this Agreement. The
Purchaser shall have, (1) in the case of Non–Wachovia Assets, five (5) Business
Days (in the case of each individual Eligible Asset identified in a Transaction
Request plus five (5) additional Business Days for each additional Eligible
Asset in excess thereof identified in a Transaction Request), and (2) in the
case of Wachovia Assets, two (2) Business Days (in the case of each individual
Eligible Asset identified in a Transaction Request plus two (2) additional
Business Days for each additional Eligible Asset in excess thereof identified in
a Transaction Request) from the receipt thereof to review the Transaction
Request, the Seller Asset Schedule, the draft Confirmation, the Underwriting
Package and any supplemental requests (requested in writing) relating to the
proposed Eligible Assets.

(b) The Purchaser shall notify the Seller in writing of the Purchaser’s approval
(subject to the satisfaction of all conditions precedent set forth in this
Agreement and the Custodial Agreement) and the proposed Purchase Price for each
Eligible Asset) or final disapproval of each proposed Eligible Asset within,
(i) in the case of Non–Wachovia Assets, five (5) Business Days (in the case of
each individual Eligible Asset identified in a Transaction Request plus five (5)
additional Business Days for each additional Eligible Asset in excess thereof
identified in a Transaction Request) and, (ii) in the case of Wachovia Assets,
two (2) Business Days (in the case of each individual Eligible Asset identified
in a Transaction Request plus two (2) additional Business Days for each
additional Eligible Asset in excess thereof identified in a Transaction Request)
after its receipt of the Transaction Request, the Seller Asset Schedule, the
draft Confirmation, the complete Underwriting Package and any supplemental
requests (requested in writing) relating to such proposed Eligible Asset. Unless
the Purchaser notifies the Seller of the Purchaser’s approval of such proposed
Eligible Asset within the applicable period, the Purchaser shall be deemed not
to have approved such proposed Eligible Asset.

(c) Provided that the Purchaser has agreed (subject to the satisfaction of all
conditions precedent set forth in this Agreement and the Custodial Agreement) to
purchase the Eligible Assets described in the Transaction Request, the Seller
Asset Schedule and the Underwriting Package, and the proposed Purchase Price is
acceptable to the Seller, the Seller shall forward to the Purchaser, via
Electronic Transmission, at least two (2) Business Days prior to the requested
Purchase Date a completed and executed Confirmation with respect to each
Transaction. The Confirmation shall specify any additional terms or conditions
of the Transaction. The delivery of the Confirmation to the Purchaser shall be
deemed to be a certification by the Seller that all conditions precedent to such
Transaction set forth in Article III have been satisfied (except the Purchaser’s
consent). Unless otherwise agreed in writing, upon receipt of the Confirmation,
the Purchaser may, in its discretion, agree to enter into the requested
Transaction with respect to an Eligible Asset and such agreement shall be
evidenced by the Purchaser’s signature on the Confirmation. The Purchaser will
execute and send, via Electronic Transmission, an acceptable Confirmation within
one (1) Business Day of the receipt thereof. Any Confirmation executed by the
Purchaser shall be deemed to have been received by the Seller on the date
actually received by the Seller.

(d) Upon receipt of the Confirmation executed by the Purchaser, (i) the Seller
shall release or cause to be released to the Custodian in accordance with the
Custodial Agreement, (1) in the case of a single Non–Table Funded Purchased
Asset, no later than 1:00 p.m. one (1) Business Day (for more than one (1)
Non–Table Funded Purchased Asset, two (2) Business Days) prior to the requested
Purchase Date, and (2) in the case of a Table Funded Purchased Asset, no later
than 1:00 p.m. three (3) Business Days following the applicable Purchase Date,
the Asset File pertaining to each Eligible Asset to be purchased by the
Purchaser, and (ii) the Seller shall deliver to the Custodian, in connection
with the applicable delivery under clause (i) above, a Custodial Identification
Certificate and a completed Asset File Checklist required under Section 3.2 of
the Custodial Agreement.

(e) Each Confirmation, together with this Agreement, shall constitute conclusive
evidence of the terms agreed between the Purchaser and the Seller with respect
to the Transaction to which the Confirmation relates, and the Seller’s
acceptance of the related proceeds shall constitute the Seller’s agreement to
the terms of such Confirmation. It is the intention of the parties that each
Confirmation shall not be separate from this Agreement but shall be made a part
of this Agreement. In the event that any terms or conditions of any Confirmation
are inconsistent, or in direct conflict, with this Agreement, the terms of such
Confirmation shall prevail; provided, however, such Confirmation and this
Agreement shall be construed to be cumulative to the extent possible.

(f) Subject to the terms and conditions of this Agreement, during the term of
this Agreement, the Seller may sell to the Purchaser, repurchase from the
Purchaser and resell to the Purchaser Eligible Assets hereunder; provided,
however, the Seller may not substitute any Eligible Asset for any Purchased
Asset without the consent of the Purchaser.

(g) Pursuant to the Custodial Agreement, the Custodian shall deliver to the
Purchaser and the Seller as soon as reasonably possible but in any event no
later than 1:00 p.m. on the Purchase Date for each Non–Table Funded Purchased
Asset a Trust Receipt (along with a completed Asset File Checklist attached
thereto) and an Asset Schedule and Exception Report with respect to the Basic
Asset Documents for the Eligible Assets that the Seller has requested the
Purchaser purchase on such Purchase Date. With respect to each Table Funded
Purchased Asset, the Seller shall cause the Bailee to deliver to the Custodian,
with a copy to the Purchaser, no later than 1:00 p.m. on the Purchase Date, by
Electronic Transmission, copies of the related Basic Asset Documents, a fully
executed Bailee Agreement, a Bailee’s Trust Receipt issued by the Bailee
thereunder and such other evidence satisfactory to the Purchaser in its
discretion that all documents necessary to effect a transfer of the Eligible
Assets to the Purchaser have been delivered to Bailee. With respect to each
Table Funded Purchased Asset, the Custodian shall deliver to the Purchaser with
a copy to the Seller a Table Funded Trust Receipt as soon as reasonably possible
but in any event no later than 3:00 p.m. on the Purchase Date, which receipt and
all other documents delivered to the Bailee shall be in accordance with the
terms of this Agreement and the Custodial Agreement or otherwise acceptable to
the Purchaser in its discretion. In the case of a Table Funded Purchased Asset,
no later than 3:00 p.m. on the second (2nd) Business Day following the
Custodian’s receipt of the related Asset Documents comprising the Asset File,
the Custodian shall deliver to the Purchaser a Trust Receipt (along with a
completed Asset File Checklist attached thereto) certifying its receipt of the
documents required to be delivered pursuant to the Custodial Agreement, together
with an Asset Schedule and Exception Report relating to the Basic Asset
Documents, with any Exceptions identified by the Custodian as of the date and
time of delivery of such Asset Schedule and Exception Report. For Table Funded
Purchased Assets and Non-Table Funded Purchased Assets, the Custodian shall
deliver to the Purchaser an Asset Schedule and Exception Report relating to all
of the Asset Documents within its possession within five (5) Business Days of
the Purchase Date (in the case of Non–Table Funded Purchased Assets) or its
receipt (in the case of Table Funded Purchased Assets) of the Asset File for the
related Purchased Asset.

(h) On the Purchase Date for each Eligible Asset to be purchased on such date,
and provided the requirements set forth in this Agreement and the other
Repurchase Documents are satisfied, including, without limitation, the delivery
to the Purchaser of a Trust Receipt or Table Funded Trust Receipt, as
applicable, pursuant to Subsection 2.2(g) of this Agreement, ownership of the
Purchased Assets shall be transferred to the Purchaser (subject to the terms of
this Agreement) against the simultaneous transfer of the lesser of (A) Purchase
Price (or such lesser amount requested by the Seller) and (B) the Availability
to the Seller as soon as reasonably possible but in any event no later than
5:00 p.m. on such date. The Seller hereby sells, transfers, conveys and assigns
to the Purchaser all the right, title and interest (but none of the obligations)
of the Seller in and to the Purchased Assets and the other Purchased Items
together with all right, title and interest in and to the proceeds of any
related Purchased Items (subject to the terms of this Agreement).

(i) In the case of individual Transactions terminable upon demand (if any), such
demand shall be made by the Purchaser or the Seller no later than such time as
is customary in accordance with market practice, by telephone or otherwise, on
or prior to the Business Day on which such termination will be effective. The
Seller shall repurchase the Purchased Assets by no later than 3:00 p.m. on the
Repurchase Date. On a Repurchase Date, termination of a Transaction will be
effected by transfer to the Seller or its designee of the Purchased Assets
immediately upon receipt by the Purchaser of the Repurchase Price for the
Purchased Asset. In connection with the termination of a Transaction, any Income
in respect of any Purchased Assets received by the Purchaser and not previously
credited or transferred to, or applied to the obligations of, the Seller
pursuant to Section 2.8 shall be netted against the Repurchase Price by the
Purchaser. To the extent a net amount is owed to one party, the other party
shall pay such amount to such party. Purchased Assets that are repurchased by
the Seller and continue to be Eligible Assets may be resubmitted for purchase by
the Purchaser, but such resubmissions shall be subject to the terms and
conditions of this Agreement relating to the initial purchases of Eligible
Assets.

(j) [Reserved].

(k) To the extent the Seller requests less than the Purchase Price that it would
otherwise be entitled to receive under the terms of this Agreement in connection
with the purchase of any Eligible Asset or to the extent the Seller seeks
additional advances of the Purchaser Price under a Bridge Type or Construction
Type Asset for construction draws, and provided (A) no Default or Event of
Default exists, (B) the Purchased Asset continues to be a Purchased Asset,
(C) such Purchased Asset is not a Defaulted Asset or Delinquent Asset, (D) no
Margin Deficit is outstanding or will occur as a result of an additional advance
of the Purchase Price, (E) after giving effect to any such Transaction, the
aggregate Purchase Price outstanding for such Purchased Asset does not exceed
the Asset Value of such Purchased Asset and the aggregate Purchase Price for all
Transactions outstanding does not exceed the Maximum Amount and (F) each of the
applicable representations and warranties set forth in Section 4.1 of this
Agreement (to the extent related to the Purchased Asset or the Purchaser’s
rights or remedies with respect thereto) is true and correct in all material
respects, the Seller may request an additional advance of the Purchase Price
against such Purchased Asset (1) in the case of additional advances of the
Purchase Price where the initial advance was less than the Purchase Price that
the Seller would otherwise be entitled to receive under the terms of this
Agreement, in an amount not to exceed the positive difference (if any) between
the current Purchase Price (calculated as if such Purchased Asset were purchased
on such day) and the Purchase Price originally advanced by the Purchaser with
respect thereto, which additional advance and the amount thereof shall be
subject to the Purchaser’s discretion, provided, however, in no event shall the
aggregate amounts advanced against such Purchased Asset exceed the maximum
Purchase Price that the Purchaser was or would have been prepared to advance on
the date the Purchased Asset was acquired by the Purchaser under this Agreement
and (2) in connection with additional advances of the Purchase Price under a
Bridge Type or Construction Type Asset for construction draws, provided the
conditions to the advance of funds for draw requests under the applicable Asset
Documents are satisfied in the Purchaser’s reasonable discretion (or waived with
the Purchaser’s written consent in its reasonable discretion), the Purchaser
agrees to fund in accordance with the Construction Standard an amount equal to
the Asset Value of such requested advance within even (7) Business Days (where
the related Asset Documents provide the Seller with at least ten (10) Business
Days to respond to a draw request from the applicable Borrower) or five (5)
Business Days (where the related Asset Documents provide the Seller with less
than ten (10) Business Days to respond to draw requests from the applicable
Borrower) of the Seller’s written request and the Purchaser’s receipt of all
deliveries required under the Draw Procedures, which deliveries shall be
satisfactory to the Purchaser in its reasonable discretion as a condition to
such additional funding. To the extent of any conflict between the provisions of
this Section 2.2(k) and any other provisions of Section 2.2, the provisions of
this Section 2.2 (k) shall control.

(l) All of the Seller’s right, title and interest in the Purchased Assets that
constitute CMBS Securities shall pass to the Purchaser on the applicable
Purchase Date. The Seller shall deliver to the Custodian on behalf of the
Purchaser a complete set of all transfer documents to be completed by the
Purchaser and executed copies of any transfer documents to be completed by the
Seller, in either case in blank, but in form sufficient to allow transfer and
registration of such Purchased Assets to the Purchaser no later than the
proposed Purchase Date for the relevant Purchased Asset, and such CMBS
Securities shall be medallion guaranteed. All transfers of certificated
securities from the Seller to the Purchaser shall be effected by physical
delivery to the Custodian of the Purchased Assets (duly endorsed by the Seller,
in blank), together with a stock power executed by the Seller, in blank. With
respect to Purchased Assets that shall be delivered through the DTC or the
National Book Entry System of the Federal Reserve or any similar firm or agency,
as applicable, in book–entry form and credited to or otherwise held in an
account, the Seller shall take such actions necessary to provide instruction to
the relevant financial institution, clearing corporation, securities
intermediary or other entity to effect and perfect a legally valid delivery of
the relevant interest granted herein to the Purchaser hereunder to be held in
the Securities Account. Purchased Assets delivered in book–entry form shall be
under the custody of and held in the name of the Purchaser in the Securities
Account. With respect to any Asset or collateral for an Asset that is an
uncertificated security (as defined in the UCC), securities entitlement (as
defined in the UCC) or is held in a securities account (as defined in the UCC),
the Seller shall provide to the Purchaser a control agreement, which shall be
acceptable to the Purchaser in its discretion and shall be delivered to the
Custodian under the Custodial Agreement, executed by the issuer of the Asset or
the collateral for the Asset or the related securities intermediary (as defined
in the UCC), as applicable, granting control (as defined in the UCC) of such
Asset or collateral for such Asset to the Purchaser and providing that, after an
Event of Default, the Purchaser shall be entitled to (i) notify the issuer or
securities intermediary, as applicable, that such issuer or securities
intermediary shall comply exclusively with the instructions or entitlement
orders (as defined in the UCC), as applicable, of the Purchaser without the
consent of the Seller or any other Person and no longer follow the instructions
or entitlement orders, as applicable, of the Seller or any other Person (other
than the Purchaser) and (ii) an Opinion of Counsel acceptable to the Purchaser
in its discretion as to the Purchaser’s perfected security interest in such
collateral as of such Purchase Date.

 

Section 2.3 Reduction of Maximum Amount; Optional Repurchases.

(a) Prior to the Funding Expiration Date (as it may be extended from time to
time in accordance with Subsection 2.4(b)), the Seller shall have the right
(i) within the first sixty (60) days from the Closing Date and (ii) on an annual
basis (notwithstanding any reduction under clause (i)) on the anniversary of the
Closing Date, in each case, upon at least two (2) Business Days’ prior written
notice to the Purchaser, to terminate in whole or reduce in part the portion of
the Maximum Amount that exceeds the sum of the aggregate Purchase Price for all
Transactions outstanding, accrued Price Differential, Breakage Costs, any fees
then due and payable under the Fee Letter or the other Repurchase Documents and
all other Aggregate Unpaids then due and payable; provided, however, that each
partial reduction of the Maximum Amount shall be in an aggregate amount equal to
$1,000,000 or an integral multiple thereof. Each notice of reduction or
termination pursuant to this Subsection 2.3(a) shall be irrevocable. In
connection with a reduction of the Maximum Amount, the Seller shall have the
simultaneous right to repurchase Purchased Assets in accordance with
Subsection 2.3(b). Upon the Purchaser’s request and at the expense of the
Seller, the parties shall execute an amendment to this Agreement to document the
reduction of and the then current amount of the Maximum Amount under this
Agreement.

(b) The Seller may, upon two (2) Business Days’ prior written notice to the
Purchaser (or such shorter period as the Purchaser may agree in its discretion),
reduce the aggregate Repurchase Price of all Purchased Assets (or, prior to an
Event of Default, any portion of all Purchased Assets or any individual
Purchased Asset) currently outstanding by remitting (1) to the Collection
Account cash in the amount of the Repurchase Price reduction plus accrued and
unpaid Price Differential, any fees due under the Fee Letter and/or the other
Repurchase Documents in connection with such reduction and any related Breakage
Costs owed in connection with such reduction and (2) to the Purchaser
instructions to reduce such Repurchase Price; provided, that (A) in connection
with any such reduction, the Seller shall comply with the terms of any related
Interest Rate Protection Agreement requiring that the Interest Rate Protection
Agreement be terminated in whole or in part as the result of any such reduction
of the Repurchase Price and the Seller has paid all amounts due to the
applicable parties in connection with any such termination and (B) after giving
effect to such reduction, the Seller shall be in compliance with all Sub–Limits
and the Seller and the other Repurchase Parties shall be in compliance with and
all other terms, conditions and requirements contained in the Repurchase
Documents.

(c) To the extent prepayments of principal or scheduled principal payments (each
a “Principal Payment” and collectively the “Principal Payments”) are received
from one or more Borrowers and are deposited into the Collection Account and the
same have not been applied under Section 2.8, the Seller may elect to have the
Principal Payments applied to the Purchase Price outstanding for the related
Purchased Assets prior to the next Payment Date by giving at least two (2)
Business Days prior written notice (together with the related remittance
reports) to the Purchaser of (i) the amount of the Principal Payments, (ii) the
amount of the Principal Payments to be applied to the Purchase Price
outstanding, (iii) the amount of the Principal Payments to be returned to the
Seller (if any), (iv) the Purchased Assets to which the Principal Payments
relate, (v) the date on which the Principal Payments are to be applied by the
Purchaser (which shall be no less than two (2) Business Days from the
Purchaser’s receipt of the notice and the related remittance reports) and
(vi) such other information as the Purchaser may reasonably require; provided,
however, the amount of the Principal Payments to be applied to the Purchase
Price outstanding under this Subsection 2.3(c) must be greater than $250,000 for
each such notice. Each notice by the Seller under this Subsection 2.3(c) shall
be irrevocable. If a notice is given under this Subsection 2.3(c), on the next
Business Day following the expiration of the two (2) Business Day period from
the Purchaser’s receipt of the Seller’s notice and the related remittance
reports (or such other later date as the Seller may specify in its notice), the
Purchaser shall withdraw from the Collection Account the following amounts and
apply such amounts to the outstanding Purchase Price for the related Purchased
Assets specified in such notice: (A) prior to an Event of Default or the Funding
Expiration Date and provided no Margin Deficit is outstanding, the applicable
Advance Rate Amount (or such greater amount if so specified by the Seller in its
notice) of such Principal Payments, (B) after an Event of Default or the Funding
Expiration Date, the full amount of the Principal Payments, and (C) while any
Margin Deficit is outstanding, the lesser of (x) the full amount of the
Principal Payments and (y) the applicable Advance Rate Amount of such Principal
Payments plus the outstanding Margin Deficit to the extent any Margin Deficit
exists after consideration of such Principal Payments. In addition thereto,
prior to an Event of Default or the Funding Expiration Date and provided no
Margin Deficit is outstanding, the balance of such Principal Payments (if any),
less any Breakage Costs due under this Subsection 2.3(c), shall be transferred
by the Purchaser to the Operating Account. During the Facility Period, the
amount of the outstanding Purchase Price of the Purchased Assets thus prepaid
shall be available for subsequent Transactions subject to the terms of this
Agreement. Notwithstanding anything contained in this Agreement to the contrary,
the application of the full amount of the Principal Payments in accordance with
clause (C)(x) above shall not relieve the Seller of the obligation to cure any
Margin Deficit outstanding in accordance with Section 2.7.

 

Section 2.4 Extension of Facility Maturity Date and Funding Expiration Date.

(a) Extension of the Facility Maturity Date. At the written request of the
Seller delivered to the Purchaser no later than sixty (60) calendar days prior
to the Facility Maturity Date (which request may be subsequently withdrawn in
writing subject to the Seller paying all reasonable out–of–pocket costs and
expenses incurred by the Purchaser in reliance on the request to extend), the
Seller may extend the Facility Maturity Date subject to the following
requirements and conditions: (i) no Event of Default shall have occurred on or
before the date of the request to extend or thereafter to and including the
original Facility Maturity Date, (ii) the Seller shall pay to the Purchaser the
Extension Fee on or before the expiration of the Facility Maturity Date,
(iii) no additional Transactions shall be permitted to be entered into after the
original Facility Maturity Date, (iv) the Seller shall, in addition to other
amounts owed by the Seller hereunder, amortize and pay to the Purchaser the
aggregate Repurchase Price for all Transactions then outstanding in equal
quarterly installments over the term of the extension commencing with the
original Facility Maturity Date and on the Payment Date for each quarter
thereafter and (v) not later than the Facility Maturity Date (as extended), the
Seller shall pay to Purchaser an amount equal to the aggregate Repurchase Price
then outstanding, together with all other Aggregate Unpaids, all other
Obligations due and any other amounts then owing to the Purchaser by the Seller
or any other Person pursuant to this Agreement or any other Repurchase Document.

(b) Extension of Funding Expiration Date. At the written request of the Seller
delivered to the Purchaser no later than five (5) Business Days prior to the
then current Funding Expiration Date, (i) the Funding Expiration Date shall be
extended for an additional 364 calendar days from the then current Funding
Expiration Date if no Event of Default has occurred and is continuing on the
date of the request through the then current Funding Expiration Date and the
Purchaser is in receipt of the Extension Fee and (ii) the Funding Expiration
Date shall not be extended more than two (2) times or to a date that is beyond
the Facility Maturity Date (not including any extensions thereof under
Subsection 2.4(a)).

 

Section 2.5 Payment of Price Differential.

(a) Notwithstanding that the Purchaser and the Seller intend that the
Transactions hereunder be sales to the Purchaser of the Purchased Assets, the
Seller shall pay to the Purchaser the accreted value of the Price Differential
of each Transaction on each Payment Date. The Purchaser shall deliver to the
Seller, via Electronic Transmission, notice of the Price Differential due (along
with the calculation of any other amounts owed and to be paid under Section 2.8)
on or prior to the second (2nd) Business Day preceding each Payment Date. If the
Seller fails to pay all or any part of the Price Differential due and the other
amounts due by 11:00 a.m., Charlotte, North Carolina time, on the Payment Date,
the Seller shall be obligated to pay to the Purchaser (in addition to, and
together with, the Price Differential and the other amounts due) a Late Payment
Fee in connection with the unpaid amounts until the unpaid amounts and Late
Payment Fee are received in full by the Purchaser. If the Price Differential
includes any estimated Price Differential, the Purchaser shall recalculate such
Price Differential after the Payment Date and, if necessary, make adjustments to
the Price Differential amount due on the following Payment Date.

(b) The Seller shall be responsible for the payment of all Breakage Costs
incurred in connection with any repurchase or prepayment of the Purchase Price
on a date other than the last day of a Eurodollar Period or the Repurchase Date
for the related Purchased Assets. All Breakage Costs shall be due and payable
hereunder upon receipt by Seller of documentation thereof in reasonable detail.
Breakage Costs shall not be due for payments of the Repurchase Price on a
Payment Date or the Facility Maturity Date provided, in the case of payment of
the Repurchase Price that is not the Facility Maturity Date, at least two (2)
Business Days advance notice is given to the Purchaser. This Subsection 2.5(b)
shall survive termination of this Agreement and the repurchase of all Purchased
Assets subject to Transactions hereunder.

(c) If the Purchaser and/or any other Affected Party shall notify the Seller
that a Eurodollar Disruption Event has occurred, all Transactions in respect of
which the Price Differential accrues at the Adjusted Eurodollar Rate shall
immediately be converted into Transactions in respect of which the Price
Differential accrues at the Base Rate.

 

Section 2.6 Request for Additional Transaction for Excess Margin.

(a) If, at any time during the Facility Period, the Margin Base exceeds the
aggregate Purchase Price of all Transactions then outstanding, so long as no
Default or Event of Default has occurred and is continuing, the Seller may
request an additional Transaction for Excess Margin by delivering to the
Purchaser, via Electronic Transmission, at least two (2) Business Days prior to
the requested Purchase Date, an executed Request for Additional Transaction for
Excess Margin in the form of Exhibit XIII attached hereto (“Request for
Additional Transaction for Excess Margin”); provided, however, that the Purchase
Price of the outstanding Transactions and the Purchase Price set forth in the
proposed Request for Additional Transaction for Excess Margin shall not exceed
the Maximum Amount. The Request for Additional Transaction for Excess Margin
shall, among other things, (A) specify (i) the amount of the additional Purchase
Price to be paid by Purchaser in respect of the outstanding Transactions,
(ii) the requested Purchase Date, (iii) the Excess Margin with respect to all
outstanding Transactions before giving effect to the requested Transaction,
(iv) the remaining Excess Margin after giving effect to the requested
Transaction, (v) the aggregate Purchase Price of all Transactions outstanding
after giving effect to the requested Transaction, and (vi) the Request for
Additional Transaction for Excess Margin equals or exceeds the lesser of
(i) $500,000 or (ii) an amount, which, when aggregated with all outstanding
Transactions, equals the Maximum Amount, and (B) include a certification that,
(x) upon the consummation of the additional Transaction, the Margin Base will be
equal to or greater than the aggregate Purchase Price of all outstanding
Transactions (including the Transaction then being consummated), and (y) all
conditions precedent to such Transaction set forth in Articles II and III have
been satisfied.

(b) Upon confirming that the Request for Additional Transaction for Excess
Margin correctly reflects the information set forth in Subsection 2.6(a) and
that, after giving effect to the requested Transaction, the amount of the Margin
Base would be equal to or greater than the aggregate Purchase Price of all
outstanding Transactions, within two (2) Business Days the Purchaser shall remit
in accordance with Subsection 2.2(h) an amount equal to the lesser of (i) the
additional Purchase Price set forth in such Request for Additional Transaction
for Excess Margin and (ii) the Availability. The Purchaser shall allocate the
additional Purchase Price to the Purchased Assets which have excess margin, with
such allocations to be evidenced by amended Confirmations executed by the
Purchaser and the Seller. In the event that the Purchaser’s assessment of the
Margin Base would alter the information set forth in any Request for Additional
Transaction for Excess Margin, the Purchaser shall promptly notify the Seller in
writing of such assessment. The Purchaser and Seller shall execute new
Confirmations for the Purchased Assets as to which the Purchaser has elected to
allocate the additional Purchase Price.

(c) The Purchaser shall not be obligated to remit the additional Purchase Price
requested pursuant to a Request for Additional Transaction for Excess Margin
where the Purchaser reasonably determines that the Margin Base as calculated by
the Seller (i) is based on erroneous information or would result in a
Transaction other than in accordance with the terms of this Agreement, or
(ii) does not reflect the Purchaser’s current determination of Market Value as
provided in the definition thereof (but subject to the dispute mechanism set
forth in Section 2.10).

 

Section 2.7 Margin Account Maintenance.

(a) If at any time the Purchaser determines (based on such factors as the
Purchaser determines to rely on in its sole discretion, including, but not
limited to, a credit analysis of the Underlying Properties and the current
market conditions for the Purchased Asset) that the Margin Base is less than the
aggregate Purchase Price for all outstanding Transactions (in each case, the
aggregate amount of such difference being a “Margin Deficit”), then the
Purchaser may, by delivery of a Margin Deficit Notice to the Seller (which shall
include the methodology utilized by the Purchaser to determine the Margin
Deficit), require the Seller to transfer to the Purchaser cash or Eligible
Assets with an Asset Value in the amount of the Margin Deficit by no later than
the Margin Correction Deadline so that, after giving effect to such payments
and/or transfers, the Margin Deficit is eliminated. All cash transferred to the
Purchaser pursuant to this Section 2.7 shall be deposited into the Collection
Account and shall be applied to reduce the aggregate Purchase Price with respect
to all outstanding Transactions. Transfers of Eligible Assets to the Purchaser
under this Subsection 2.7(a) shall be subject to the same conditions and
requirements that are applicable to the transfers of Eligible Assets under
Section 2.2 and the other provisions of this Agreement.

(b) To the extent any such Margin Deficit is the result of a reduction in the
Asset Value or Market Value of any Purchased Asset, the Seller may dispute the
determination of such Asset Value or Market Value by the Purchaser pursuant to
the provisions of Section 2.10 of this Agreement, provided that no such dispute
shall relieve, waive or delay the Seller’s obligation to timely satisfy the
Margin Deficit in accordance with this Section 2.7. The failure of the Seller to
satisfy the Margin Deficit on a timely basis shall constitute an Event of
Default and the Seller shall be precluded from disputing the Margin Base
determined by the Purchaser unless the failure to satisfy the Margin Deficit in
a timely manner is due to a delay beyond the Seller’s control in the Purchaser’s
receipt of the Seller’s wire transmission that was initiated on a timely basis,
the Seller provides evidence of same to the Purchaser and such delay is no
greater than one (1) Business Day. If (i) the Seller satisfies the Margin
Deficit on a timely basis, (ii) the Seller timely satisfies the provisions set
forth in Section 2.10 of this Agreement with respect to a dispute of the
determination of the Market Value of any Purchased Asset, and, (iii) pursuant to
the terms of such Section 2.10, a revised Asset Value or Market Value for such
Purchased Asset is determined that (if used in lieu of the Asset Value or Market
Value used by the Purchaser in determining the Margin Base) would have resulted
in a reduction of the Margin Deficit paid by the Seller, then the Purchaser
shall promptly remit the difference to the Seller without any interest or other
amounts due thereon.

(c) The Purchaser’s election, in its discretion, not to deliver a Margin Deficit
Notice at any time there is a Margin Deficit shall not in any way limit or
impair its right to deliver a Margin Deficit Notice at any time that a Margin
Deficit exists.

 

Section 2.8 Income Payments.

The Purchaser shall be entitled to receive for application in accordance with
this Agreement an amount equal to all Income paid or distributed on or in
respect of Purchased Items and Cash Collateral, which amounts shall be deposited
by the Seller, each Servicer, each PSA Servicer, any other counterparty under an
Interest Rate Protection Agreement and all other applicable Persons, as
applicable, into the Collection Account. The Seller hereby agrees to instruct
each Servicer, PSA Servicer, each counterparty under any other Interest Rate
Protection Agreement and all other applicable Persons to transfer all Income in
accordance with Subsection 5.1(f) of this Agreement into the Collection Account.
On each Payment Date, any amounts on deposit in the Collection Account
(including any interest or investment earnings on funds on deposit therein)
shall be withdrawn by the Purchaser and applied as follows:

FIRST, to the payment of all fees, expenses, and other obligations then due to
the Purchaser pursuant to this Agreement (including, without limitation, the
Commitment Fee and Extension Fees), other than the Price Differential and
Repurchase Price on the Purchased Assets;

SECOND, to the extent not paid by the Seller, to the payment of fees and
expenses owed to the Custodian under the Custodial Fee Letter;

THIRD, to the payment of accrued and unpaid Price Differential on the Purchased
Assets and Late Payment Fees outstanding;

FOURTH, at the option of the Seller, to the extent not previously paid pursuant
to Section 2.3, to pay the Repurchase Price for Purchased Assets then subject to
a request to repurchase in accordance with the terms of Section 2.3 of this
Agreement;

FIFTH, without limiting the Seller’s obligations to cure Margin Deficits in
accordance with Section 2.7 of this Agreement, to the Purchaser for the payment
of any Margin Deficit outstanding;

SIXTH, to the extent any Income or other payments or amounts includes payments
or prepayments of principal on the underlying Purchased Assets (including,
without limitation, insurance or condemnation proceeds or recoveries from any
foreclosure), the applicable Advance Rate Amount of such payments shall be
applied to reduce the aggregate Purchase Price outstanding for the related
Transaction;

SEVENTH, without limiting the Seller’s obligations under Section 2.4 of this
Agreement and to the extent not paid previously by the Seller, to the Purchaser
for the reduction of the Purchase Price outstanding in accordance with
Section 2.4 of this Agreement;

EIGHTH, pari passu and pro–rata (based on the amounts owed to such Persons under
this clause EIGHTH), to the payment of Breakage Costs, Indemnified Amounts,
Increased Costs, Additional Amounts and all other amounts then due and owing to
the Purchaser, any Affected Party or any other Person pursuant to the Repurchase
Documents; and

NINTH, the remainder to the Operating Account, for such purposes as the Seller
shall determine in its sole discretion; provided, however, that if the Facility
Maturity Date has occurred, a Margin Deficit has occurred but is not then
outstanding or a Default or Event of Default has occurred and is continuing,
such amounts shall not be transferred to the Operating Account but, instead,
such amounts shall be retained by the Purchaser (i) pending satisfaction of the
Margin Deficit in the case of a Margin Deficit that has occurred but is not
outstanding on the Payment Date and (ii) in all other cases, to be applied in
reduction of the Obligations.

Notwithstanding anything to the contrary contained herein, in the event any
Borrower Reserve Payments are deposited into the Collection Account, such
Borrower Reserve Payments shall, upon written request of the Seller, be promptly
transferred from the Collection Account to the Operating Account for the Seller
to transfer into the appropriate escrow or reserve accounts.

 

Section 2.9 Payment, Transfer and Custody.

(a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Seller hereunder shall be paid or deposited in accordance with
the terms hereof no later than 3:00 p.m. on the day when due in lawful money of
the United States, in immediately available funds and without deduction, set–off
or counterclaim, to the Purchaser’s Account and, if not received before such
time, shall be deemed to be received on the next Business Day. The Seller shall,
to the extent permitted by Applicable Law, pay to the Purchaser a Late Payment
Fee in connection with any amounts not paid when due hereunder or under the
Repurchase Documents, payable on demand; provided, however, that such interest
rate shall not at any time exceed the maximum rate permitted by Applicable Law.
Such interest shall be for the account of, and distributed to, the Purchaser.
All computations of interest and all computations of the Price Differential and
all fees hereunder or under the Fee Letter shall be made on the basis of a year
consisting of 360 calendar days (other than calculations with respect to the
Base Rate, which shall be based on a year consisting of 365 or 366 calendar
days, as applicable) for the actual number of days (including the first but
excluding the last day) elapsed. Amounts payable to the Purchaser and not
otherwise required to be deposited into the Collection Account shall be
deposited into the Purchaser’s Account. The Seller acknowledges that it has no
rights in, no rights of withdrawal from and no rights to give notices or
instructions regarding the Purchaser’s Account. The Seller acknowledges that it
has no rights of withdrawal from and no rights to give notices or instructions
regarding the Collection Account or the Securities Account. Funds in the
Collection Account may be invested at the direction of the Purchaser in
Permitted Investments for distribution in accordance with Section 2.8.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
the payment of the Price Differential or any fee payable hereunder or under the
Fee Letter, as the case may be.

(c) If any Transaction requested by the Seller and approved in writing by the
Purchaser pursuant to Sections 2.2, 2.3 or 2.6 is not, for any reason (other
than through the gross negligence or willful misconduct of the Purchaser), made
or effectuated, as the case may be, on the date specified therefor, the Seller
shall indemnify the Purchaser and each Affected Party against any reasonable
loss, cost or expense incurred by the Purchaser and each Affected Party
including, without limitation, any actual and reasonably documented loss, cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the Purchaser and any Affected Party to fund or maintain
such Transaction.

(d) Any Asset File not delivered to the Purchaser or its designee (including the
Custodian) are and shall be held in trust by the Seller or its designee for the
benefit of the Purchaser as the owner thereof. The Seller or its designee shall
maintain a copy of the Asset File and the originals of the Asset File not
delivered to the Purchaser or its designee (including the Custodian). The
possession of the Asset File by the Seller or its designee is at the will of the
Purchaser for the sole purpose of servicing the related Purchased Asset, and
such retention and possession by the Seller or its designee is in a custodial
capacity only. Each Asset File retained or held by the Seller or its designee
shall be segregated on the Seller’s books and records from the other assets of
the Seller or its designee, and the books and records of the Seller or its
designee shall be marked appropriately to reflect clearly the sale of the
related Purchased Asset to the Purchaser. The Seller or its designee shall
release its custody of the Asset File only in accordance with written
instructions from the Purchaser, unless such release is required as incidental
to the servicing of the Purchased Assets or is in connection with a repurchase
of any Purchased Asset by the Seller, in each case in accordance with the terms
of the Custodial Agreement.

(e) Notwithstanding anything contained in this Agreement to the contrary, all
Repurchase Prices and all other Obligations shall be paid in full on or before
the Facility Maturity Date.

(f) All amounts payable under this Agreement and the other Repurchase Documents
shall be payable in Dollars.

 

Section 2.10 Disputes Regarding Market Value Determination.

If the Seller has a good faith basis to dispute any determination of the Market
Value or the Asset Value by the Purchaser, the Seller may notify the Purchaser
of such dispute within three (3) Business Days after any such determination
thereof by Purchaser. The Seller may, at its sole cost and expense, (A) if the
dispute involves the appraised value of an Underlying Property used by the
Purchaser in determining the Market Value of an Asset, within forty–five (45)
calendar days of the date of the notice to the Purchaser deliver a new FIRREA
Appraisal of such Underlying Property, in which case the appraised value set
forth in such new FIRREA Appraisal shall be used in lieu of the disputed
appraised value in the determining the Market Value of such Asset, and, (B) if
the dispute involves the price at which an Asset could readily be sold used by
the Purchaser in determining the Market Value (or Asset Value, as the case may
be) of such Asset, within three (3) Business Days of the date of the notice to
the Purchaser deliver up to three (3) written Alternative Market Price Quotes,
in which case the average of the Alternative Market Price Quotes on the one hand
and the market price used by the Purchaser on the other shall be used in lieu of
the disputed market price in the determination of the Market Value (or Asset
Value) of such Asset. Notwithstanding anything to the contrary herein, in the
event that the Seller fails to timely deliver to the Purchaser any notice of
dispute within such three (3) Business Day period or fails to deliver such
appraisal or such Alternative Market Price Quotes, as the case may be, within
such forty–five (45) calendar days or three (3) Business Days, respectively, the
Purchaser’s determination of the Market Value (or Asset Value, as the case may
be) shall be final and conclusive.

 

Section 2.11 [Reserved].

 

Section 2.12 Fees.



(a) On or prior to the Closing Date, the Seller shall pay to the Purchaser the
Commitment Fee contemplated under the Fee Letter.

(b) To the extent not separately paid by the Seller, the Price Differential and
all other fees and amounts payable under the Fee Letter or the other Repurchase
Documents shall be paid to the Purchaser from the Collection Account to the
extent funds are available on each Payment Date pursuant to Section 2.8.

(c) To the extent not separately paid by the Seller, the Custodian’s fees and
expenses shall be paid to the Custodian from the Collection Account to the
extent funds are available on each Payment Date pursuant to Section 2.8.

(d) The Seller shall pay to Moore & Van Allen PLLC, as counsel to the Purchaser,
on the Closing Date, its reasonable and reasonably detailed estimated fees and
out–of–pocket expenses in immediately available funds relating to the closing of
the transaction and shall pay all additional reasonable fees and out–of–pocket
expenses of Moore & Van Allen PLLC (including fees and expenses incurred in
reviewing proposed Assets for purchase by the Purchaser in accordance with the
Fee Letter) within ten (10) days after receiving an invoice for such amounts.

 

Section 2.13 Increased Costs; Capital Adequacy; Illegality.



(a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation, or (ii) the compliance by
an Affected Party with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) shall without
duplication of amounts under Section 2.14, (1) subject an Affected Party to any
Tax (except for Taxes on the overall net income of such Affected Party), duty or
other charge with respect to any ownership interest in the Purchased Items or
the Pledged Collateral, or any right to enter into Transactions hereunder, or on
any payment made hereunder or under the other Repurchase Documents, (2) impose,
modify or deem applicable any reserve requirement (including, without
limitation, any reserve requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding any reserve requirement, if any, included
in the determination of the Price Differential), special deposit or similar
requirement against assets of, deposits with or for the amount of, or credit
extended by, any Affected Party or (3) impose any other condition affecting the
ownership interest in the Purchased Items conveyed to the Purchaser hereunder,
the Pledged Collateral or any Affected Party’s rights hereunder or under the
other Repurchase Documents, the result of which is to increase the cost to any
Affected Party or to reduce the amount of any sum received or receivable by an
Affected Party under this Agreement and the other Repurchase Documents, then
within ten (10) days after demand by such Affected Party (which demand shall be
accompanied by a statement setting forth the basis for such demand), the Seller
shall pay directly to such Affected Party such additional amount or amounts as
will compensate such Affected Party for such additional or increased cost
incurred or such reduction suffered.

(b) If either (i) the introduction of or any change in or in the interpretation
of any law, guideline, rule, regulation, directive or request or (ii) compliance
by any Affected Party with any law, guideline, rule, regulation, directive or
request from any central bank or other Governmental Authority or agency (whether
or not having the force of law), including, without limitation, compliance by an
Affected Party with any request or directive regarding capital adequacy, has or
would have the effect of reducing the rate of return on the capital of any
Affected Party as a consequence of its obligations hereunder or under the other
Repurchase Documents or arising in connection herewith or therewith to a level
below that which any such Affected Party could have achieved but for such
introduction, change or compliance (taking into consideration the policies of
such Affected Party with respect to capital adequacy) by an amount deemed by
such Affected Party to be material, then from time to time, within ten (10) days
after demand by such Affected Party (which demand shall be accompanied by a
statement setting forth the basis for such demand), the Seller shall pay
directly to such Affected Party such additional amount or amounts as will
compensate such Affected Party for such reduction.

(c) In determining any amount provided for in this Section 2.13, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this Section 2.13 shall submit to the Seller a
written description as to such additional or increased cost or reduction and the
calculation thereof, which written description shall be conclusive absent
demonstrable error.

(d) To the extent possible, the Purchaser will use its best efforts to give
thirty (30) days notice to the Seller that there will be Increased Costs
incurred under this Section 2.13.

(e) Without prejudice to the survival of any other agreement of the Seller
hereunder, the agreements and obligations of the Seller contained in this
Section 2.13 shall survive the termination of this Agreement.

 

Section 2.14 Taxes.



(a) All payments made by a Borrower in respect of a Purchased Item and all
payments made by the Seller under this Agreement and the other Repurchase
Documents will be made free and clear of and without deduction or withholding
for or on account of any Indemnified Taxes. If any Indemnified Taxes are
required to be withheld from any amounts payable to any Affected Party as a
result of payments made hereunder, then the amount payable to such Person will
be increased (such increase, the “Additional Amount”) such that every net
payment made under this Agreement after withholding for or on account of any
Indemnified Taxes (including, without limitation, any Indemnified Taxes on such
increase) is not less than the amount that would have been paid had no such
deduction or withholding been deducted or withheld. The foregoing obligation to
pay Additional Amounts, however, will not apply with respect to any Indemnified
Taxes imposed as a result of any present or former connection between the
Purchaser and the relevant taxing authority.

(b) The Seller will indemnify each Affected Party for the full amount of Taxes
payable by such Person in respect of Additional Amounts and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. All payments in respect of this indemnification shall be made within
ten (10) days from the date a written invoice therefor is delivered to the
Seller.

(c) Within thirty (30) days after the date of any payment by the Seller of any
Taxes, the Seller will furnish to the Purchaser, at its address set forth under
its name on the signature pages hereof, appropriate evidence of payment thereof.

(d) If an Affected Party is not created or organized under the laws of the
United States or a political subdivision thereof, such Affected Party shall
deliver to the Seller, (i) within fifteen (15) days after the date hereof, two
(or such other number as may from time to time be prescribed by Applicable Laws)
duly completed copies of IRS Form W–8BEN or Form W–8ECI (or any successor forms
or other certificates or statements that may be required from time to time by
the relevant United States taxing authorities or Applicable Laws), as
appropriate, and a certificate substantially in the form of Exhibit XIV (a
“Section 2.14 Certificate”) to permit the Seller to make payments hereunder and
under the other Repurchase Documents for the account of such Affected Party
without deduction or withholding of United States federal income or similar
Indemnified Taxes, and (ii) upon the obsolescence of, or after the occurrence of
any event requiring a change in, any form or certificate previously delivered
pursuant to this Subsection 2.14(d), copies (in such numbers as may from time to
time be prescribed by Applicable Laws or regulations) of such additional,
amended or successor forms, certificates or statements as may be required under
Applicable Laws or regulations to permit the Seller to make payments hereunder
for the account of the Affected Party without deduction or withholding of United
States federal income or similar Taxes.

(e) The Seller shall not be required to pay any Additional Amounts to any
Affected Party pursuant to paragraph (a) above to the extent that: (i) the
obligation to pay such amounts existed on the date such Affected Party became a
party to this Agreement or, with respect to payments to a new lending office,
the date such Affected Party designated such new lending office; provided,
however, that this clause (i) shall not apply to the extent the Additional
Amounts any Affected Party, acting through a new lending office, would be
entitled to receive (without regard to this Subsection 2.14(e)) do not exceed
the Additional Amounts that the Person making the assignment, participation or
transfer to such Affected Party or making the designation of such new lending
office would have been entitled to receive in the absence of such assignment,
participation, transfer or designation; or (ii) the obligation to pay such
Additional Amounts would not have arisen but for a failure by such Affected
Party to comply with the provisions of Subsection 2.14(d) above.

(f) For any period with respect to which an Affected Party has failed to provide
the Seller with the appropriate form described in Subsection 2.14(d) (other than
if such failure is due to a change in the Applicable Law, or in the
interpretation or application thereof, occurring after the date on which a form,
certificate or other document originally was required to be provided), such
Affected Party shall not be entitled to Additional Amounts under Section 2.14
with respect to Indemnified Taxes by reason of such failure; provided, however,
that should an Affected Party that is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required hereunder, the Seller shall take such steps as such
Affected Party shall reasonably request to recover such Taxes.

(g) To the extent possible, the Purchaser will use its best efforts to give
thirty (30) days notice to the Seller that there will be Additional Amounts
incurred under this Section 2.14.

(h) If an Affected Party receives the benefit of a tax refund, credit or other
benefit that is attributable to any Indemnified Taxes as to which the Affected
Party has been indemnified by the Seller, or with respect to which the Seller
has paid an Additional Amount hereunder, the Affected Party shall, within
thirty (30) days after the date of such receipt, pay over the amount of such
refund or credit (to the extent so attributable) to the Seller, net of all
reasonable out–of–pocket third party expenses of such Affected Party related to
claiming such refund or credit; provided, however, that (i) the Affected Party,
acting in good faith, will be the sole judge of the amount of any such refund,
credit or reduction and of the date on which such refund, credit or reduction is
received, (ii) the Affected Party, acting in good faith, shall have absolute
discretion as to the order and manner in which it employs or claims tax refunds,
credits, reductions and allowances available to it, and (iii) the Seller agrees
to repay the Affected Party, upon written request from the Affected Party, as
the case may be, the amount of such refund, credit or reduction received by the
Seller, in the event and to the extent, the Affected Party is required to repay
such refund, credit or reduction to any relevant Governmental Authority.

(i) Notwithstanding any other provision of this Agreement, in the event that any
Affected Party is a party to a merger or consolidation pursuant to which the
Affected Party no longer exists (but excluding any change in the ownership of
the Affected Party), any Indemnified Taxes payable under Applicable Law as a
result of such change shall be considered excluded from Taxes to the extent it
is in excess of the Taxes that would have been payable had such change not
occurred.

(j) Within thirty (30) days of the written request of the Seller therefor, each
Affected Party shall execute and deliver to the Seller such certificates, forms
or other documents that can be furnished consistent with the facts and which are
reasonably necessary to assist the Seller in applying for refunds of Taxes
remitted hereunder.

(k) Without prejudice to the survival of any other agreement of the Seller
hereunder, the agreements and obligations of the Seller contained in this
Section 2.14 shall survive the termination of this Agreement.

 

Section 2.15 Obligations Absolute.



Except as set forth to the contrary in the Repurchase Documents, all sums
payable by the Seller hereunder or under the other Repurchase Documents shall be
paid without notice, demand, counterclaim, setoff, deduction or defense (as to
any Person and for any reason whatsoever) and without abatement, suspension,
deferment, diminution or reduction (as to any Person and for any reason
whatsoever), and the obligations and liabilities of the Seller hereunder and
under the other Repurchase Documents shall in no way be released, discharged, or
otherwise affected (except as expressly provided herein) by reason of: (a) any
damage to or destruction of or any taking of any asset, Property, any Underlying
Property, any Purchased Item, Pledged Collateral, any other collateral for a
Purchased Asset or the Facility or any portion of any of the foregoing; (b) any
restriction or prevention of or interference with any use of any asset,
Property, any Underlying Property, any Purchased Item, the Pledged Collateral,
any other collateral for a Purchased Asset or the Facility or any portion of the
foregoing; (c) any title defect or encumbrance or any eviction from any
Property, any Underlying Property, any Purchased Item, the Pledged Collateral,
any other collateral for a Purchased Asset or the Facility or any portion
thereof by title paramount or otherwise; (d) any Insolvency Proceeding relating
to the Seller, the Guarantor, the Pledgor, any Repurchase Party or any Borrower
under the Asset Documents, or any action taken with respect to this Agreement or
any other Repurchase Document by any trustee or receiver of the Seller, the
Guarantor, the Pledgor, any Repurchase Party or any Borrower under the Asset
Documents, or by any court, in any such proceeding; (e) any claim that the
Seller, the Guarantor, the Pledgor or any Repurchase Party has or might have
against the Purchaser and/or any Affected Party or any Affiliate; (f) any
default or failure on the part of the Purchaser and/or any Affected Party to
perform or comply with any of the terms hereof, the Repurchase Documents, the
Engagement Letter or of any other agreement with the Seller, the Pledgor, the
Guarantor and/or any other Repurchase Party; (g) the invalidity or
unenforceability of any Purchased Asset, any Purchased Item, the Pledged
Collateral, any other collateral for a Purchased Asset or the Facility, any of
the Asset Documents or any of the Repurchase Documents; (h) anything related to
or arising out of a Seller–Related Obligation; or (i) any other occurrence
whatsoever, whether similar or dissimilar to the foregoing, whether or not the
Seller, the Guarantor, the Pledgor or any other Repurchase Party shall have
notice or knowledge of any of the foregoing. The Obligations shall be full
recourse to the Seller and the Guarantor.

 

ARTICLE III

CONDITIONS TO TRANSACTIONS

 

Section 3.1 Conditions to Closing and Initial Purchase.

The Purchaser shall not be obligated to enter into any Transaction hereunder nor
shall the Purchaser be obligated to take, fulfill or perform any other action
hereunder until the following conditions have been satisfied, in the sole
discretion of, or waived in writing by, the Purchaser:

(a) each Repurchase Document shall have been duly executed by, and delivered to,
the parties thereto, and such documents shall be in form and substance
satisfactory to the Purchaser;

(b) the Purchaser shall be in receipt of a good standing certificate, secretary
certificates (or the equivalent) and certified copies of the Authority Documents
and applicable resolutions of the Seller, the Guarantor, the Pledgor and the
Custodian evidencing the corporate or other authority for the Seller, the
Guarantor, the Pledgor and the Custodian with respect to the execution, delivery
and performance of the applicable Repurchase Documents and each of the other
documents to be delivered by the Seller, the Guarantor, the Pledgor and the
Custodian from time to time in connection herewith;

(c) no Applicable Law shall prohibit or render it unlawful, and no order,
judgment or decree of any Governmental Authority shall prohibit, enjoin or
render it unlawful, to enter into the Facility, any Repurchase Document or any
Transaction, including after giving effect to the consummation thereof;

(d) the Seller, the Guarantor and the Pledgor shall each be in compliance in all
material respects with all material Applicable Laws, all material Contractual
Obligations, all material Guarantee Obligations and all material Indebtedness,
each shall have obtained all required consents, approvals and/or waivers of all
necessary Persons, including all requisite Governmental Authorities, to the
execution, delivery and performance of this Agreement and the other Repurchase
Documents to which each is a party and the consummation of the transactions
contemplated hereby or thereby and each shall have delivered to the Purchaser as
to these and other closing matters certification in the form of Exhibit III
attached hereto;

(e) the Seller and the Pledgor shall have delivered to the Purchaser a duly
executed power of attorney in the form of Exhibit IV attached hereto;

(f) the UCC Financing Statements shall have been filed against the Seller and
the Pledgor in the filing offices described in Schedule 5 to this Agreement;

(g) any and all consents and waivers applicable to the Seller, the Guarantor,
the Pledgor or to the Purchased Items shall have been obtained;

(h) the Purchaser shall be in receipt of such Opinions of Counsel from the
counsel to the Seller, the Guarantor, the Pledgor and the Custodian (in the case
of the Custodian only, such Opinion of Counsel may be an in–house opinion) as
the Purchaser may reasonably require, each in form and substance satisfactory to
the Purchaser in its sole discretion;

(i) the Purchaser shall have received payment from the Seller of all fees then
payable under the Fee Letter and the other Repurchase Documents and the amount
of actual reasonable out–of–pocket costs and expenses, including, without
limitation, the reasonable fees and expenses of counsel to the Purchaser as
contemplated by Section 2.12 and Section 13.9 of this Agreement and the Fee
Letter, incurred by the Purchaser in connection with the development,
preparation and execution of this Agreement, the other Repurchase Documents and
any other documents prepared in connection herewith or therewith;

(j) the Purchaser is in receipt of pro–forma Financial Covenant calculations;

(k) the Purchaser is in receipt of copies of all Existing Financing Facilities;

(l) no Material Adverse Effect has occurred;

(m) neither the Seller, the Guarantor, the Pledgor nor any other Repurchase
Party is the subject of an Insolvency Proceeding;

(n) the Purchaser shall have completed to its satisfaction such due diligence as
it may require in its discretion;

(o) the Seller, the Guarantor, the Pledgor and the other Repurchase Parties are
in compliance with all Anti-Terrorism Laws and the Purchaser is in receipt of
such evidence thereof as it may require;

(p) the Purchaser shall have received UCC searches and such other searches as
the Purchaser may reasonably request with respect to the Seller, the Pledgor and
the Guarantor, which search results shall be satisfactory to the Purchaser in
its discretion; and

(q) the Purchaser shall have received all such other and further documents,
certifications, reports, approvals and legal opinions as the Purchaser in its
sole discretion shall reasonably require.

 

Section 3.2 Conditions Precedent to all Transactions.

The Purchaser’s agreement to enter into each Transaction (including the initial
Transaction) is subject to the satisfaction of the following further conditions
precedent, both immediately prior to entering into such Transaction and also
after giving effect to the consummation thereof and the intended use of the
proceeds of the sale:

(a) no Applicable Law shall prohibit, and no order, judgment or decree of any
Governmental Authority shall prohibit or enjoin, the entering into such
Transaction by the Purchaser in accordance with the provisions hereof or any
other transaction contemplated herein;

(b) the Seller, the Guarantor and the Pledgor shall have delivered to the
Purchaser all reports, certifications and other information required to be
delivered under the terms of this Agreement and the other Repurchase Documents
as of the date of such Transaction;

(c) the Seller shall have delivered to the Purchaser an executed Confirmation in
accordance with the procedures set forth in Section 2.2, the Purchaser shall
have determined that the Asset described in such Confirmation is an Eligible
Asset, and the Purchaser shall have approved the purchase of the Eligible Asset
to be included in such Transaction in its discretion, shall have obtained all
necessary internal credit and other approvals for such Transaction and shall
have executed the Confirmation;

(d) the Purchaser shall have received a written Transaction Request, the related
Underwriting Package, the related Seller Asset Schedule and such other
information as it may reasonably request related to its review and approval of
an Asset;

(e) no Default or Event of Default shall have occurred and be continuing;

(f) the Purchaser shall have received a Compliance Certificate in the form of
Exhibit VIII attached hereto from a Responsible Officer of the Seller;

(g) after giving effect to the requested Transaction, the aggregate outstanding
Purchase Price of the Transactions outstanding shall not exceed the Asset Value
of all the Purchased Assets subject to outstanding Transactions or the Maximum
Amount;

(h) subject to the Purchaser’s right to perform one or more Due Diligence
Reviews pursuant to Section 13.21, the Purchaser shall have completed in
accordance with Section 2.2 its due diligence review of the Asset File and the
Underwriting Package for each Asset and such other documents, records,
agreements, instruments, mortgaged properties or information relating to such
Asset as the Purchaser in its sole reasonable discretion deems appropriate to
review, and such reviews shall be satisfactory to the Purchaser in its sole
reasonable discretion;

(i) no Margin Deficits are outstanding and no Margin Deficits will occur after
giving effect to the requested Transaction;

(j) subject to Section 6.3, with respect to any Eligible Asset to be purchased
hereunder on the related Purchase Date that is serviced pursuant to a Servicing
Agreement or a Pooling and Servicing Agreement, the Seller shall have provided
to the Purchaser copies of the related Servicing Agreements and, as applicable,
the Pooling and Servicing Agreements, certified as true, correct and complete
copies of the originals;

(k) the Purchaser shall be in receipt of an executed Servicer Redirection Notice
for each Eligible Asset serviced by any Person other than the Seller instructing
each Servicer, PSA Servicer or other applicable Person to pay Income with
respect to the Purchased Items directly to the Collection Account as provided
herein, which instructions may not be modified or revoked without the prior
written consent of the Purchaser;

(l) the Purchaser shall have received payment from the Seller of all fees and
expenses of the Purchaser as contemplated by the Repurchase Documents,
including, with limitation, the reasonable fees and expenses of counsel to the
Purchaser and the reasonable costs and expenses incurred by the Purchaser in
connection with the entering into any Transaction hereunder (including, without
limitation, reasonable out–of–pocket costs associated with due diligence,
recording, travel, lodging or other administrative expenses necessary or
incidental to the execution of any Transaction hereunder), which amounts, at the
Purchaser’s option, may be withheld from the sale proceeds of any Transaction
hereunder;

(m) the Purchaser shall have received an original Assignment for each Eligible
Asset executed by the Seller in blank;

(n) none of the following shall have occurred and/or be continuing:

(i) an event or events shall have occurred in the good faith determination of
the Purchaser resulting in the effective absence of a “repo market” or related
“lending market” for purchasing (subject to repurchase) or financing debt
obligations secured directly or indirectly by commercial mortgage loans or
securities, or an event or events shall have occurred resulting in the Purchaser
not being able to finance Assets through the “repo market” or “lending market”
with traditional counterparties at rates that would have been reasonable prior
to the occurrence of such event or events;

(ii) an event or events shall have occurred resulting in the effective absence
of a “securities market” for securities backed by Assets, or an event or events
shall have occurred resulting in the Purchaser not being able to sell securities
backed by Assets at prices that would have been reasonable prior to such event
or events; or

(iii) there shall have occurred a Material Adverse Effect or a material adverse
change in the financial condition of the Purchaser that affects (or can
reasonably be expected to affect) materially and adversely the ability of the
Purchaser to fund its obligations under this Agreement;

(o) for each Non–Table Funded Purchased Asset, the Purchaser shall have received
from the Custodian on each Purchase Date a Trust Receipt (along with a completed
Asset File Checklist attached thereto) and an Asset Schedule and Exception
Report with respect to each Eligible Asset, each dated the Purchase Date, duly
completed and, in the case of the Asset Schedule and Exception Report, with
exceptions acceptable to the Purchaser in its discretion in respect of Eligible
Assets to be purchased hereunder on such Business Day; and for each Table Funded
Purchased Asset, the Purchaser shall have received on the related Purchase Date
the Table Funded Trust Receipt and all other items described in the second (2nd)
sentence of Subsection 2.2(g), each in form and substance required by this
Agreement and the Custodial Agreement or otherwise satisfactory to the Purchaser
in its discretion, provided that the Purchaser subsequently receives the items
described in Subsection 2.2(d) and (g) and the other delivery requirements under
the Custodial Agreement on or before the date and time specified herein and
therein, which items shall be in form and substance satisfactory to the
Purchaser in its discretion;

(p) the Purchaser shall be in receipt of the evidence of insurance required by
Section 9.1 of the Custodial Agreement;

(q) each Purchased Asset is the subject of an Assignment permitted under the
Asset Documents, and each Purchased Asset is further assignable by the Purchaser
in accordance with Section 13.16, unless the ability to assign in accordance
with Section 13.16 is waived in writing by the Purchaser in its discretion;

(r) the Purchase Date for such Transaction is not later than the Funding
Expiration Date and the Repurchase Date for such Transaction is not later than
the Facility Maturity Date and 364 calendar days from the Purchase Date;

(s) the Purchaser shall have received from the Seller a Warehouse Lender’s
Release Letter or a Seller’s Release Letter, as applicable, covering each
Eligible Asset to be sold to the Purchaser;

(t) prior to the purchase of any Eligible Asset acquired (by purchase or
otherwise) by the Seller from any Affiliate of the Seller (that is not a Seller
under this Agreement), the Purchaser shall have received certified copies of the
applicable Purchase Agreements (if any) and, if requested by the Purchaser in
its discretion, a True Sale Opinion;

(u) any and all consents, approvals and waivers applicable to the Purchased
Items shall have been obtained;

(v) both immediately prior to the requested Transaction and also after giving
effect thereto and to the intended use thereof, the representations and
warranties and certifications made by the Seller, the Guarantor and the Pledgor
under the Repurchase Documents shall be true, correct and complete on and as of
such Purchase Date in all material respects, and the applicable eligibility
criteria in Schedule 1 to this Agreement shall be satisfied (except as disclosed
in the related Confirmation) on and as of such Purchase Date, in each case with
the same force and effect as if made on and as of such date;

(w) for each Preferred Equity Interest and Equity Asset, (1) the Seller has
executed and delivered all instruments and documents and has taken all further
action reasonably necessary and desirable or that the Purchaser has reasonably
requested in order to (i) perfect and protect the Purchaser’s security interest
in such Preferred Equity Interest or Equity Asset, as applicable (including,
without limitation, execution and delivery of one or more control agreements
reasonably acceptable to the Purchaser, execution and filing of UCC financing
statements and any and all other actions reasonably necessary to satisfy the
Purchaser that the Purchaser has obtained a first priority perfected security
interest in such Preferred Equity Interest or Equity Asset, as applicable);
(ii) enable the Purchaser to exercise and enforce its rights and remedies
hereunder in respect of such Preferred Equity Interest or Equity Asset, as
applicable; and (iii) otherwise effect the purposes of this Agreement,
including, without limitation and if reasonably requested by the Purchaser,
having delivered to the Purchaser irrevocable proxies in respect of such
Preferred Equity Interest or Equity Asset, as applicable, and (2) if required by
the Purchaser in its discretion, the requirements of the definition of Preferred
Equity Interest or Equity Asset, as applicable, are satisfied to the
satisfaction of the Purchaser in its discretion;

(x) as applicable, the Seller shall have complied with Subsection 2.2(l) of this
Agreement;

(y) to the extent the Asset Documents for the related Eligible Asset contain
notice, cure and other provisions in favor of a pledgee of the Eligible Asset
under a repurchase or warehouse facility, and without prejudice to the sale
treatment of the Eligible Asset to the Purchaser, the Seller shall provide
evidence to the Purchaser that the Seller has given notice to the applicable
Persons of the Purchaser’s interest in such Eligible Asset and otherwise
satisfied any other applicable requirements under such pledgee provisions so
that the Purchaser is entitled to receive the benefits and exercise the rights
of a pledgee under the terms of such pledgee provisions contained in the related
Asset Documents;

(z) the Purchaser shall have received all such other and further documents,
reports, certifications, approvals and legal opinions as the Purchaser in its
sole discretion shall reasonably require; and

(aa) on or before the initial funding of any Purchase Price under this
Agreement, the Purchaser shall have received (i) an Opinion of Counsel
addressing perfection by possession of Asset Documents that are comprised of
notes, certificates and physical securities and (ii) an in–house Opinion of
Counsel under New York law (to the extent New York law is applicable) covering
due execution and delivery of the Repurchase Documents.

Each Confirmation delivered by the Seller hereunder shall constitute a
certification by the Seller that all the conditions set forth in Section 3.1 and
this Section 3.2 have been satisfied (both as of the date of such notice or
request and as of the date of such purchase) (i) other than conditions (if any)
to be satisfied by the Custodian and (ii) except as may be waived in writing by
the Purchaser in its discretion.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Representations and Warranties of the Seller.

The Seller represents and warrants, as of the date of this Agreement (or such
later date as the identified document or item is required be delivered or
satisfied by the terms of this Agreement) and as of each Purchase Date:

(a) Organization and Good Standing. The Seller has been duly organized, and is
validly existing as a corporation, limited liability company or limited
partnership, as applicable, in good standing, under the laws of the jurisdiction
of its organization or formation, respectively, with all requisite power and
authority to own or lease its Properties and conduct its business as such
business is presently conducted, and had, at all relevant times, and the Seller
now has, all necessary power, authority and legal right to acquire, own, sell
and pledge the Purchased Items.

(b) Due Qualification. The Seller is duly qualified to do business and is in
good standing as a corporation, limited liability company or limited
partnership, as applicable, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of its Property
or the conduct of its business requires such qualification, licenses or
approvals, except where the failure so to qualify would not be reasonably likely
(either individually or in the aggregate) to have a Material Adverse Effect on
the Seller.

(c) Power and Authority; Due Authorization; Execution and Delivery. The Seller
(i) has all necessary power, authority and legal right (A) to execute and
deliver the Repurchase Documents to which it is a party, (B) to carry out the
terms of the Repurchase Documents to which it is a party, and (C) to sell,
assign and pledge an ownership interest in the Purchased Items on the terms and
conditions provided herein, and (ii) has duly authorized by all necessary
corporate, company or partnership action (A) the execution, delivery and
performance of the Repurchase Documents to which it is a party, and (B) the
sale, assignment and pledge of an ownership interest in the Purchased Items on
the terms and conditions herein provided. The Repurchase Documents to which the
Seller is a party have been duly executed and delivered by the Seller.

(d) Binding Obligation. Each of the Repurchase Documents to which the Seller is
a party constitute a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its respective terms, except
as such enforceability may be limited by Insolvency Laws and by general
principles of equity (whether considered in a suit at law or in equity).

(e) No Violation or Defaults. The consummation of the transactions contemplated
by the Repurchase Documents to which the Seller is a party and the fulfillment
of the terms hereof and thereof will not (i) conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, the Seller’s Authority Documents or any
material Indebtedness, any Guarantee Obligation, any Contingent Liabilities or
any Contractual Obligation of the Seller, (ii) result in the creation or
imposition of any Lien (other than Permitted Liens) upon any of the Seller’s
Properties pursuant to the terms of any such Indebtedness, Guarantee Obligation,
Contingent Liabilities or Contractual Obligation, other than this Agreement, or
(iii) violate any Applicable Law.

(f) No Proceedings. There is no material litigation, proceeding or investigation
pending or, to the best knowledge of the Seller, threatened against the Seller,
before any Governmental Authority (i) asserting the invalidity of any of the
Repurchase Documents to which the Seller is a party, (ii) seeking to prevent the
consummation of any of the transactions contemplated by any of the Repurchase
Documents to which the Seller is a party, or (iii) seeking any determination or
ruling that could reasonably be expected to have Material Adverse Effect.

(g) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any Governmental Authority (if any) required
for the due execution, delivery and performance by the Seller of the Repurchase
Documents to which the Seller is a party (including the transfer of and the
grant of a security interest in the Purchased Items) have been obtained,
effected or given and are in full force and effect, except where the lack of
such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect on the Seller.

(h) [Reserved].

(i) Solvency. The Seller is not the subject of any Insolvency Proceedings or
Insolvency Event. The Transactions under this Agreement and any other Repurchase
Document to which the Seller is a party do not and will not render the Seller
not Solvent. The Seller is not entering into the Repurchase Documents or any
Transaction with the intent to hinder, delay or defraud any creditor of the
Seller or any other Repurchase Party and the Seller has received or will receive
reasonably equivalent value in exchange for the Repurchase Documents and each
Transaction.

(j) Financial Covenants. The Seller is in compliance with the Financial
Covenants.

(k) Taxes. The Seller has filed or caused to be filed all material tax returns
that are required to be filed by it. The Seller has paid or made adequate
provisions for the payment of all material Taxes and all material assessments
made against it or any of its Property (other than any amount of Tax the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Seller), and no tax Lien has been filed and, to the
Seller’s knowledge, no claim is being asserted, with respect to any such Tax,
fee or other charge, other than Liens with respect to Taxes that are being
contested in good faith or are not yet due and payable.

(l) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein (including, without limitation, the use of the proceeds from
the sale of the Purchased Items) will violate or result in a violation of
Section 7 of the Exchange Act, or any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X. The Seller does not own
or intend to carry or purchase, and no proceeds from the Transactions will be
used to carry or purchase, any “margin stock” within the meaning of Regulation U
or to extend “purpose credit” within the meaning of Regulation U. The Seller is
not subject to any Applicable Law that purports to restrict or regulate its
ability to borrow money.

(m) Environmental Matters. With respect to the Properties of the Seller other
than Eligible Assets and Purchased Assets:

(i) No Properties owned or leased by the Seller and, to the knowledge of the
Seller, no Properties formerly owned or leased by the Seller, any present or
former Subsidiary of the Seller or any predecessors or former predecessors of
any of the foregoing, contain, or have previously contained, any Materials of
Environmental Concern in amounts or concentrations that constitute or
constituted a violation of, or reasonably could be expected to give rise to
liability under, Environmental Laws that would have a Material Adverse Effect;

(ii) The Seller is in compliance, and has in the last five (5) years (or such
shorter period as the Seller shall have been in existence) been in compliance,
with all applicable Environmental Laws, and there is no violation of any
Environmental Laws that reasonably could be expected to have a Material Adverse
Effect;

(iii) The Seller has not received any notice of violation, alleged violation,
non–compliance, liability or potential liability under any Environmental Law
that would have a Material Adverse Effect, nor does the Seller have knowledge
that any such notice will be received or is being threatened;

(iv) Materials of Environmental Concern have not been transported or disposed of
by the Seller (including any employee or agent of either the Seller) in
violation of, or in a manner or to a location that reasonably could be expected
to give rise to liability under, any applicable Environmental Law, nor has any
of them generated, treated, stored or disposed of at, on or under any of the
Properties in violation of, or in a manner that reasonably could be expected to
give rise to liability under, any applicable Environmental Law that would have a
Material Adverse Effect;

(v) The Seller has not received any written notice of any judicial proceedings
or governmental or administrative action that is pending or threatened under any
Environmental Law to which Seller is or will be named as a party, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements arising out of
judicial proceedings or governmental or administrative actions, outstanding
under any Environmental Law to which the Seller is a party that would have a
Material Adverse Effect; and

(vi) There has been no Release or, to the best knowledge of the Seller, threat
of Release of Materials of Environmental Concern in violation of or in amounts
or in a manner that reasonably could be expected to give rise to liability under
any Environmental Law for which the Seller may become liable that would have a
Material Adverse Effect.

(n) Security Interest.

(i) This Agreement, the other Repurchase Documents and the Transfer Documents
constitute a valid transfer to the Purchaser of all right, title and interest of
the Seller in, to and under all Purchased Items, free and clear of any Lien of
any Person claiming through or under the Seller or its Affiliates, except for
Permitted Liens and the Seller’s repurchase rights described in Article II, and
is enforceable against creditors of and purchasers from the Seller. If the
conveyances contemplated by this Agreement are determined to be transfers for
security, then this Agreement constitutes a grant of a security interest in all
Purchased Items to the Purchaser, that, upon the delivery of the Transfer
Documents, the Confirmations and Asset Files to the Custodian and the filing of
the UCC Financing Statements described in Subsection 3.1(f), shall be a first
priority perfected security interest in all of the Seller’s right, title and
interest in, to and under all Purchased Items to the extent such Purchased Items
can be perfected by possession, filing or control, subject only to Permitted
Liens. Neither the Seller nor any Person claiming through or under the Seller
shall have any claim to or interest in the Collection Account or the Securities
Account, except for the interest of the Seller in such Property as a debtor for
purposes of the UCC;

(ii) The Purchased Items constitute either a “general intangible,” an
“instrument,” an “account,” “investment property,” a “security,” a “deposit
account,” a “financial asset,” an “uncertificated security,” a “securities
account,” a “securities entitlement” and/or “chattel paper” within the meaning
of the applicable UCC;

(iii) Other than the Lien and transfers contemplated hereunder, the Seller has
not sold, assigned, pledged, encumbered or otherwise conveyed any of the
Purchased Items to any Person (other than any Lien that may have been released
on or before the Closing Date), and, immediately prior to the sale to the
Purchaser, the Seller was the sole owner of such Purchased Items and the Seller
owns and has good and marketable title to the Purchased Items free and clear of
any Lien (other than Permitted Liens);

(iv) The Seller has received all consents and approvals, if any, required by the
terms of any Purchased Items to the sale and granting of a security interest in
the Purchased Items hereunder to the Purchaser;

(v) Upon execution and delivery of the Account Control Agreement, the Purchaser
shall either be the owner of, or have a valid and fully perfected first priority
security interest in, the Collection Account and all amounts on deposit therein,
including any investment property therein;

(vi) Upon execution and delivery of the Securities Account Control Agreement,
the Purchaser shall either be the owner of, or have a valid and fully perfected
first priority security interest in, the Securities Account and the monies,
cash, securities, deposits, investment property and other Purchased Items
contained therein;

(vii) The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller as debtor that include a description of
collateral covering the Purchased Items other than any financing statement
(A) that has been terminated or (B) granted pursuant to this Agreement and the
Seller is not aware of the filing of any judgment or tax Lien filings against
the Seller;

(viii) Upon receipt by the Custodian of each Instrument, promissory note or
certificate contained in the Asset File endorsed in blank (if applicable) by a
duly authorized officer of the Seller and payment by the Purchaser of the
applicable Purchase Price, either a purchase shall have been completed by the
Purchaser of each Asset or the Purchaser shall have a valid and fully perfected
first priority security interest in each Instrument, promissory note or
certificate applicable to such Asset; and

(ix) None of the Asset Documents has any marks or notations indicating that they
have been pledged, assigned or otherwise conveyed to any Person other than the
Purchaser.

(o) Location of Offices. The Seller’s location (within the meaning of Article 9
of the UCC) is Maryland. The office where the Seller keeps all the records
(within the meaning of Article 9 of the UCC) is at the address of the Seller
referred to in Section 13.2 hereof (or at such other locations as to which the
notice and other requirements specified in Subsection 5.1(n) shall have been
satisfied). The Non–SPE Seller’s organizational identification number is
D11529179. The SPE Seller’s organizational identification number is W11713641.
The Seller has not changed its name, whether by amendment of its Authority
Documents, by reorganization or otherwise, and has not changed its location,
within the past twelve (12) months.

(p) Tradenames. The Seller’s exact legal name is set forth on the signature
pages to this Agreement. The Seller has no trade names, fictitious names,
assumed names or “doing business as” names or other names under which it has
done or is doing business.

(q) Value Given. The Seller shall have given reasonably equivalent value to each
Transferor in consideration for the transfer to the Seller of the Purchased
Items under the applicable Purchase Agreement, no such transfer shall have been
made for or on account of an antecedent debt owed by the Transferor thereunder
to the Seller, and no such transfer is or may be voidable or subject to
avoidance under any section of the Bankruptcy Code.

(r) Compliance with Anti–Terrorism Laws. Neither the Seller, the Guarantor, the
Pledgor nor any other Repurchase Party (i) is or will be in violation of any
Anti–Terrorism Law, (ii) is or will be a Prohibited Person, (iii) conducts any
business or engages in any transaction or dealing with any Prohibited Person,
including the making or receiving any contribution of funds, goods or services
to or for the benefit of any Prohibited Person, (iv) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224, (v) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti–Terrorism Law, (vi) has more than 10% of its assets in a Prohibited Person
or derives more than 10% of its operating income from direct or indirect
investments in, or transactions with, any Prohibited Person, and (vii) engages
in or will engage in any of the foregoing activities in the future. To the
extent applicable, each of the Seller, the Guarantor, the Pledgor and the other
Repurchase Parties has established an adequate anti–money laundering compliance
program as required by the Anti–Terrorism Laws, has conducted the requisite due
diligence in connection with the origination or acquisition of each Asset and
each Purchased Asset for purposes of the Anti–Terrorism Laws, including with
respect to the legitimacy of the applicable Borrower and the origin of the
assets used by the said Borrower to purchase the property in question, and
maintains, and will maintain, sufficient information to identify the applicable
Borrower for purposes of the Anti–Terrorism Laws. No Asset or Purchased Asset,
as applicable, is subject to nullification pursuant to any Anti–Terrorism Law,
no Asset or Purchased Asset, as applicable, is in violation of any
Anti–Terrorism Law, and no Borrower is subject to the provisions of any
Anti–Terrorism Law nor listed as a Prohibited Person. The proceeds of any
Purchase Price have not been used and shall not be used to fund any operations
in, finance any investments or activities in or make any payments to a
Prohibited Person.

(s) Adverse Selection. To the best of the Seller’s knowledge, each Asset is an
Eligible Asset as of the Purchase Date.

(t) Investment Company Act. The Seller is not, and is not controlled by, an
“investment company” within the meaning of the 40 Act, as amended, or is exempt
from the provisions of the 40 Act.

(u) ERISA. The Seller and each ERISA Affiliate have made all required
contributions to each Benefit Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Benefit
Plan. Neither the Seller nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan, nor
has there been a complete or partial withdrawal by the Seller or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization. The present value of all benefits vested under all “employee
pension benefit plans,” as such term is defined in Section 3(2) of ERISA but
excluding a Multiemployer Plan, maintained by the Seller, or in which employees
of the Seller are entitled to participate, as from time to time in effect
(herein called the “Pension Plans”), does not exceed the value of the assets of
the Pension Plan allocable to such vested benefits (based on the value of such
assets as of the last annual valuation date), except to the extent the same
would not reasonably be expected to have a Material Adverse Effect. No
prohibited transactions, accumulated funding deficiencies, withdrawals or
reportable events have occurred with respect to any Pension Plans that, in the
aggregate, could subject the Seller to any material tax, penalty or other
liability. No Lien in favor of the PBGC or a Pension Plan has arisen or is
likely to arise on account of any Pension Plan. No notice of intent to terminate
a Pension Plan under Section 4041(b) of ERISA has been filed, nor has any
Pension Plan been terminated under Section 4041(c) of ERISA, nor has the PBGC
instituted proceedings to terminate or appoint a trustee to administer a Pension
Plan, and no event has occurred or condition exists that might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan.

(v) PUHCA. The Seller is not a “holding company” or a “subsidiary holding
company” of a “holding company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended, or any successor statute.

(w) Compliance with Law, Etc. The Seller has complied (i) in all respects with
all material Applicable Laws to which it may be subject and (ii) in all material
respects with all material Contractual Obligations.

(x) Income. The Seller acknowledges that all Income received by it or its
Affiliates with respect to the Purchased Items sold hereunder (to the extent the
Seller or its Affiliates has knowledge that it is Income and relates to the
Purchased Assets) are held and shall be held for the benefit of the Purchaser
until deposited into the Collection Account as required herein.

(y) Acting as Principal. The Seller will engage in such Transactions as
principal, or, if agreed in writing in advance of any Transaction by the
Purchaser, as agent for a disclosed principal.

(z) No Broker. The Seller has not dealt with any broker, investment banker,
agent or other Person, except for the Purchaser (or an Affiliate of the
Purchaser), who may be entitled to any commission or compensation in connection
with the sale of Purchased Assets pursuant to this Agreement.

(aa) Ability to Perform. The Seller does not believe, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant
contained in the Repurchase Documents applicable to it to which it is a party.

(bb) No Default. No Default or Event of Default has occurred and is continuing
under any Repurchase Document.

(cc) Financial Condition. The audited consolidated balance sheet of the Seller
and the Seller’s Consolidated Subsidiaries as at the fiscal year end 2006 set
forth in the registration statement of the Seller filed with the Securities and
Exchange Commission on February 1, 2007 (Registration No. 333–138591)
(“Registration Statement”) for the year then ended, reported on without a “going
concern” or like qualification arising out of the scope of the audit conducted
by Deloitte & Touche LLP, are complete and correct and present fairly the
consolidated financial condition of the Seller and the Seller’s Consolidated
Subsidiaries as of such date. All such financial statements, including the
related schedules and notes thereto (if any), have been prepared in accordance
with GAAP applied consistently throughout the periods involved (except as
disclosed therein). The Seller or any of the Seller’s Consolidated Subsidiaries
had, as of the date of the most recent balance sheet referred to above, any
material contingent liability or liability for taxes, or any long term lease or
unusual forward or long term commitment, including, without limitation, any
interest rate or foreign currency swap or exchange transaction or other
financial derivative, that is not reflected in the foregoing statements or in
the notes thereto. During the period from December 31, 2006, to and including
the date hereof, there has been no sale, transfer or other disposition by the
Seller or any of the Seller’s Consolidated Subsidiaries of any material part of
their business or Property and no purchase or other acquisition of any business
or Property (including any Equity Interests of any other Person) material in
relation to the consolidated financial condition of the Seller and the Seller’s
Consolidated Subsidiaries on the date hereof except as contemplated in the
Registration Statement.

(dd) Servicing Agreements. The Seller has delivered to the Purchaser all
Servicing Agreements and all Pooling and Servicing Agreements with respect to
the Eligible Assets and Purchased Assets, as applicable, and, to the best of the
Seller’s knowledge, no material default or event of default exists thereunder.

(ee) Insurance. The Seller has and maintains, with respect to its Properties,
assets and business, insurance which meets the requirements of
Subsection 5.1(hh). In addition, the Seller shall maintain the insurance
required by Section 5.7 of the Custodial Agreement.

(ff) True and Complete Disclosure. The information, reports, certificates,
documents, financial statements, books, records, files, exhibits and schedules
furnished in writing by or at the direction of the Seller to the Purchaser in
connection with the negotiation, preparation or delivery of this Agreement and
the other Repurchase Documents or included herein or therein or delivered
pursuant hereto or thereto, when taken as a whole, do not contain any untrue
statement of material fact or omit to state any material fact that would make
the statements herein or therein, in light of the circumstances under which they
were made, materially misleading. All written information furnished after the
date hereof by or at the direction of the Seller to the Purchaser in connection
with this Agreement and the other Repurchase Documents and the transactions
contemplated hereby and thereby will be true, complete and accurate in every
material respect, or (in the case of projections) based on reasonable estimates,
on the date as of which such information is stated or certified. There is no
fact known to the Seller that could reasonably be expected to have a Material
Adverse Effect that has not been disclosed herein, in the other Repurchase
Documents or in a report, financial statement, exhibit, schedule, disclosure
letter or other writing furnished to the Purchaser for use in connection with
the transactions contemplated hereby or thereby. Notwithstanding anything to the
contrary contained in this Subsection 4.1(ff), this Subsection 4.1(ff) shall not
include the matters contained on Schedule 1, which are used solely in
determining Asset Value and whether a Purchased Asset is a Defaulted Asset.

(gg) No Reliance. The Seller has made its own independent decision to enter into
the Repurchase Documents and each Transaction and as to whether such Transaction
is appropriate and proper for it based upon its own judgment and upon advice
from such advisors (including, without limitation, legal counsel and
accountants) as it has deemed necessary. The Seller is not relying upon any
advice from the Purchaser as to any aspect of the Transactions, including,
without limitation, the legal, accounting or tax treatment of such Transactions.

(hh) Indebtedness. The SPE Seller has no Indebtedness or Contractual Obligations
other than (i) ordinary trade payables, (ii) in connection with Purchased Assets
and the Assets originated or acquired for this Facility and (iii) the Repurchase
Documents. The SPE Seller has no Guarantee Obligations. The Non–SPE Seller has
no Guarantee Obligations other than (i) the Guaranty and (ii) KeyBank Facility.

(ii) Separateness. As of the date hereof, the SPE Seller is in compliance with
the requirement of Subsection 5.1(ll) (provided that the SPE Seller shall have
thirty (30) calendar days after the Closing Date to obtain an Independent
Director).

(jj) REIT Status. Beginning with its 2007 taxable year, the Non–SPE Seller will
be organized in conformity with the requirements for qualification and taxation
as a real estate investment trust within the meaning of Sections 856 through and
including 860 of the Code (a “REIT”), and its proposed method of operation will
enable it to qualify as a REIT for such taxable year and future taxable years.
Each Subsidiary of the Non–SPE Seller is either (i) a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code, (ii) a taxable REIT subsidiary
within the meaning of Section 856(l) of the Code, or (iii) a Passthrough
Subsidiary.

(kk) Full Payment. The Seller has no knowledge of any fact that should lead it
to expect that any Purchased Asset will not be paid in full (other than risks
inherent in the related Purchased Asset).

(ll) Subsidiaries. The SPE Seller does not have any Subsidiaries other than any
Co–Seller. The SPE Seller is a Subsidiary of the Non–SPE Seller and Schedule 4
contains an organizational chart setting forth the name of each direct or
indirect Subsidiary of the Seller.

(mm) Purchased Assets. (i) Other than any purchase options set forth in the
Asset Documents related to such Purchased Asset, there are no outstanding
rights, options, warrants or agreements for the purchase, sale or issuance of
the Eligible Assets or Purchased Assets, as applicable, created by, through, or
as a result of the Seller’s actions or inactions; (ii) there are no agreements
on the part of the Seller to issue, sell or distribute the Eligible Assets or
the Purchased Assets, as applicable, other than this Agreement, and (iii) other
than this Agreement, the Seller has no obligation (contingent or otherwise) to
purchase, redeem or otherwise acquire any securities or any interest therein or
to pay any dividend or make any distribution in respect of the Eligible Assets
or the Purchased Assets, as applicable.

(nn) Labor Relations. The Seller is not engaged in any unfair labor practice
which could reasonably be expected to have a Material Adverse Effect. There is
(i) no unfair labor practice complaint pending or, to the best knowledge of the
Seller and each of its Subsidiaries, threatened against the Seller before the
National Labor Relations Board which could reasonably be expected to have a
Material Adverse Effect and no grievance or arbitration proceeding arising out
of or under a collective bargaining agreement is so pending or threatened,
(ii) no strike, labor dispute, slowdown or stoppage is pending or, to the best
knowledge of the Seller, threatened against the Seller, and (iii) no union
representation question existing with respect to the employees of the Seller and
no union organizing activities are taking place with respect to any thereof.

(oo) No Defenses. There are no defenses, offsets, counterclaims, abatements,
rights of rescission or other claims, legal or equitable, available to the
Seller, the Guarantor, the Pledgor or any other Person with respect to this
Agreement, the Engagement Letter, the Repurchase Documents, any other
instrument, document and/or agreement described herein or therein (including,
without limitation, the validity or enforceability of any of the foregoing) or
with respect to the obligation of the Seller to repay the Obligations and other
amounts due under the Repurchase Documents.

(pp) Compliance with FCPA. Each of the Seller, the Guarantor, the Pledgor and
the other Repurchase Parties are in compliance with the Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign counterpart
thereto. Neither the Seller, the Guarantor, the Pledgor nor any other Repurchase
Party has made a payment, offering or promise to pay, or authorized the payment
of, money or anything of value (a) in order to assist in obtaining or retaining
business for or with, or directing business to, any foreign official, foreign
political party, party official or candidate for foreign political office,
(b) to a foreign official, foreign political party or party official or any
candidate for foreign political office, and (c) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to such Seller, the Guarantor, the Pledgor and all other Repurchase Parties or
to any other Person, in violation of the Foreign Corrupt Practices Act, 15
U.S.C. §§ 78dd-1, et seq.

(qq) Set–Off, etc. No Purchased Item has been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set–off or modified by the Seller, the
Transferor, any Borrower or any other Person, and no Purchased Item is subject
to compromise, adjustment, extension, satisfaction, subordination, rescission,
set–off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning the Purchased Item or otherwise, by the Seller, the Transferor, any
Borrower or any other Person with respect thereto, except as set forth in the
Asset Documents and except for amendments to such Purchased Items otherwise
permitted under Section 6.10 of this Agreement.

(rr) Qualified Transferees. With respect to each Eligible Asset and Purchased
Asset, as applicable, the Seller and the Purchaser are “qualified transferees”,
“qualified institutional lenders” or “qualified lenders” (however such terms are
phrased or denominated) under the terms of the applicable Asset Documents with
respect to each party’s ability to hold and/or to be a transferee of each such
Eligible Asset and Purchased Asset, as applicable. The Assignments do not
violate any provisions of the underlying Asset Documents.

(ss) Existing Financing Facilities. All credit facilities, repurchase facilities
or substantially similar facilities of the Seller that are presently in effect
are listed under the definition of “Existing Financing Facilities.” The Seller
has delivered to the Purchaser copies of all Existing Financing Facilities and,
to the Seller’s knowledge, no material defaults or events of default exist
thereunder.

(tt) Bulk Sales. The execution, delivery and performance of this Agreement and
the other Repurchase Documents and the transactions contemplated hereby and
thereby do not require compliance with any “bulk sales” act or similar law by
the Seller.

(uu) Certain Tax Matters. The Seller represents, warrants, acknowledges and
agrees that it does not intend to treat any Transaction or any related
transactions hereunder as being a “reportable transaction” (within the meaning
of United States Treasury Department Regulation Section 1.6011–4). In the event
that the Seller determines to take any action inconsistent with such intention,
it will promptly notify the Purchaser. If the Seller so notifies the Purchaser,
the Seller acknowledges and agrees that the Purchaser may treat each Transaction
as part of a transaction that is subject to United States Treasury Department
Regulation Section 301.6112–1, and the Purchaser will maintain the lists and
other records required by such Treasury Regulation.

(vv) Insider. The Seller is not an “executive officer”, “director”, or “person
who directly or indirectly or acting through or in concert with one or more
persons owns, controls, or has the power to vote more than 10% of any class of
voting securities” (as those terms are defined in 12 U.S.C. § 375(b) or in
regulations promulgated pursuant thereto) of the Purchaser, of a bank holding
company of which the Purchaser is a Subsidiary, or of any Subsidiary of a bank
holding company of which the Purchaser is a Subsidiary, of any bank at which the
Purchaser maintains a correspondent account or of any lender which maintains a
correspondent account with the Purchaser.

 

ARTICLE V

COVENANTS

 

Section 5.1 Covenants of the Seller.

From the date hereof until the Obligations are paid in full:

(a) Compliance with Laws. The Seller will comply in all material respects with
all Applicable Laws (including Environmental Laws), including those with respect
to the Purchased Items or any part thereof, and all material Contractual
Obligations, all material Indebtedness, all material Guarantee Obligations and
all material Contingent Liabilities. No part of the proceeds of any Transaction
shall be used for any purpose which violates, or would be inconsistent with, the
provisions of Regulation T, U or X.

(b) Preservation of Company Existence. The Seller will preserve and maintain its
legal existence, rights, franchises and privileges in the jurisdiction of its
formation and will qualify and remain qualified in good standing in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has not had, or could not reasonably be
expected to have, a Material Adverse Effect. The Seller shall continue to engage
in business of the same general type as now conducted by it (and, in the case of
the SPE Seller, no other lines of business) and maintain and preserve all of its
material rights, privileges, licenses and franchises necessary for the operation
of its business (including, without limitation, the preservation of all lending
licenses held by the Seller).

(c) Performance and Compliance with Purchased Assets. The Seller will, at its
expense, timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Purchased Items and all other agreements related to such Purchased Items.

(d) Keeping of Records and Books of Account. The Seller will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Purchased Items in the
event of the destruction of the originals thereof) and will keep and maintain
all documents, books, records and other information reasonably necessary or
advisable in which complete entries are made in accordance with GAAP.

(e) Lien Covenants. With respect to each Purchased Item acquired by the
Purchaser, the Seller shall (i) take all action requested by the Purchaser to
perfect, protect and more fully evidence the Purchaser’s ownership of and first
priority perfected security interest in such Purchased Item, including, without
limitation, executing or causing to be executed such other instruments or
notices as may be necessary or appropriate and (ii) taking all additional action
that the Purchaser may reasonably request to perfect, protect and more fully
evidence the respective interests of the parties to this Agreement and the other
Repurchase Documents in such Purchased Items. Immediately upon notice to the
Seller of a Lien or any circumstance which, if adversely determined, would
reasonably likely to give rise to a Lien (other than in favor of the Purchaser
or created by or through the Purchaser) on any of the Purchased Items, the
Seller shall notify the Purchaser and the Seller shall further defend the
Purchased Items against, and shall take such other action as is necessary to
remove, any Lien or claim on or to the Purchased Items (other than any Lien
created under this Agreement), and the Seller shall defend the right, title and
interest of the Purchaser in and to any of the Purchased Items against the
claims and demands of all Persons whomsoever.

(f) Delivery of Income. The Seller shall deposit all Income received in respect
of the Purchased Items into the Collection Account within three (3) Business
Days of receipt thereof. The Seller shall instruct all Servicers under the
Servicing Agreement and PSA Servicers under the Pooling and Servicing Agreements
to deposit into the Collection Account within three (3) Business Days of the
date the Servicers and PSA Servicers, respectively, are obligated to disburse
the same under the Servicing Agreements and Pooling and Servicing Agreements all
Income in respect of the Purchased Items and the Seller shall take reasonable
steps to enforce such instructions. The Seller will instruct and cause the
counterparties under Interest Rate Protection Agreements to deposit any payments
due to the Seller from time to time under the Interest Rate Protection
Agreements into the Collection Account within three (3) Business Days of the
date such Person is obligated to disburse same and the Seller shall take
reasonable steps to enforce such instructions. The Seller shall comply with and
enforce each Servicer Redirection Notice and shall not amend or revoke any such
Servicer Redirection Notice without the Purchaser’s consent. The Seller shall
promptly provide the Purchaser with additional Servicer Redirection Notices to
the extent requested by the Purchaser or to the extent of any changes in the
servicing of a Purchased Asset since the Purchase Date. In connection with each
principal payment or prepayment under a Purchased Asset, the Seller shall remit
or cause to be remitted to the Purchaser sufficient detail to enable the
Purchaser to appropriately identify the Purchased Asset to which any full or
partial principal payment or prepayment applies.

(g) Events of Default. The Seller shall provide the Purchaser with prompt
written notice of the occurrence of (i) each Event of Default of which the
Seller has knowledge or has received notice and (ii) each Default of which a
Responsible Officer of the Seller has actual knowledge or has received notice.
In addition, no later than five (5) Business Days following the Seller’s
knowledge or notice required in the preceding sentence of the occurrence of any
Event of Default, the Seller shall provide to the Purchaser a written statement
of a Responsible Officer of the Seller setting forth the details of such event
and the action that the Seller proposes to take with respect thereto.

(h) Limitations on Liens. Without the prior written consent of the Purchaser and
except for Permitted Liens, the Seller shall not directly or indirectly:
(i) assign, sell, transfer, pledge, grant, create, incur, assume or suffer or
permit to exist any security interest in or Lien on any of the Purchased Items
to anyone except the Purchaser, (ii) permit any UCC financing statement (except
any UCC financing statements in favor of the Purchaser) or assignment (except
for any assignments in favor of the Purchaser) to be on file in any public
office with respect thereto, (iii) permit or suffer to exist any Lien or right
of others to attach to any of the Purchased Items (or any portion thereof),
except as contemplated by this Agreement or (iv) sell, pledge, transfer, assign,
participate or grant a Lien on its interest under the Repurchase Documents or
the Purchased Items.

(i) Notices. The Seller shall furnish notice to the Purchaser with respect to
the following:

(i) Representations. Forthwith upon receiving knowledge of same, the Seller
shall notify the Purchaser if any representation or warranty set forth in
Section 4.1 or, except as disclosed to the Purchaser in the related Confirmation
prior to the related Purchase Date, in Schedule 1, was incorrect at the time it
was given or deemed to have been given and at the same time shall deliver to the
Purchaser a written notice setting forth in reasonable detail the nature of such
facts and circumstances. In particular, but without limiting the foregoing, the
Seller shall notify the Purchaser in the manner set forth in the preceding
sentence before any Purchase Date of any facts or circumstances within the
knowledge of the Seller which would render any of the said representations and
warranties or confirmations untrue at the date when such representations and
warranties or confirmations were made or deemed to have been made;

(ii) Proceedings. Promptly after the Seller receives notice or obtains notice or
knowledge thereof, notice of any settlement of, material judgment (including a
material judgment with respect to the liability phase of a bifurcated trial) in
or commencement of any labor controversy (of a material nature), litigation,
action, suit, arbitration or proceeding before any court or governmental
department, commission, board, bureau, agency, arbitrator or instrumentality,
domestic or foreign, adversely affecting (A) the Purchased Items or the Pledged
Collateral, (B) any of the Repurchase Documents, (C) the Purchaser’s interest in
the Purchased Items or the Pledged Collateral, or (D) the SPE Seller in which
the amount involved exceeds $1,000,000 (to the extent not covered by insurance),
or the Non–SPE Seller or any of its Affiliates in which the amount involved
exceeds $5,000,000 (to the extent not covered by insurance); and

(iii) Material Events. Promptly upon becoming aware thereof, notice of any other
event or circumstances that, in the discretion of the Seller, is likely to have
a Material Adverse Effect.

(iv) Casualty. With respect to any Purchased Asset hereunder, promptly upon
receipt of notice or knowledge that the Underlying Property has been damaged by
waste, fire, earthquake or earth movement, flood, tornado or other casualty, or
is otherwise damaged, so as to have a Material Adverse Effect on the Asset Value
of such Purchased Asset;

(v) Defaults. Promptly upon receipt of notice or knowledge of (1) any material
default related to any Purchased Item or the Pledged Collateral, (2) any default
under any Contractual Obligation, Indebtedness or Guarantee Obligation that
would have a Material Adverse Effect or (3) any Lien or security interest on, or
claim asserted against, any Purchased Item or the Pledged Collateral other than
Permitted Liens;

(vi) REIT. Immediately upon notice or knowledge thereof, notice of any change in
the Non–SPE Seller’s status as a REIT, the establishment of a rating assigned to
the long–term unsecured debt issued by the Non–SPE Seller by any Rating Agency
and/or of any downgrade in such rating once established;

(vii) Covenants. Immediately upon notice or knowledge thereof, notice of any
material default with respect to any covenant, duty, obligation or agreement of
the Seller or the Pledgor under any Repurchase Document or any Asset Document;

(viii) Servicers. Promptly upon notice or knowledge thereof, notice of the
resignation or termination of any Servicer under any Servicing Agreement with
respect to any Purchased Asset or any PSA Servicer under a Pooling and Servicing
Agreement;

(ix) Sales. Promptly upon notice or knowledge thereof, notice of the intended
conveyance, sale, lease, assignment, transfer or other disposition (any such
transaction, or related series of transactions, a “Sale”) of any Property,
business or assets of the Seller or the Pledgor whether now owned or hereafter
acquired, with the exception of (A) this Agreement and (B) any Sale of Property
by the Seller or the Pledgor that is not material to the conduct of its business
and is effected in the ordinary course of business;

(x) Losses. Immediately upon notice or knowledge thereof, notice of any loss or
expected loss in respect of any Purchased Item or Pledged Collateral, or any
other event or change in circumstances or expected event or change in
circumstances that could reasonably be expected to result in a material decline
in value or cash flow of any Purchased Item, the Pledged Collateral or any
Underlying Property (including, without limitation, any violation or alleged
violation of Environmental Laws or other Applicable Law or any discharge or
damage relating to or resulting from Materials of Environmental Concern); and

(xi) Senior Interests. Notice of at least ten (10) days prior to the Seller or
any other Repurchase Party acquiring any interest that would be senior in
priority to or pari passu with any existing Purchased Asset in respect of the
Underlying Property.

Each notice pursuant to this Subsection 5.1(i) shall be accompanied by an
Officer’s Certificate setting forth details of the occurrence referred to
therein and stating what action the Seller and has taken or proposes to take
with respect thereto.

(j) Purchased Assets Not to be Evidenced by Instruments. The Seller shall take
no action to cause any Purchased Item that is not, as of the applicable Purchase
Date, evidenced by an Instrument to be so evidenced except in connection with
the enforcement or collection of such Purchased Items.

(k) Assets. With respect to Assets acquired by the Seller pursuant to a
Purchaser Agreement, the Seller shall (i) acquire the Assets pursuant to and in
accordance with the terms of the Purchase Agreements (if applicable), (ii) take
all action necessary to perfect, protect and more fully evidence the Seller’s
ownership of such Assets under the Purchase Agreements (if any) free and clear
of any Lien other than the Lien created hereunder and Permitted Liens,
including, without limitation, (A) filing and maintaining effective financing
statements against the Transferors in all necessary or appropriate filing
offices, and filing continuation statements, amendments or assignments with
respect thereto in such filing offices, and (B) executing or causing to be
executed such other instruments or notices as may be necessary or appropriate,
and (iii) take all additional action that the Purchaser may reasonably request
to perfect, protect and more fully evidence the respective interests of the
parties to this Agreement in the Purchased Items.

(l) Deposits. The Seller shall not deposit or otherwise credit, or cause or
permit to be so deposited or credited, to the Collection Account cash or cash
proceeds other than Income in respect of Purchased Items or Cash Collateral.
Neither the Seller nor any other Repurchase Party shall deposit or otherwise
credit, or cause or permit to be so deposited or credited, to the Securities
Account any item except uncertificated securities that are Purchased Assets and
all cash, property, proceeds, securities, investment property or Income with
respect to such Purchased Assets.

(m) Change of Name or Location of Loan Files. The Seller shall not (i) change
its name, organizational number, identity, structure or jurisdiction of
formation, move the location of its principal place of business and chief
executive office, or change the offices where it keeps its records (as defined
in the UCC) from the location referred to in Section 13.2, or (ii) move, or
consent to the Custodian moving, the Asset Files from the location thereof on
the Closing Date, unless the Seller has given at least thirty (30) days’ prior
written notice to the Purchaser and has taken all actions required under the UCC
of each relevant jurisdiction in order to continue the first priority perfected
security interest of the Purchaser in the Purchased Items.

(n) Exceptions. The Seller shall promptly correct any and all Exceptions set
forth on any Asset Schedule and Exception Report not waived by the Purchaser in
writing.

(o) ERISA Matters. The Seller shall not (i) engage or permit any ERISA Affiliate
to engage in any prohibited transaction for which an exemption is not available
or has not previously been obtained from the United States Department of Labor,
(ii) permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or any funding
deficiency with respect to any Benefit Plan other than a Multiemployer Plan,
(iii) fail to make any payments to a Multiemployer Plan that the Seller or any
ERISA Affiliate may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto, (iv) terminate any Benefit
Plan so as to result in any liability that would have a Material Adverse Effect
or (v) permit to exist any occurrence of any Reportable Event that would have a
Material Adverse Effect.

(p) Servicing Agreements. The Seller shall not materially amend, modify, waive
or terminate any provision of any Servicing Agreement or Pooling and Servicing
Agreement without the prior written consent of the Purchaser.

(q) Compliance with Anti–Terrorism Laws. The Seller and the other Repurchase
Parties shall comply with all applicable Anti–Terrorism Laws. The Seller shall
conduct the requisite due diligence in connection with the origination or
acquisition of each Asset for purposes of complying with the Anti–Terrorism
Laws, including with respect to the legitimacy of the applicable Borrower,
obligor or account debtor and the origin of the assets used by the said
Borrower, obligor or account debtor to purchase the property in question, and
will maintain sufficient information to identify the applicable Borrower,
obligor or account debtor for purposes of the Anti–Terrorism Laws. Neither the
Seller nor any other Repurchase Party shall engage in any conduct described in
Subsection 4.1(s). The Seller shall, upon the request of the Purchaser from time
to time, provide certification and other evidence of the Seller’s and any other
Repurchase Party’s compliance with this Subsection 5.1(q).

 

(r) [Reserved].

(s) Financial Statements. The Seller shall deliver to the Purchaser:

(i) as soon as available, and in any event within sixty (60) calendar days after
the end of each fiscal quarter of the Seller, the unaudited consolidated balance
sheets of the Seller and the Seller’s Consolidated Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income and
retained earnings and of cash flows for the Seller and the Seller’s Consolidated
Subsidiaries for such period and the portion of the fiscal year through the end
of such period, accompanied by a certificate of a Responsible Officer of the
Seller, which certificate shall state that said consolidated financial
statements fairly present in all material respects the consolidated financial
condition and results of operations of the Seller and the Seller’s Consolidated
Subsidiaries in accordance with GAAP, consistently applied, as at the end of,
and for, such period (subject to normal year–end adjustments);

(ii) as soon as available, and in any event within one hundred twenty (120) days
after the end of each fiscal year of the Seller, the consolidated balance sheets
of the Seller and the Seller’s Consolidated Subsidiaries (audited in the case of
the Non–SPE Seller and its Consolidated Subsidiaries and unaudited in the case
of the SPE Seller and its Consolidated Subsidiaries) as at the end of such
fiscal year and the related consolidated statements of income and retained
earnings and of cash flows for the Seller and the Seller’s Consolidated
Subsidiaries for such year, setting forth in each case in comparative form the
figures for the previous year, accompanied by, in the case of the Non–SPE
Seller, (A) an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall not be qualified as to scope
of audit or going concern, and (B) in the case of the SPE Seller, a certificate
from a Responsible Officer of the SPE Seller, in each case stating that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of the Seller and the Seller’s Consolidated
Subsidiaries as at the end of, and for, such fiscal year in accordance with
GAAP;

(iii) with respect to each Purchased Asset, as soon as available, but in any
event not later than sixty (60) days after the end of each fiscal quarter of the
Seller, the operating statement, rent roll and sales reports for each Underlying
Property to the extent that the Seller has received the same (the Seller
agreeing to use reasonable efforts to obtain the same to the extent required to
be delivered to the Seller pursuant to the applicable Asset Documents);

(iv) with respect to each Purchased Asset, if provided or available to the
Seller by the Borrower under any Purchased Asset, as soon as available, but in
any event not later than thirty (30) days after receipt thereof, the annual
balance sheet with respect to such Borrower;

(v) with respect to each Purchased Asset, as soon as available but in any event
not later than thirty (30) days after receipt thereof, (A) the related monthly
securitization or remittance report, if any, and any other reports, notices or
other documents delivered under any Servicing Agreements or Pooling and
Servicing Agreements to the Seller, if any, and (B) within thirty (30) days
after the end of each quarter, a copy of the document and financial statement
exceptions prepared by or for the Seller in respect of the related Purchased
Asset or Underlying Property;

(vi) from time to time such other information regarding the financial condition,
operations or business of the Seller as the Purchaser may reasonably request;

(vii) as soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of the Seller knows, or with respect to any Plan or
Multiemployer Plan to which the Seller or any ERISA Affiliate makes direct
contributions, has reason to believe, that any of the events or conditions
specified below with respect to any Plan or Multiemployer Plan has occurred or
exists, a statement signed by a senior financial officer of the Seller setting
forth details respecting such event or condition and the action, if any, that
the Seller or their ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to the PBGC by
the Seller or an ERISA Affiliate with respect to such event or condition):

(A) any Reportable Event (provided that a failure to meet the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA or any successor
provision thereof, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA or any successor provision thereof, shall be a
“Reportable Event” regardless of the issuance of any waivers in accordance with
Section 412(d) of the Code or any successor provision thereof); and any request
for a waiver under Section 412(d) of the Code or any successor provision thereof
for any Plan;

(B) the distribution under Section 4041(c) of ERISA or any successor provision
thereof of a notice of intent to terminate any Plan or any action taken by the
Seller or an ERISA Affiliate to terminate any Plan;

(C) the institution by the PBGC of proceedings under Section 4042 of ERISA or
any successor provision thereof for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Seller or any ERISA
Affiliate of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan;

(D) the complete or partial withdrawal from a Multiemployer Plan by the Seller
or any ERISA Affiliate that results in liability under Section 4201 or 4204 of
ERISA or any successor provision thereof (including the obligation to satisfy
secondary liability as a result of a purchaser default) that would have a
Material Adverse Effect or the receipt by the Seller or any ERISA Affiliate of
notice from a Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA or any successor provision thereof or
that it intends to terminate or has terminated under Section 4041A of ERISA or
any successor provision thereof;

(E) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against the Seller or any ERISA Affiliate to enforce Section 515 of ERISA or any
successor provision thereof, which proceeding is not dismissed within
thirty (30) days; and

(F) the adoption of an amendment to any Plan that would result in the loss of
tax exempt status of the trust of which such Plan is a part if the Seller or an
ERISA Affiliate fails to provide timely security to such Plan in accordance with
the provisions of Section 401(a)(29) of the Code or Section 307 of ERISA or any
successor provision thereof; and

(viii) notwithstanding anything contained herein to the contrary, any report or
document required to be delivered under this Subsection 5.1(s) or under
Subsection 5.1(t) that is available to the Purchaser on EDGAR or any website of
the Seller shall be deemed delivered to the Purchaser provided the same is
posted in a timely manner.

(t) Certificates; Other Information. The Seller shall furnish to the Purchaser:

(i) concurrently with the delivery of the financial statements referred to in
Subsections 5.1(s) above, a Compliance Certificate from a Responsible Officer of
the Seller, which Compliance Certificate shall, among other things, describe in
detail, on a quarterly basis, the calculations supporting the Responsible
Officer’s certification of the Seller’s compliance with the Financial Covenants;

(ii) as soon as available, but in any event not later than ninety (90) days
after the end of each fiscal year of the Seller, a copy of the projections of
the Seller of the operating budget, cash flow budget, pipeline report and
liquidity report of the Seller for the succeeding fiscal year, such projections
to be accompanied by a certificate of a Responsible Officer certifying that such
projections have been prepared in good faith based upon reasonable assumptions;

(iii) within thirty (30) days of the end of each calendar quarter, the Seller
shall provide the Purchaser with a quarterly report, which report shall include,
among other items, a summary of such Seller’s delinquency and loss experience
with respect to Purchased Assets serviced by the Seller, any Servicer, any PSA
Servicer or any designee of the foregoing, the Seller’s internal risk rating,
the Seller’s, any Servicer’s or any PSA Servicer’s surveillance reports on the
Purchased Assets;

(iv) within fifteen (15) days after the same are sent, copies of all financial
statements and reports that the Seller sends to its stockholders and, within
fifteen (15) days after the same are filed, copies of all financial statements
and reports that the Seller may make to, or file with, the Securities and
Exchange Commission or any successor or analogous Governmental Authority;

(v) no later than the fifteenth (15th) day of each month, with respect to each
Purchased Asset, a Purchased Asset Data Summary, properly completed;

(vi) promptly, such additional financial and other information as the Purchaser
may from time to time reasonably request, if available;

(vii) promptly upon receipt thereof, copies of all final reports submitted to
the Non–SPE Seller by independent certified public accountants in connection
with each annual, interim or special audit of the books and records of the
Non–SPE Seller made by such accountants, including, without limitation, any
final management letter commenting on the Non–SPE Seller’s internal controls
submitted by such accountants to management in connection with their annual
audit;

(viii) the Seller shall promptly provide the Purchaser with copies of all
documents that the Seller or any Subsidiary of the Seller is required to file
with any regulatory body in accordance with its regulations;

(ix) no later than sixty (60) days after the end of each fiscal quarter of the
Seller, an updated list of Subsidiaries as of such time;

(x) promptly, any modifications or additions to the items contained in the
Underwriting Package; and

(xi) the Seller shall promptly deliver or cause to be delivered to the Purchaser
(i) any report or material notice received by the Seller from any Borrower under
the Purchased Items promptly following receipt thereof and (ii) any other such
document or information relating to the Purchased Items as the Purchaser may
reasonably request from time to time.

 

(u) Payment of Taxes. The Seller shall pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all of its
obligations of whatever nature (including, without limitation, all material
Taxes and all material Indebtedness, all material Contractual Obligations, all
material Guarantee Obligations, all material Contingent Liabilities and all
Seller–Related Obligations), except where the amount or validity of any Taxes is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Seller.

(v) Prohibition of Fundamental Changes. The Seller shall not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, however, that the Non–SPE
Seller may merge or consolidate with (i) any wholly owned Subsidiary of the
Non–SPE Seller or (ii) any Affiliate of any of the Non–SPE Seller or (iii) any
other Person if the Non–SPE Seller is the surviving entity; and provided,
further, that, (x) if after giving effect thereto, no Default or Event of
Default would exist hereunder, and (y) the new entity (if any) assumes the
Non–SPE Seller’s obligations, liabilities and Indebtedness under the Repurchase
Documents.

(w) Margin Deficit. If at any time there exists a Margin Deficit, the Seller
shall cure such Margin Deficit in accordance with Section 2.7.

(x) Transactions with Affiliates. The Seller may enter into any transaction with
an Affiliate, provided that such transaction is disclosed in writing in advance
to the Purchaser and is upon fair and reasonable terms no less favorable to the
Seller than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate; provided, however, that in no event shall the
Seller transfer to the Purchaser hereunder any Eligible Asset acquired by the
Seller from an Affiliate of the Seller (that is not a Seller under this
Agreement) unless the Seller shall have delivered to the Purchaser prior to the
sale date a certified copy of the related Purchase Agreement and, if requested
by the Purchaser in its discretion, a True Sale Opinion.

(y) Limitations on Guarantee Obligations. The Seller shall not create, incur,
assume or suffer to exist any Guarantee Obligation or Contingent Liability
(other than, in the case of the Non–SPE Seller only, the Guaranty and KeyBank
Facility).

(z) Sub–Limits. The Seller shall not sell to the Purchaser any Eligible Assets
if, after giving effect to such Transactions, a Sub–Limit would be exceeded,
unless waived in writing by the Purchaser in its discretion.

(aa) Limitation on Distributions. If and for so long as (i) an Event of Default
shall have occurred and be continuing, (ii) a Margin Deficit shall be
outstanding or (iii) the distribution of such funds would violate any Financial
Covenant, then the Seller shall not declare or make any payment on account of,
or set apart assets for, a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of any Equity Interest
of the Seller, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of Seller, except that the Seller may declare and
pay dividends in accordance with the terms of its Authority Documents in an
amount necessary to enable the Seller to comply with the distribution
requirements imposed on a REIT under the Code.

(bb) The Non–SPE Seller (on a consolidated basis taking into account all
Consolidated Subsidiaries) shall comply with the following Financial Covenants:

(i) Maintenance of Liquidity. The Non–SPE Seller shall not permit, for any Test
Period, its Liquidity for such Test Period to be less than $30,000,000, at least
$15,000,000 of which shall consist of cash or Permitted Investments.

(ii) Maintenance of Tangible Net Worth. The Non–SPE Seller shall not permit, for
any Test Period, its Tangible Net Worth at any time to be less than the sum of
(i) $300,000,000 plus (ii) an amount equal to 75% of the aggregate proceeds
received by the Non–SPE Seller in connection with the offering or issuance of
any Equity Interests by the Non–SPE Seller after March 1, 2007 plus (iii) an
amount equal to 80% of the consolidated retained earnings of the Non–SPE Seller
accrued after March 1, 2007.

(iii) Maintenance of Ratio of Total Liabilities to Tangible Net Worth. The
Non–SPE Seller shall not permit, for any Test Period, the ratio of its Total
Liabilities (exclusive of collateralized debt obligations of any Subsidiary of
the Seller) to Tangible Net Worth at any time to be greater than 5.0 to 1.0.

(iv) Fixed Charge Coverage Ratio. The Non–SPE Seller shall not permit, for any
Test Period, its Fixed Charge Coverage Ratio to exceed 1.5x.

(cc) [Reserved].

(dd) Extension or Amendment of Purchased Items. The Seller shall not, except as
otherwise permitted in Section 6.10, extend (other than nondiscretionary
extensions), amend, waive or otherwise modify, or permit any Servicer or PSA
Servicer to extend (other than nondiscretionary extensions), amend, waive or
otherwise modify, the material terms of any Purchased Item.

(ee) Account Control Agreement and Securities Account Control Agreement. The
Seller shall maintain each of the Account Control Agreement and the Securities
Account Control Agreement in full force and effect, shall perform its duties,
obligations and agreements thereunder and shall not amend or modify either such
agreement or waive compliance with any provisions thereunder without the prior
written consent of the Purchaser.

(ff) Inconsistent Agreements. The Seller shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, enter into any agreement containing
any provision that would be violated or breached by any Transaction hereunder or
by the performance by the Seller of its obligations under any Repurchase
Document.

(gg) Interest Rate Protection Agreements. The Seller shall perform its duties
and obligations under and shall otherwise maintain each Interest Rate Protection
Agreement in a manner it deems appropriate in the conduct of its business
without prejudice to the rights of the Purchaser.

(hh) Maintenance of Property; Insurance. The Seller shall keep all Property
useful and necessary in its business in good working order and condition, shall
maintain with financially sound and reputable insurance companies insurance on
all its Property in at least such amounts and against at least such risks as are
usually and customarily insured against in the same general area by companies
acting prudently and engaged in the same or a similar business, and furnish to
the Purchaser, upon written request, full information as to the insurance
carried.

(ii) Environmental Laws. The Seller shall, and shall cause its Affiliates and
Subsidiaries to:

(i) comply with, and ensure compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws and obtain and comply in all material
respects with any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except to the extent that
failure to do so could not reasonably be expected to cause a Material Adverse
Effect; and

(ii) conduct and complete all investigations, studies, sampling and testing and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to cause a Material Adverse Effect.

 

(jj) Limitation on Indebtedness. The SPE Seller shall not create, incur, assume
or suffer to exist any Indebtedness or Contractual Obligation of the Seller,
except any Indebtedness or Contractual Obligation of the Seller (i) that are
ordinary trade payables, (ii) in connection with Purchased Assets and Assets
originated or acquired for this Facility, or (iii) under the Repurchase
Documents.

 

(kk) Unrelated Activities. The SPE Seller shall not engage in any activity other
than activities specifically permitted by this Section 5.1 and those permitted
by its Authority Documents.

 

(ll) Authority Documents. The SPE Seller shall comply in all material respects
with its Authority Documents, including, without limitation, all special purpose
entity provisions, shall not engage in any business or activity that is not
authorized by its Authority Documents and shall not modify or amend its
Authority Documents in any respect without the prior written consent of the
Purchaser. The Non–SPE Seller shall maintain its status as a corporation in good
standing under the laws of the jurisdiction of its formation.

 

(mm) Separateness. The SPE Seller shall (i) own no assets, and shall not engage
in any business, other than the assets and transactions specifically
contemplated by this Agreement; (ii) not incur any Indebtedness or obligation,
secured or unsecured, direct or indirect, absolute or contingent (including
guaranteeing any obligation), other than (A) with respect to the Asset Documents
and the Retained Interests, (B) commitments to make loans which may become
Eligible Assets and (C) as otherwise permitted under this Agreement; (iii) not
make any loans or advances to (1) any Affiliate or (2) any third party unless
the loans or advances are on an arms length basis in connection with the
origination of Assets intended for the Facility; (iv) not acquire obligations or
securities of its Affiliates; (iv) pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) only from its own assets;
(v) comply with the provisions of its Authority Documents; (vi) do all things
necessary to observe organizational formalities and to preserve its existence,
and shall not amend, modify or otherwise change its Authority Documents;
(vii) maintain all of its books, records, financial statements and bank accounts
separate from those of its Affiliates (except that such financial statements may
be consolidated to the extent consolidation is required under the GAAP
consistently applied or as a matter of Applicable Law) and file its own tax
returns (except to the extent consolidation is required or permitted under
Applicable Law); (viii) be, and at all times shall hold itself out to the public
as, a legal entity separate and distinct from any other entity (including any
Affiliate), shall correct any known misunderstanding regarding its status as a
separate entity, shall conduct business in its own name, and shall not identify
itself or any of its Affiliates as a division of the other; (ix) maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;
(x) not engage in or suffer any change of ownership, dissolution, winding up,
liquidation, consolidation or merger in whole or in part; (xi) not commingle its
funds or other assets with those of any Affiliate or any other Person;
(xii) maintain its accounts separate from those of any Affiliate or any other
Person; (xiii) shall not hold itself out to be responsible for the debts or
obligations of any other Person; (xiv) shall not, without the vote of its
Independent Director, (A) file or consent to the filing of any Insolvency
Proceeding with respect to the Seller, institute any proceedings under any
applicable Insolvency Law or otherwise seek any relief under any laws relating
to the relief from debts or the protection of debtors generally with respect to
the Seller, (B) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for the
Seller or a substantial portion of its Properties, or (C) make any assignment
for the benefit of the Seller’s creditors; (xv) shall have at all times at least
one (1) Independent Director (or such greater number as required by the
Purchaser or the Rating Agencies); (xvi) shall maintain an arm’s length
relationship with its Affiliates; (xvii) maintain a sufficient number of
employees in light of contemplated business operations; (xviii) use separate
stationary, invoices and checks; and (xvix) allocate fairly and reasonably any
overhead for shared office space.

(nn) Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default or Event of Default if such action is taken or
condition exists.

(oo) Subsidiaries. The SPE Seller shall not create, form, acquire or permit to
exist any Subsidiary without the consent of the Purchaser in its discretion
(other than a special purpose entity Subsidiary created to acquire and transfer
a Preferred Equity Interest or an Equity Asset to the Purchaser as a Co–Seller
under this Agreement; provided such Co–Seller executes a joinder agreement).

(pp) Negative Pledge. The SPE Seller shall not contract, create, incur, assume
or permit to exist any Lien on or with respect to any of its Property or assets
of any kind (whether real or personal, tangible or intangible), whether now
owned or hereafter acquired, except for Permitted Liens.

(qq) Non–SPE Seller Status. The Non–SPE Seller shall at all times be organized
in conformity with the requirements for qualification and taxation as a REIT,
and its actual and proposed methods of operation shall enable it to qualify as a
REIT. The Non–SPE Seller shall elect to be taxed as a REIT beginning with its
2007 taxable year and for all future taxable years. Each Subsidiary of the
Non–SPE Seller shall be (i) a qualified REIT subsidiary within the meaning of
Section 856(i) of the Code, (ii) a taxable REIT subsidiary within the meaning of
Section 856(l) of the Code or (iii) a Passthrough Subsidiary.

(rr) Registration of Securities. In the case of any Purchased Asset not
physically delivered to the Purchaser or its designee and registered in the name
of the Purchaser, unless otherwise consented to by the Purchaser, the Seller
shall maintain, or cause to be maintained, each of the securities in the
Purchaser’s name with DTC, the National Book Entry System of the Federal Reserve
or any similar firm or agency, as applicable.

(ss) Termination of Securities Account. Upon the Seller’s receipt of notice from
any securities intermediary (as defined in the UCC) of its intent to terminate
any securities account (as defined in the UCC) of the Seller held by such
securities intermediary and relating to a Purchased Asset or collateral for a
Purchased Asset, prior to the termination of such securities account the
collateral in such account (i) shall be transferred to a new securities account,
upon the request of the Purchaser, which shall be subject to an executed control
agreement as provided in Subsection 2.2(l) of this Agreement or (ii) transferred
to an account held by the Purchaser in which such collateral will be held until
a new securities account is established with an executed control agreement
acceptable to the Purchaser in its discretion.

(tt) Preferred Equity Interest and Equity Assets. The Seller shall not permit
any Equity Interests that is the subject of a Preferred Equity Interest or
Equity Asset, as applicable, to consist of an interest in an entity other than a
partnership or limited liability company and, with respect to such limited
partnership and limited liability company interests, shall not permit any such
interest to: (i) be dealt in or traded on a securities exchange or in a
securities market, (ii) by its terms expressly provide that it is a Security
governed by Article 8 of the UCC, (iii) be or become Investment Property,
(iv) be held in a Securities Account or (v) constitute a Security or a Financial
Asset. Without waiving the foregoing covenant or a breach thereof, to the extent
any Equity Interests that is the subject of a Preferred Equity Interest or
Equity Asset, as applicable, violates any of the foregoing clauses (i) through
(v), the Seller shall execute and deliver, or cause to be executed or delivered,
to the Purchaser (or the Custodian on its behalf) such agreements, documents and
instruments as the Purchaser may reasonably require to perfect its security
interest in any such Equity Interests. The Seller shall or shall cause the
Preferred Equity Grantor or Equity Asset Grantor to preserve and maintain its
legal and valid existence, rights, franchises, privileges and good standing in
the jurisdiction of its formation and will qualify and remain qualified in good
standing in each other jurisdiction where, due to the nature of its business or
property, such qualification is necessary. The Seller shall provide evidence to
the Purchaser on an annual basis of each Preferred Equity Grantor’s and each
Equity Asset Grantor’s compliance with the requirements of this
Subsection 5.1(tt).

(uu) Investments. Neither the Seller nor any other Repurchase Party shall
acquire or maintain any right or interest in any Purchased Asset that is senior
to or pari passu with the rights and interests of the Purchaser therein under
this Agreement unless such Asset is also a Purchased Asset.

(vv) Portfolio Assets. To the extent the Purchaser acquires multiple Eligible
Assets as a part of a portfolio or package, except as provided in the related
Confirmation or Section 8.2, the Seller shall not repurchase or obtain the
release of any Purchaser Lien on less than all such Purchased Assets without
repurchasing all such Purchased Assets included in the portfolio or package,
unless the Purchaser otherwise consents in its discretion.

 

(ww) Distributions in Respect of Purchased Items. If the Seller shall receive
any rights, whether in addition to, in substitution of, as a conversion of, or
in exchange for any Purchased Items, or otherwise in respect thereof, the Seller
shall accept the same as the Purchaser’s agent, hold the same in trust for the
Purchaser and deliver the same forthwith to the Purchaser (or its designee) in
the exact form received, together with duly executed instruments of transfer or
assignment in blank and such other documentation as the Purchaser shall
reasonably request. If any sums of money or property are paid or distributed in
respect of the Purchased Items and received by the Seller (other than the
Borrower Reserve Payments), the Seller shall promptly pay or deliver such money
or property to the Purchaser and, until such money or property is so paid or
delivered to the Purchaser, hold such money or property in trust for the
Purchaser, segregated from other funds of the Seller.

 

ARTICLE VI

ADMINISTRATION AND SERVICING

 

Section 6.1 Servicing.

(a) Appointment. The Purchaser hereby appoints the Seller as its agent to
service the Purchased Items and enforce its rights in and under such Purchased
Items. The Seller hereby accepts such appointment and agrees to perform the
duties and obligations with respect thereto as set forth herein. The Seller
acknowledges that the Purchaser and the Affected Parties are third party
beneficiaries of the obligations undertaken by the Seller hereunder.

(b) The Seller covenants to maintain or cause the servicing of the Purchased
Items to be maintained in conformity with Accepted Servicing Practices and in a
manner at least equal in quality to the servicing Seller provides for Assets
that it owns. In the event that the preceding language is interpreted as
constituting one or more servicing contracts, each such servicing contract shall
terminate automatically upon the earliest of (i) an Event of Default, (ii) the
date on which this Agreement terminates, or (iii) the transfer of servicing
approved by the Purchaser.

 

Section 6.2 Seller as Servicer.

If the Purchased Items are serviced pursuant to an Excluded Servicing
Relationship, the Seller agrees that, until the repurchase of a Purchased Item
on a Repurchase Date, the Purchaser is the owner of all servicing records for
the period that the Purchaser owns the Purchased Items, including, but not
limited to, any and all servicing agreements, files, documents, records, data
bases, computer tapes, copies of computer tapes, proof of insurance coverage,
insurance policies, appraisals, other closing documentation, payment history
records, and any other records relating to or evidencing the servicing of such
Purchased Items (the “Servicing Records”). The Seller covenants to safeguard
such Servicing Records and to deliver them promptly to Purchaser or its designee
(including the Custodian) at the Purchaser’s request.

 

Section 6.3 Third Party Servicer.

If the Purchased Assets are serviced by a Servicer or a PSA Servicer pursuant to
a Servicing Agreement or a Pooling and Servicing Agreement, the Seller
(i) shall, in accordance with Subsection 3.2(j), provide a copy of each such
Servicing Agreement and Pooling and Servicing Agreement to the Purchaser and
shall provide a fully executed Servicer Redirection Notice to the Purchaser; and
(ii) hereby irrevocably assigns to the Purchaser and its successors and assigns
all right, title and interest of the Seller, as lender, in, to and under, and
the benefits of, any Servicing Agreement and Pooling and Servicing Agreement
with respect to the Purchased Items. Notwithstanding the fact that the Seller
has contracted with the Servicers to service the Purchased Items, the Seller
shall remain liable to the Purchaser for the acts of the Servicers and for the
performance of the duties and obligations set forth herein, unless after the
receipt of a notice of an Event of Default from the Purchaser, the Servicer is
following the instructions of the Purchaser. The Seller agrees that, with
respect to Excluded Servicing Relationships, no Person shall assume the
servicing obligations with respect to the Purchased Items as successor to the
Servicer unless such successor is approved in writing by the Purchaser (which
approval shall not be unreasonably withheld or delayed and shall be deemed given
to the Persons listed on Schedule 6 attached hereto) prior to such assumption of
servicing obligations.

 

Section 6.4 Duties of the Seller.

(a) Duties. The Seller shall take or cause to be taken all such actions as may
be necessary or advisable to collect the Purchased Items from time to time, all
in accordance with Applicable Laws, with reasonable care and diligence, and in
accordance with the standard set forth in Subsection 6.1(b). Without limiting
the foregoing, the duties of the Seller shall include the following:

(i) preparing and submitting claims to, and post–billing liaison with, Borrowers
on each Purchased Item;

(ii) maintaining all necessary servicing records with respect to the Purchased
Items and providing such reports to the Purchaser in respect of the servicing of
the Purchased Items (including information relating to its performance under
this Agreement) as may be required hereunder or as the Purchaser may reasonably
request;

(iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate Servicing Records
evidencing the Purchased Items in the event of the destruction of the originals
thereof) and keeping and maintaining all documents, books, records and other
information reasonably necessary or advisable for the collection of the
Purchased Items;

(iv) promptly delivering to the Purchaser or the Custodian, from time to time,
such information and servicing records (including information relating to its
performance under this Agreement) as the Purchaser or the Custodian may from
time to time reasonably request;

(v) identifying each Purchased Item clearly and unambiguously in its Servicing
Records to reflect that such Purchased Item is owned by the Purchaser pursuant
to this Agreement;

(vi) notifying the Purchaser of any material action, suit, proceeding, dispute,
offset, deduction, defense or counterclaim (1) that is or is threatened to be
asserted by a Borrower with respect to any Purchased Item (or portion thereof)
of which it has knowledge or has received notice; or (2) that, in the reasonable
judgment of the Seller, is reasonably expected to have a Material Adverse
Effect;

(vii) maintaining the perfected security interest of the Purchaser in the
Purchased Items;

(viii) maintaining, in the same manner as the Custodian holds the Asset Files,
all Servicing Records and Servicing Files relating to each Purchased Item; and

(ix) remitting and causing all Servicers to remit all Income to the Collection
Account as required by Subsection 5.1(f).

(b) Purchaser’s Rights. Notwithstanding anything to the contrary contained
herein, the exercise by the Purchaser of its rights hereunder shall not release
the Seller from any of its duties or responsibilities with respect to the
Purchased Items. The Purchaser shall not have any obligation or liability with
respect to any Purchased Items, nor shall any of them be obligated to perform
any of the obligations of the Seller hereunder, except as provided in a Servicer
Redirection Notice.

 

Section 6.5 Authorization of the Seller.

(a) The Purchaser hereby authorizes the Seller (including any successor thereto)
to take any and all reasonable steps in its name and on its behalf necessary or
desirable and not inconsistent with the sale of the Purchased Items to the
Purchaser, in the determination of the Seller, to collect all amounts due under
any and all Purchased Items, including, without limitation, endorsing any of
their names on checks and other instruments representing Income, executing and
delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Purchased Items and, after the delinquency of any Purchased Items
and to the extent permitted under and in compliance with Applicable Law, to
commence proceedings with respect to enforcing payment thereof, to the same
extent as the Seller could have done if it had continued to own such Purchased
Items. The Purchaser shall furnish the Seller (and any successors thereto) with
any powers of attorney and other documents necessary or appropriate to enable
the Seller to carry out its servicing and administrative duties hereunder, and
shall cooperate with the Seller to the fullest extent in order to ensure the
collectibility of the Purchased Items. In no event shall the Seller be entitled
to make the Purchaser a party to any litigation without such party’s express
prior written consent.

(b) Subject to all other rights of the Purchaser contained herein, after an
Event of Default has occurred and is continuing at the direction of the
Purchaser, the Seller shall take such action as the Purchaser may deem necessary
or advisable to enforce collection of the Purchased Items; provided, however,
that the Purchaser may, at any time that an Event of Default or Default has
occurred and is continuing, notify any Borrower with respect to any Purchased
Items of the assignment of such Purchased Items to the Purchaser and direct that
payments of all amounts due or to become due be made directly to the Purchaser
or any servicer, collection agent or lock–box or other account designated by the
Purchaser and, upon such notification and at the expense of the Seller, the
Purchaser may enforce collection of any such Purchased Items and adjust, settle
or compromise the amount or payment thereof.

 

Section 6.6 Collection of Payments.

(a) Collection Efforts, Modification of Purchased Items. The Seller shall,
consistent with the standard set forth in Section 6.1, take any and all
reasonable steps to collect all payments called for under the terms and
provisions of the Purchased Items and, when the same become due, shall follow
those collection procedures that it follows with respect to all comparable
Purchased Items that it services for itself or others.

(b) Acceleration. To the extent consistent with the standard set forth in
Section 6.1, the Seller shall take any and all reasonable steps to accelerate
the maturity of all or any scheduled payments and other amounts due under any
Purchased Item in which a default under the terms thereof has occurred and is
continuing (after the lapse of any applicable grace period) promptly after such
Purchased Item becomes a Defaulted Asset.

(c) Taxes and Other Amounts. To the extent provided for in any Purchased Item,
the Seller shall, consistent with the standard set forth in Section 6.1, take
all reasonable steps to collect all payments with respect to amounts due for
taxes, assessments and insurance premiums relating to such Purchased Item and
remit such amounts to the appropriate Governmental Authority or insurer on or
prior to the date such payments are due.

 

Section 6.7 Realization Upon Defaulted Asset.

The Seller shall, to the extent consistent with the standard set forth in
Subsection 6.1(b), use reasonable efforts to repossess or otherwise comparably
convert the ownership of any Underlying Property relating to a Defaulted Asset
and shall act as sales and processing agent for such Underlying Property that it
repossesses. Consistent with Subsection 6.1(b), the Seller shall follow such
other practices and procedures that it deems necessary or advisable and as are
customary and usual in its servicing of contracts and other actions by the
Seller in order to realize upon such Underlying Property, which practices and
procedures may include reasonable efforts to enforce all obligations of
Borrowers and repossessing and selling such Underlying Property at public or
private sale in circumstances other than those described in the preceding
sentence. In any case in which any such Underlying Property has suffered damage,
the Seller shall not, unless required by the applicable Asset Documents, expend
funds in connection with any repair or toward the repossession of such
Underlying Property unless it reasonably determines that such repair and/or
repossession shall increase the recoveries by an amount greater than the amount
of such expenses. The Seller shall remit to the Collection Account the
recoveries received in connection with the sale or disposition of Underlying
Property relating to a Defaulted Asset. The Seller shall consult with the
Purchaser prior to taking any material action under this Section 6.7 and shall
take only those actions as the Purchaser may approve in its discretion;
provided, however, the Purchaser agrees not to unreasonably withhold or delay
its consent if no Default or Event of Default shall have occurred and be
continuing.

 

Section 6.8 Maintenance of Insurance Policies.

The Seller shall, consistent with the standard set forth in Subsection 6.1(b),
use reasonable efforts to ensure that each Borrower maintains an insurance
policy with respect to any Underlying Property in an amount at least equal to
the sum of the Purchase Price of the related Purchased Item and all of the
Seller’s right, title and interest therein is fully assigned to the Purchaser.
Additionally, subject to the terms of the Asset Documents, the Seller shall
require that each Borrower maintain property damage liability insurance or self
insure during the term of each Purchased Asset in amounts and against risks
customarily insured against by the Borrower on property owned by it. If a
Borrower fails to maintain property damage insurance, the Seller may, in its
discretion, purchase and maintain such insurance on behalf of, and at the
expense of, the Borrower. In connection with its activities as the Seller, the
Seller agrees to present, on behalf of the Purchaser, claims to the insurer
under each insurance policy and any such liability policy, and to settle, adjust
and compromise such claims, in each case, consistent with the terms of each
Purchased Asset. The Seller’s insurance policies with respect to the Underlying
Property shall insure against liability for physical damage relating to such
property in accordance with the requirements of Subsection 6.1(b). Until the
applicable Purchased Asset is repurchased by the Seller, the Seller hereby
disclaims (as between the Seller and the Purchaser) any and all right, title and
interest in and to any related insurance policy and insurance proceeds with
respect to any Underlying Property, including any insurance policy with respect
to which it is named as loss payee and as an insured, and agrees that (as
between the Seller and the Purchaser) until the applicable Purchased Asset is
repurchased by the Seller, the Seller has no equitable, beneficial or other
interest in the related insurance polices and insurance proceeds other than
being named as loss payee and as an insured. The Seller acknowledges that, with
respect to the insurance policies and insurance proceeds thereof, that it is
acting solely in the capacity as agent for the Purchaser.

 

Section 6.9 Event of Default.

If the servicer of the Purchased Items is the Seller in the case of an Excluded
Servicing Relationship, upon the occurrence and during the continuance of an
Event of Default, the Purchaser shall have the right to terminate the Seller as
the servicer of the Purchased Items and transfer servicing to its designee
(subject, as applicable, to any right of consent by a Borrower, a senior lender
and/or a rating agency under the applicable Asset Documents), at no cost or
expense to the Purchaser, at any time thereafter. If the Servicer of the
Purchased Items is an Affiliate of the Seller in the case of an Excluded
Servicing Relationship, the Purchaser shall have the right, as contemplated in
the applicable Servicer Redirection Notice, upon the occurrence of an Event of
Default, to terminate any applicable Servicing Agreement and transfer servicing
to its designee (subject, as applicable, to any right of consent by a Borrower,
a senior lender and/or a rating agency under the applicable Asset Documents), at
no cost or expense to the Purchaser, it being agreed that the Seller will pay
any and all fees required to terminate such Servicing Agreement and to
effectuate the transfer of servicing to the designee of the Purchaser. In the
case of Excluded Servicing Relationships, the Seller shall fully cooperate and
shall cause all Servicers that are Affiliates of the Seller to fully cooperate
with the Purchaser in transferring the servicing of the Purchased Items to the
Purchaser’s designee (subject, as applicable, to any right of consent by a
Borrower, a senior lender and/or a rating agency under the applicable Asset
Documents). With respect to all other Servicers, the Seller shall request the
transfer of servicing of the Purchased Items to the Purchaser’s designee and
shall use good faith commercially reasonable efforts to assist the Purchaser in
effectuating such transfers (subject, as applicable, to any right of consent by
a Borrower, a senior lender and/or a rating agency under the applicable Asset
Documents).

 

Section 6.10 Modification.

Unless otherwise agreed to by the Purchaser in its discretion until the
repurchase of any Purchased Item, the Seller (or a Servicer under the direction
and control of the Seller on its behalf) shall have no right to agree to waive,
amend, modify or alter the material terms of or exonerate any material rights of
a holder of such Purchased Item.

 

Section 6.11 Inspection.

In the event the Seller or its Affiliate is servicing the Purchased Items, the
Seller shall permit the Purchaser to inspect the Seller’s or its Affiliate’s
servicing facilities, as the case may be, for the purpose of satisfying the
Purchaser that that Seller or its Affiliate, as the case may be, has the ability
to service the Purchased Items as provided in this Agreement.

 

Section 6.12 [Reserved].

 

Section 6.13 Payment of Certain Expenses by Servicer.

The Seller and any Servicers will be required to pay all expenses incurred by
them in connection with their activities under this Agreement, including fees
and disbursements of independent accountants, Taxes imposed on the Seller or the
Servicers, expenses incurred in connection with payments and reports pursuant to
this Agreement, and all other fees and expenses not expressly stated under this
Agreement for the account of the Seller. The Seller shall be required to pay all
reasonable fees and expenses owing to any bank or trust company in connection
with the maintenance of the Collection Account, the Securities Account and the
Operating Account. The Seller shall be required to pay such expenses for its own
account and shall not be entitled to any payment therefor other than a servicing
fee payable out of the Operating Account.

 

Section 6.14 Pooling and Servicing Agreements.

Notwithstanding the provisions of this Article VI, to the extent the Purchased
Items are serviced by a Servicer or a PSA Servicer (in either case other than an
Excluded Servicing Relationship) under a Servicing Agreement or a Pooling and
Servicing Agreement, as applicable, the provisions of Article VI (other than
Section 6.3, this Section 6.14 and, with respect to Servicers that are
Affiliates of the Seller, the last sentence of Section 6.9) shall not apply and
in lieu thereof (a) the standards for servicing those Purchased Items shall be
those set forth in the applicable Servicing Agreement or Pooling and Servicing
Agreement, as applicable, (b) the Seller shall enforce its rights and interests
under such agreements for and on behalf of the Purchaser, (c) the Seller shall
instruct the applicable Servicer or PSA Servicer to deposit all Income received
in respect of the Purchased Items into the Collection Account within one (1)
Business Day of the date the Servicer or PSA Servicer is obligated to make
payments under the applicable Servicing Agreement or Pooling and Servicing
Agreement, (d) prior to an Event of Default, the Seller shall not take any
action or fail to take any action or consent to any action or inaction under any
Servicing Agreement or Pooling and Servicing Agreement where the effect of such
action or inaction would prejudice the interests of the Purchaser, (e) the
Seller will not consent to any change or modification to any payment dates,
interests rates, fees, payments of principal or interest, maturity dates,
restrictions on indebtedness or any monetary term or release any Borrowers,
guarantors or collateral without the consent of the Purchaser, and (f) following
an Event of Default, the Purchaser shall be entitled to exercise any and all
rights of the Seller under each such Servicing Agreement or Pooling and
Servicing Agreements in accordance with the requirements of the applicable
Servicing Agreement or Pooling and Servicing Agreement as such rights relate to
the Purchased Items. At all times while the Purchaser is the owner of the
Purchased Items, the Purchaser shall be entitled to exercise the material rights
of a holder of such Purchased Items, including, to the extent applicable, the
rights of a participant as a “controlling participant” under the documents
applicable thereto to the extent permitted under the applicable Asset Documents.
For the avoidance of doubt, (i) the provisions of Sections 6.1, 6.2, 6.4 through
6.13 and 6.15 apply only to those Purchased Items serviced by the Seller or an
Affiliate of the Seller and (ii) nothing contained herein shall require the
Seller to deposit into the Collection Account any Income that is not the
Property of the Seller and that is payable to any third party for whom the
Seller is acting as Servicer.

 

Section 6.15 Servicer Default.

If the Seller and any Affiliate of the Seller shall fail to observe or perform
in any material respect any of the covenants or agreements of the Seller and any
Affiliate of the Seller set forth in this Article VI, the Servicing Agreements
or the other Repurchase Documents to which the Seller and any Affiliate of the
Seller is a party and the same continues unremedied for a period of thirty (30)
days after the earlier to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Seller by
the Purchaser, and (ii) the date on which the Seller and any Affiliate of the
Seller becomes aware thereof, the same shall constitute a “Servicer Default”
hereunder.

 

ARTICLE VII

[RESERVED]

 

ARTICLE VIII

SECURITY INTEREST

 

Section 8.1 Security Interest.

(a) Each of the following items or types of property (in each case to the extent
of the Seller’s right, title and interest therein), whether now owned or
hereafter acquired, now existing or hereafter created and wherever located, is
hereinafter collectively referred to as the Purchased Items (the “Purchased
Items”): (i) all Purchased Assets; (ii) all Income and Cash Collateral, if any;
(iii) all Asset Documents; (iv) all Asset Files, including, without limitation,
all promissory notes, notes, certificates, instruments, negotiable documents and
instruments, Security Agreements, chattel mortgages and all other loan, security
or other documents relating to such Purchased Items, together with all files,
documents, instruments, surveys, certificates, correspondence, appraisals,
licenses, contracts and computer storage media (except as provided in the last
sentence of this Subsection 8.1(a)), accounting records and other books and
records relating thereto; (v) all collateral, security interests, rights and
other interests under or with respect to each Purchased Item; (vi) all Purchase
Agreements and the collateral, security interests, rights and other interests
thereunder; (vii) all mortgage guaranties and insurance (issued by governmental
agencies or otherwise) and any mortgage insurance certificate, policy or other
document evidencing such mortgage guaranties or insurance relating to any
Purchased Items and all claims, payments and proceeds thereunder; (viii) all
servicing fees to which the Seller is entitled and servicing and other rights
relating to the Purchased Items; (ix) all Servicing Agreements, Servicing
Records and Servicing Files with respect to the Purchased Items and the rights
and interests of the Seller thereunder or with respect thereto; (x) all Servicer
Accounts established pursuant to any Servicing Agreement, Pooling and Servicing
Agreement or otherwise with respect to the Purchased Items and all amounts on
deposit therein from time to time related to the Purchased Items; (xi) all
Pooling and Servicing Agreements relating to the Purchased Items and all rights
of the Seller thereunder or with respect thereto; (xii) all other agreements,
instruments or contracts relating to, constituting, or otherwise governing, any
or all of the foregoing to the extent they relate to the Purchased Items,
including the right to receive principal and interest payments and any related
fees, breakage fees, late fees and penalties with respect to the Purchased Items
and the right to enforce such payments; (xiii) insurance policies, certificates
of insurance, insurance proceeds and the rights to enforce payment of insurance
proceeds, in each case to the extent they relate to the Purchased Items;
(xiv) the Collection Account and all monies, cash, deposits, securities or
investment property from time to time on deposit in the Collection Account;
(xv) the Securities Account and any other securities account for the Purchased
Items or any collateral therefor and all monies, cash, deposits, securities or
investment property from time to time on deposit in the Securities Account and
any other securities account; (xvi) any collection account, escrow account,
reserve account, collateral account or lock–box account related to the Purchased
Items to the extent of the Seller’s or the holder’s interest therein, including
all moneys, cash, deposits, securities or investment property from time to time
on deposit therein; (xvii) rights of the Seller under any letter of credit,
guarantee or other credit support or enhancement related to the Purchased Items;
(xviii) any Interest Rate Protection Agreements relating to the Purchased
Assets, including all payments due to the Seller thereunder; (xix) all purchase
or take–out commitments relating to or constituting any of the foregoing;
(xx) all collateral, however defined, under any of the agreements between a
Borrower or an Affiliate on the one hand and the Seller on the other hand;
(xxi) all “general intangibles”, “accounts”, “chattel paper”, “deposit
accounts”, “securities accounts”, “instruments”, “securities”, “financial
assets”, “uncertificated securities”, “securities entitlements” and “investment
property” as defined in the Uniform Commercial Code as in effect from time to
time relating to or constituting any and all of the foregoing; and (xxii) any
and all replacements, substitutions, conversions, distributions on or proceeds
of, from or on any and all of the foregoing; provided, however, none of the
foregoing Purchased Items shall include any obligations; provided, further,
however, notwithstanding the foregoing, (A) no account, instrument, chattel
paper or other obligation or Property of any kind due from, owed by, or
belonging to, a Person described in the definition of Prohibited Person or
(B) any lease in which the lessee is a Person described in the definition of
Prohibited Person, shall be collateral under the Repurchase Documents.
Notwithstanding the foregoing or any other provisions of this Agreement,
Purchased Items shall not include any portion of the Seller’s web site
(currently located at the URL http://www.quadrarealty.com or any of the computer
programs, software or documentation of the Seller whether or not related to the
foregoing, and whether now existing or hereafter created, and the Purchaser
acknowledges and agrees that it shall have no security or other interest
therein.

(b) The Purchaser and the Seller intend that the Transactions hereunder be sales
to the Purchaser of the Purchased Items and not loans from the Purchaser to the
Seller secured by the Purchased Items. However, in order to preserve the
Purchaser’s rights under this Agreement in the event that a court or other forum
recharacterizes the Transactions hereunder as loans and as security for (i) the
repayment of the Aggregate Unpaids and performance by the Seller of all of the
Seller’s obligations to the Purchaser, under the Repurchase Documents and the
Transactions entered into hereunder (collectively, the “Repurchase
Obligations”), (ii) the Seller–Related Obligations and (iii) all expenses and
charges, legal or otherwise, incurred in collecting or enforcing, realizing on
or protecting any security for, the Repurchase Obligations and/or the Seller
Related Obligations (the amounts described in the foregoing clauses (i)–(iii)
are collectively referred to as the “Obligations”), (A) the Seller hereby
assigns, pledges and grants a security interest in all of its right, title and
interest in, to and under the Purchased Items to the Purchaser to secure the
Obligations, (B) it is the express intent of the parties that conveyance of the
Purchased Items be deemed a pledge of the Purchased Items by the Seller to the
Purchaser to secure a debt or other obligation of the Seller, and (C) (1) this
Agreement shall also be deemed to be a security agreement within the meaning of
Article 9 of the UCC of the applicable jurisdiction; (2) the conveyance provided
for herein shall be deemed to be a grant by the Seller to the Purchaser of a
security interest in all of the Seller’s right, title and interest in and to the
Purchased Items; (3) the assignment by the Purchaser of the interest of the
Purchaser as contemplated in Section 8.2 shall be deemed to be an assignment of
any security interest created hereunder; (4) the possession by the Purchaser or
any of its agents, including, without limitation, the Custodian, of the Asset
Documents, the Purchased Items and such other items of Property as constitute
instruments, money, negotiable documents, securities or chattel paper shall be
deemed to be possession by the secured party for purposes of perfecting the
security interest pursuant to the UCC; and (5) notifications to Persons (other
than the Purchaser) holding such Property, and acknowledgments, receipts or
confirmations from Persons (other than the Purchaser) holding such Property,
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, financial intermediaries, bailees or agents (as applicable) of the secured
party for the purpose of perfecting such security interest under the UCC and
Applicable Law. The assignment, pledge and grant of security interest contained
herein shall be, and the Seller hereby represents and warrants to the Purchaser
that it is, a first priority perfected security interest. The Seller agrees to
mark its computer records and tapes to evidence the interests granted to the
Purchaser hereunder. All Purchased Items shall secure the payment of all
Obligations now or hereafter existing, including, without limitation, the
Seller’s obligation to repurchase Purchased Items, or if such obligation is so
recharacterized as a loan, to repay such loan for the Repurchase Price and to
pay the Aggregate Unpaids and any and all other Obligations. For the avoidance
of doubt and not by way of limitation of the foregoing, (x) each Purchased Item,
including all Income related thereto, secures the obligations of the Seller with
respect to all other Transactions and the obligations with respect to all other
Purchased Assets, including those Purchased Assets that are junior in priority
to the Purchased Asset in question, and (y) if an Event of Default has occurred
and is continuing, no Purchased Item will be released from the Purchaser’s Lien
or transferred to the Seller until the Obligations are indefeasibly paid in
full. The Seller hereby authorizes the filing of any financing statements, and
amendments to financing statements, in any jurisdictions and with any filing
offices as the Purchaser may determine, in its discretion, are necessary or
advisable to perfect the security interest to the Purchaser in connection
hereunder. Such financing statements may describe the collateral in the same
manner as described in this Agreement or may contain an indication or
description of collateral that describes such property in any other manner,
including, without limitation, describing such collateral as “all assets,
whether now owned or hereafter acquired, now existing or hereafter created and
wherever located” or “all personal property, whether now owned or hereafter
acquired, now existing or hereafter created and wherever located.”

(c) Pursuant to the Custodial Agreement, the Custodian shall hold the Asset
Files as exclusive bailee and agent for the Purchaser pursuant to the terms of
the Custodial Agreement and shall deliver the related Trust Receipts to the
Purchaser.

(d) The assignment under this Section 8.1 does not constitute and is not
intended to result in a creation or an assumption by the Purchaser of any
obligation of the Seller or any other Person in connection with any or all of
the Purchased Items or under any agreement or instrument relating thereto.
Anything herein to the contrary notwithstanding, (i) the Seller shall remain
liable under the Purchased Items to the extent set forth therein to perform all
of its duties and obligations thereunder to the same extent as if this Agreement
and the other Repurchase Documents had not been executed, (ii) the exercise by
the Purchaser of any of its rights in the Purchased Items shall not release the
Seller from any of its duties or obligations under the Purchased Items, and
(iii) the Purchaser shall not have any obligations or liabilities under the
Purchased Items by reason of this Agreement (except if notice of Event of
Default has been sent to the Servicer and the Purchaser instructs the Servicer),
the Repurchase Documents or otherwise, nor shall the Purchaser be obligated to
perform any of the obligations or duties of the Seller thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

(e) The Seller agrees (i) to perform all of its obligations, duties, covenants
and agreements in respect of each Transaction hereunder, and that a default in
the performance of any such obligations shall constitute a default by it in
respect of all Transactions hereunder, and (ii) that payments, deliveries and
other transfers made by it or others on its behalf in respect of any Transaction
shall be deemed to have been made in consideration of payments, deliveries and
other transfers in respect of any other Transactions hereunder, and the
obligations to make any such payments, deliveries and other transfers may be
applied against each other and netted.

 

Section 8.2 Release of Lien on Purchased Assets.

Except as otherwise provided in this Agreement or any Repurchase Document, at
such time as any Purchased Asset is repurchased in accordance with this
Agreement, the Repurchase Price and all other amounts due with respect thereto
have been paid in full and there is no Default or Event of Default and no Margin
Deficit is outstanding or will occur as a result of the release of the Purchased
Asset, the Purchaser will promptly release its interest in such Purchased Asset
and any related Purchased Items; provided, however, if a Purchased Asset is
secured by multiple Underlying Properties, the release price for the release of
the subject Underlying Property from the related Mortgage has been disclosed to
and approved by the Purchaser prior to the Purchaser’s purchase of such
Purchased Asset, such release price is paid to the Purchaser, no Event of
Default has occurred and is continuing and any other condition (if any) to such
release set forth in the related Confirmation is satisfied, the Purchaser will
consent to the release of such Underlying Property; provided, further, however,
the Purchaser will make no representation or warranty, express or implied, with
respect to any such Purchased Asset or Purchased Items in connection with such
release, and any such transfer shall be without recourse to, and shall be
without expense to, the Purchaser.

 

Section 8.3 [Reserved].

 

Section 8.4 Remedies.

Upon the occurrence of an Event of Default, the Purchaser shall have, with
respect to the security interest in the Purchased Items granted pursuant to
Section 8.1, and in addition to all other rights and remedies available to the
Purchaser under this Agreement and the other Repurchase Documents, all rights
and remedies of a secured party upon default under the UCC and other Applicable
Law.

 

Section 8.5 Waiver of Certain Laws.

In connection with the exercise of rights after an Event of Default, the Seller
agrees, to the full extent that it may lawfully so agree, that neither it nor
anyone claiming through or under it will set up, claim or seek to take advantage
of any appraisement, valuation, stay, extension or redemption law now or
hereafter in force in any locality where any Purchased Items may be situated in
order to prevent, hinder or delay the enforcement or foreclosure of this
Agreement, or the absolute sale of any of the Purchased Items or any part
thereof, or the final and absolute putting into possession thereof, immediately
after such sale, of the purchasers thereof, and the Seller for itself and all
who may at any time claim through or under it, hereby waives, to the full extent
that it may be lawful so to do, the benefit of all such laws and any and all
right to have any of the Properties or assets constituting the Purchased Items
marshaled upon any such sale, and agrees that the Purchaser or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Purchased Items as an entirety or in such parcels as the Purchaser or
such court may determine.

 

Section 8.6 Purchaser’s Duty of Care.

Except as provided in the Repurchase Documents, the Purchaser’s (or, on its
behalf, the Custodian’s) sole duty with respect to the Purchased Items, the
Pledged Collateral and any other collateral for the Facility shall be to use
reasonable care in the custody, use, operation and preservation of the Purchased
Items, the Pledged Collateral and any other collateral for the Facility in its
possession or control. The Purchaser shall incur no liability to the Seller, the
Guarantor, the Pledgor or any other Person for any act of government, act of God
or other such destruction in whole or in part or negligence or wrongful act of
custodians or agents selected by and supervised by the Purchaser with reasonable
care, or the Purchaser’s failure to provide adequate protection or insurance for
the Purchased Items, the Pledged Collateral and the other collateral for the
Facility. The Purchaser shall have no obligation to take any action to preserve
any rights of the Seller, the Guarantor, the Pledgor and any other Repurchase
Party in any of the Purchased Items, the Pledged Collateral and the other
collateral for the Facility against prior parties, and the Seller hereby agrees
to take such action. The Seller shall defend the Purchased Items, the Pledged
Collateral and the other collateral for the Facility against all such claims and
demands of all Persons (other than claims and demands resulting from interests
created by the Purchaser), at all times, as are adverse to the Purchaser. The
Purchaser shall have no obligation to realize upon any Purchased Item, the
Pledged Collateral or the other collateral for the Facility, except through
proper application of any distributions with respect to the Purchased Items, the
Pledged Collateral and the other collateral for the Facility made directly to
the Purchaser or its agent(s). So long as the Purchaser (or the Custodian, on
the Purchaser’s behalf) shall act in good faith in its handling of the Purchased
Items, the Pledged Collateral and the other collateral for the Facility, the
Seller waives or is deemed to have waived the defense of impairment of the
Purchased Items, the Pledged Collateral and the other collateral for the
Facility by the Purchaser and the Custodian.

 

ARTICLE IX

[RESERVED]



 

ARTICLE X

EVENTS OF DEFAULT

 

Section 10.1 Events of Default.

The following events shall be Events of Default (“Events of Default”) hereunder:

(a) the aggregate Purchase Price for all Transactions outstanding on any day
exceeds the Maximum Amount and the same continues unremedied for two (2)
Business Days after receipt of written notice thereof by the Seller; provided,
however, during the period of time that such event remains unremedied, no
additional Transaction will be made under this Agreement; or

(b) the Facility Maturity Date shall have occurred and the aggregate Repurchase
Price for all outstanding Transactions shall not have been paid in full ; or

(c) any Insolvency Event relating to the Seller, the Guarantor, the Pledgor or
any other Repurchase Party shall have occurred; or

(d) the Seller, the Guarantor or the Pledgor shall become required to register
as an “investment company” within the meaning of the 40 Act or the arrangements
contemplated by the Repurchase Documents shall require registration of any of
the foregoing as an “investment company” within the meaning of the 40 Act; or

(e) there shall exist any event or occurrence that has caused a Material Adverse
Effect; or

(f) the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6323 of the Code with regard to any Purchased Items or the Pledged
Collateral, and such Lien shall not have been released within five (5) Business
Days; or

(g) the Seller shall fail to timely cure a Margin Deficit as required by
Section 2.7; or

(h) (i) any Repurchase Document or any Lien or security interest granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Seller, the Guarantor or the Pledgor; or

(ii) the Seller, the Guarantor or the Pledgor shall, directly or indirectly,
contest in any manner the effectiveness, validity, binding nature or
enforceability of, any Repurchase Document or any Lien or security interest
thereunder; or

(iii) the Purchased Items shall not have been sold to the Purchaser, or the
Liens contemplated under the Repurchase Documents shall cease or fail to be
first priority perfected Liens on any Purchased Items or the Pledged Collateral
in favor of the Purchaser; or

(i) the Seller, the Guarantor or the Pledgor shall have failed to observe or
perform in any material respect any of the covenants or agreements of the
Seller, the Guarantor or the Pledgor set forth in this Agreement, or the other
Repurchase Documents to which the Seller, the Guarantor or the Pledgor is a
party and the same continues unremedied for a period of thirty (30) days after
the earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Seller, the
Guarantor or the Pledgor by the Purchaser and (ii) the date on which a
Responsible Officer of the Seller, the Guarantor or the Pledgor has actual
knowledge thereof; or

(j) any representation, warranty or certification made by the Seller, the
Guarantor or the Pledgor in this Agreement (other than Schedule 1), or any other
Repurchase Document or in any certificate delivered pursuant to this Agreement
or any other Repurchase Document shall prove to have been incorrect in any
material respect when made and that continues to be unremedied for a period of
ten (10) Business Days after the earlier to occur of (i) the date on which
written notice of such incorrectness requiring the same to be remedied shall
have been given to the Seller, the Guarantor or the Pledgor by the Purchaser,
and (ii) the date on which a Responsible Officer of the Seller, the Guarantor or
the Pledgor has actual knowledge thereof; or

(k) the Seller shall default in the payment of any Repurchase Price due or any
amount due under Section 2.8 or any other provision of this Agreement or the
Repurchase Documents when due (whether at stated maturity, upon acceleration or
at mandatory or optional prepayment) or the Seller’s or an Affiliate’s failure
to deposit to the Collection Account all Income as required by
Subsection 5.1(f); or

(l) the Seller shall default in the payment of any other amount payable by it
hereunder or under any other Repurchase Document after notification by the
Purchaser of such default, and such default shall have continued unremedied for
five (5) Business Days; or

(m) a final judgment or judgments for the payment of money in excess of
$1,000,000 (in the case of the SPE Seller) or $5,000,000 (in the case of the
Non–SPE Seller) in the aggregate shall be rendered against any Seller by one (1)
or more courts, administrative tribunals or other bodies or any Governmental
Authority having jurisdiction, and the same shall not be satisfied, discharged
(or provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within sixty (60) days from the date of
entry thereof; or

(n) any Repurchase Document or a replacement therefor acceptable to the
Purchaser shall for whatever reason be terminated, cease to be in full force and
effect, be deemed or determined to be invalid or unenforceable, or the validity
or enforceability thereof shall be contested by the Seller, the Guarantor or the
Pledgor; or

(o) the Seller or the Pledgor shall grant, or suffer to exist, any Lien on any
Purchased Item or Pledged Collateral (except Permitted Liens); or

(p) the Seller shall fail to make a payment due with respect to, be in default
under or an event or condition exists or has occurred that would permit the
acceleration of (regardless of whether any of the foregoing have been or are
waived) (i) any material Indebtedness (including any material Indebtedness under
any Existing Financing Facility), any material Contractual Obligation or
material Guarantee Obligation of the Seller, (ii) any material Interest Rate
Protection Agreement, or (iii) any Seller–Related Obligation; or

(q) (i) the Seller or an ERISA Affiliate shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Benefit Plan, (ii) any material “accumulated funding deficiency”
(as defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan, or any Lien in favor of the PBGC or a Plan shall arise on
the assets of the Seller or any ERISA Affiliate of any of the foregoing, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Purchaser, likely
to result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Plan shall terminate for purposes of Title IV of ERISA, or (v) the
Seller or any ERISA Affiliate of any of the foregoing shall, or in the
reasonable opinion of the Purchaser is likely to, incur any liability in
connection with a withdrawal from, or the insolvency or reorganization of, a
Multiemployer Plan, and in each case in clauses (i) through (v) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or

(r) any Seller shall violate any of the Financial Covenants; or

(s) the Non–SPE Seller shall cease to qualify as a REIT under the applicable
provisions of the Code or a public company or any rating applicable to it by any
Rating Agency is downgraded; or

(t) the Pledgor shall cease to own directly 100% of the issued and outstanding
Equity Interests of the SPE Seller; or

(u) a Servicer Default occurs and is continuing; or

(v) a Change of Control occurs; or

(w) either the Seller, the Guarantor or the Pledgor shall engage in any conduct
or action where the Purchaser’s prior written consent is required by the terms
of this Agreement or the other Repurchase Documents and the Seller, the
Guarantor or the Pledgor fails to obtain such consent; or

(x) to the extent merger or consolidation is permitted under the Repurchase
Documents, the Non–SPE Seller shall merge or consolidate into any entity, and
such entity is, in the Purchaser’s determination in its discretion, materially
weaker in its financial condition (in the aggregate) than the Non–SPE Seller
immediately prior to such merger or consolidation.

 

Section 10.2 Remedies.

(a) If an Event of Default occurs, the following rights and remedies are
available to the Purchaser; provided, that, subject to this Section 10.2, an
Event of Default shall be deemed to be continuing unless cured as permitted by
this Agreement or expressly waived by the Purchaser in writing:

(i) At the option of the Purchaser, exercised by written notice to the Seller
(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Insolvency Event of the Seller, the
Guarantor, the Pledgor or any other Repurchase Party), the Repurchase Date for
each Transaction hereunder, if it has not already occurred, shall be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately cancelled) and the
Funding Expiration Date and the Facility Maturity Date shall be deemed to have
occurred. The Purchaser shall (except upon the occurrence of an Insolvency Event
of the Seller, the Guarantor, the Pledgor or any other Repurchase Party) give
notice to the Seller of the exercise of such option as promptly as practicable.

(ii) If the Purchaser exercises or is deemed to have exercised the option
referred to in Subsection 10.2(a)(i),

(A) (1) the Seller’s obligations in such Transactions to repurchase all
Purchased Items, at the Repurchase Price therefor on the Repurchase Date, and,
without duplication, to pay the Obligations and all other amounts owed by the
Seller and any other Person hereunder and under the other Repurchase Documents,
shall thereupon become immediately due and payable, (2) all amounts in the
Collection Account and the Securities Account and all Income paid after such
exercise or deemed exercise shall be retained by the Purchaser and applied to
the aggregate unpaid Repurchase Price, all other Obligations and all other
amounts owed by the Seller and any other Person hereunder and under the other
Repurchase Documents with excess to be returned to the Seller, and (3) the
Seller shall immediately deliver to the Purchaser any Purchased Items subject to
such Transactions then in the Seller’s possession or control; and

(B) all amounts in the Collection Account and the Securities Account and all
Income actually received by the Purchaser pursuant to Section 2.8 (excluding any
Late Payment Fees) shall be applied to the aggregate unpaid Repurchase Price,
all other Obligations and all other amounts owed by the Seller and any other
Person hereunder or the other Repurchase Documents.

(iii) Upon the occurrence of one or more Events of Default, and subject to
Section 6.14, the Purchaser shall have the right to obtain physical possession
of the Servicing Records (subject to the provisions of the Custodial Agreement),
the Servicing Files and all other files of the Seller relating to the Purchased
Items and all documents relating to the Purchased Items which are then or may
thereafter come into the possession of the Seller or any third party acting for
the Seller, and the Seller shall deliver to the Purchaser such assignments as
the Purchaser shall request, and the Purchaser shall have the right to appoint
any Person to act as the Servicer for the Purchased Assets. The Purchaser shall
be entitled to specific performance of all agreements of the Seller contained in
the Repurchase Documents.

(iv) At any time after two (2) Business Days following notice to the Seller
(which notice may be the notice given under Subsection 10.2(a)(i)), in the event
the Seller has not repurchased all Purchased Items, the Purchaser may
(A) complete any assignments, allonges, endorsements, powers or other documents
or instruments executed in blank, (B) immediately sell, without demand or
further notice of any kind, at a public or private sale and at such arm’s length
price or prices as the Purchaser may deem reasonably satisfactory any or all
Purchased Items subject to such Transactions hereunder and apply the proceeds
thereof to the aggregate unpaid Repurchase Price, the Obligations and any other
amounts owed by the Seller and any other Person hereunder and under the other
Repurchase Documents, and/or (C) in its sole discretion, elect, in lieu of
selling all or a portion of such Purchased Items, to give the Seller credit for
such Purchased Items in an amount equal to the Market Value of the Purchased
Items against the aggregate unpaid Repurchase Price, the Obligations and any
other amounts owing by the Seller and any other Person hereunder and under the
other Repurchase Documents. The Purchaser acknowledges that, although the
Purchased Assets may be sold, the Asset Documents may not permit the Purchaser
to sell the Purchased Assets as specified in the first sentence of this
clause (iv). The proceeds of any disposition of Purchased Items shall be applied
first to the costs and expenses incurred by the Purchaser in connection with the
Event of Default; second to the costs of related covering and/or related hedging
transactions; third to the Repurchase Price; fourth to the Obligations and any
other amounts owed by the Seller and any other Person hereunder or under the
other Repurchase Documents; and fifth to the Seller.

(v) The Seller agrees that the Purchaser may obtain an injunction or an order of
specific performance to compel the Seller to fulfill any of its obligations as
set forth in this Agreement or the other Repurchase Documents, including,
without limitation, Article X of this Agreement, if the Seller fails or refuses
to perform its obligations as set forth herein or therein.

(vi) The Seller shall be liable to the Purchaser, payable as and when incurred
by the Purchaser, for (A) the amount of all actual out–of–pocket expenses,
including legal or other expenses incurred by the Purchaser in connection with
or as a consequence of an Event of Default, and (B) all costs incurred in
connection with reasonable hedging or covering transactions of the Purchaser of
which the Seller has been given notice in writing by the Purchaser.

(vii) The Purchaser shall have, in addition to its rights hereunder, any rights
and remedies otherwise available to it under any other agreement, Applicable Law
or the UCC.

(b) The Purchaser may exercise one or more of the remedies available to the
Purchaser immediately upon the occurrence of an Event of Default and, except to
the extent provided in Subsections 10.2(a)(i) and 10.2(a)(iv), at any time
thereafter without notice to the Seller. All rights and remedies arising under
this Agreement and the other Repurchase Documents are cumulative and not
exclusive of any other rights or remedies that the Purchaser may have.

(c) The Purchaser may enforce its rights and remedies hereunder without prior
judicial process or hearing, and the Seller hereby expressly waives any defenses
the Seller might otherwise have to require the Purchaser to enforce its rights
by judicial process. The Seller also waives any defense (other than a defense of
payment or performance) the Seller might otherwise have arising from the use of
nonjudicial process, enforcement and sale of all or any portion of the Purchased
Items, or from any other election of remedies. The Seller recognizes that
nonjudicial remedies are consistent with the usages of the trade, are responsive
to commercial necessity and are the result of a bargain at arm’s–length.

(d) To the extent permitted by Applicable Law, the Seller shall be liable to the
Purchaser for interest on any amounts owing by the Seller hereunder, from the
date the Seller becomes liable for such amounts hereunder until such amounts are
(i) paid in full by the Seller or (ii) satisfied in full by the exercise of the
Purchaser’s rights hereunder. Interest on any sum payable by the Seller to the
Purchaser under this Subsection 10.2(d) shall be at a rate equal to the
Post–Default Rate.

(e) In addition to the rights under this Section 10.2, upon an Event of Default
the Purchaser shall no longer be obligated to enter into any additional
Transactions pursuant to any outstanding Confirmation. The Purchaser and the
Seller agree and acknowledge that the Purchased Items constitute collateral that
may decline rapidly in value. Accordingly, notwithstanding anything to the
contrary in this Agreement, the Purchaser shall not be required to give notice
to the Seller or any other Person prior to exercising any remedy in respect of
an Event of Default. If no prior notice is given, the Purchaser shall give
notice to the Seller of the remedies effected by the Purchaser promptly
thereafter. The Purchaser shall act in good faith in exercising its rights
pursuant to this Subsection 10.2(e).

(f) Notwithstanding anything contained in the Repurchase Documents to the
contrary, neither the Seller, the Guarantor, the Pledgor nor any other Person
shall be permitted to cure an Event of Default after the acceleration of any of
the Obligations except as otherwise permitted by Applicable Law.

 

ARTICLE XI

INDEMNIFICATION

 

Section 11.1 Indemnities by the Seller.

(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Seller hereby agrees to indemnify the Purchaser, the
Affected Parties and each of their respective assigns and officers, directors,
shareholders, owners, members, Affiliates, employees and agents thereof
(collectively, the “Indemnified Parties”), forthwith on demand, from and against
any and all damages, losses, claims, liabilities, related costs and expenses,
including attorneys’ fees and disbursements, and civil fines or penalties (in
connection with the Anti–Terrorism Laws) (all of the foregoing being
collectively referred to as the “Indemnified Amounts”) awarded against or
incurred by such Indemnified Party or any of them arising out of or as a result
of this Agreement or the other Repurchase Documents or the ownership of an
interest in the Purchased Items or in respect of any Purchased Item, excluding,
however, (a) Indemnified Amounts to the extent resulting from gross negligence
or willful misconduct on the part of such Indemnified Party, (b) Indemnified
Amounts that have the effect of recourse for non–payment of the Purchased Assets
due to credit problems of the Borrowers (except as otherwise specifically
provided in this Agreement) or (c) damages excluded pursuant to
Subsection 13.8(b). If the Seller has made any indemnity payment pursuant to
this Section 11.1 and such payment fully indemnified the recipient thereof and
the recipient thereafter collects any payments from others in respect of such
Indemnified Amounts then, the recipient shall repay to the Seller an amount
equal to the amount it has collected from others in respect of such indemnified
amounts. Without limiting the foregoing, the Seller shall indemnify each
Indemnified Party for Indemnified Amounts relating to or resulting from:

(i) any representation or warranty made or deemed made by the Seller or any of
its respective officers under or in connection with this Agreement or any other
Repurchase Document, that shall have been false or incorrect in any material
respect when made or deemed made or delivered;

(ii) the failure by the Seller, any Servicer or any PSA Servicer to comply with
any term, provision or covenant contained in this Agreement, the Repurchase
Documents, any Servicing Agreement, any Pooling and Servicing Agreement or any
agreement executed in connection with the foregoing agreements, or with any
Applicable Law or with respect to any Purchased Items, or the nonconformity of
any Purchased Items with any such Applicable Law;

(iii) the failure to vest and maintain vested in the Purchaser, an undivided
ownership interest in the Purchased Items, together with all Income, free and
clear of any Lien (other than Permitted Liens) whether existing at the time of
any Transaction or at any time thereafter;

(iv) the aggregate Purchase Price for all Transactions exceeding the Maximum
Amount on any Business Day;

(v) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Laws with respect to any
Purchased Items, whether at the time of any Transaction or at any subsequent
time;

(vi) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Borrower) of the Borrower to the payment with respect to any
Purchased Item (including, without limitation, a defense based on the Purchased
Item not being a legal, valid and binding obligation of such Borrower
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services related to such Purchased
Item or the furnishing or failure to furnish such merchandise or services;

(vii) any failure of the Seller, any Servicer or any PSA Servicer to perform its
duties or obligations in accordance with the provisions of this Agreement, any
Servicing Agreement, any Pooling and Servicing Agreement or any of the other
Repurchase Documents or any failure by the Seller, any Servicer, any PSA
Servicer or any Affiliate of the Seller to perform its respective duties under
any Purchased Item;

(viii) the failure of the Seller, any Servicer or any PSA Servicer to remit any
Income due hereunder to the Collection Account on or before the date such Income
is required to be deposited therein (whether by the exercise of setoff rights or
otherwise);

(ix) any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which a Borrower may be located as a result
of the failure of the Seller to qualify to do business or file any notice or
business activity report or any similar report;

(x) any action taken by the Seller, any Servicer or any PSA Servicer in the
enforcement, collection or foreclosure of any Purchased Item;

(xi) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with the Purchased Assets or services that are the subject of any
Purchased Asset;

(xii) any claim, suit or action of any kind or nature whatsoever arising out of
or in connection with Environmental Laws including any vicarious liability;

(xiii) the failure by the Seller to pay when due any Taxes for which the Seller
is liable, including, without limitation, sales, excise or personal property
taxes payable in connection with the Purchased Items;

(xiv) any repayment by the Purchaser or an Affected Party of any amount
previously distributed in payment of the Repurchase Price, payment of Price
Differential or the Aggregate Unpaids or any other amount due hereunder or under
any Interest Rate Protection Agreement, in each case which amount the Purchaser
or an Affected Party believes in good faith is required to be repaid;

(xv) the commingling of Income on the Purchased Items at any time with other
funds;

(xvi) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Transactions or the security interest in the Purchased
Items;

(xvii) any failure by the Seller to give reasonably equivalent value to the
Transferors in consideration for the transfer by the Transferors to the Seller
of any item of the Purchased Items or any attempt by any Person to void or
otherwise avoid any such transfer under any statutory provision or common law or
equitable action, including, without limitation, any provision of the Bankruptcy
Code;

(xviii) the use of the proceeds of any Transaction in a manner other than as
provided in this Agreement;

(xix) any Purchased Asset treated as or represented as an Eligible Asset or as
satisfying the criteria set forth in Schedule 1 that, at the applicable time,
does not satisfy the foregoing criteria;

(xx) the exercise by any Borrower of any rights of setoff against the Seller,
the Guarantor or any of their Affiliates or the exercise of any rights by a
Borrower that impacts, impairs, reduces or diminishes any Income or any
Purchased Asset;

(xxi) the failure by the Seller to comply with any of the covenants relating to
the Interest Rate Protection Agreements;

(xxii) any and all direct or indirect Tax liability and/or losses in connection
with, arising out of, relating to, occasioned by or resulting from the pledge or
ownership of Purchased Items, including, without limitation, any such loss or
liability resulting from the classification of any Purchased Items as an
interest in a REMIC; or

(xxiii) any civil penalty or fine assessed by OFAC against, and all reasonable
costs and expenses (including counsel fees and disbursements) incurred in
connection with the defense thereof, by any Indemnified Party as a result of
conduct of the Seller, the Pledgor, the Guarantor or any other Repurchase Party
that violates any sanction enforced by OFAC.

(b) Any amounts subject to the indemnification provisions of this Section 11.1
shall be paid by the Seller to the Indemnified Party within five (5) Business
Days following such Person’s demand therefor.

(c) If for any reason the indemnification provided in this Section 11.1 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Seller shall contribute to the amount paid or payable
by such Indemnified Party as a result of such loss, claim, damage or liability
in such proportion as is appropriate to reflect not only the relative benefits
received by such Indemnified Party on the one hand and the Seller on the other
hand but also the relative fault of such Indemnified Party as well as any other
relevant equitable considerations.

(d) The obligations of the Seller under this Section 11.1 shall survive the
termination of this Agreement.

 

ARTICLE XII

[RESERVED]

 

ARTICLE XIII

MISCELLANEOUS

 

Section 13.1 Amendments and Waivers.

Except as provided in this Section 13.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Seller and the Purchaser; provided, however, if the
amendment, modification or waiver relates to (i) a definition contained in
Subsection 1.1(b) of this Agreement that is also incorporated into the Custodial
Agreement by reference or (ii) a representation and warranty of the Seller
contained in Subsections 4.1(a), (b), (c), (d), (e), (f) or (g) of this
Agreement, such amendment, modification or waiver shall require the written
consent of the Custodian (such consent not to be unreasonably withheld,
conditioned or delayed). Any waiver or consent shall be effective only if it is
in writing and only in the specific instance and for the specific purpose for
which given.

 

Section 13.2 Notices, Etc.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including communication by facsimile
copy) and transmitted or delivered, as to each party hereto, at its address set
forth under its name on the signature pages hereof or at such other address as
shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective in the case of
(a) notice by overnight mail by internationally recognized courier, the next
Business Day provided there is evidence of receipt, or (b) notice by facsimile
copy, when verbal communication and written receipt is obtained.

 

Section 13.3 Set–offs.

(a) In addition to any rights now or hereafter granted under Applicable Law or
otherwise, and not by way of limitation of such rights, the Seller hereby grants
to the Purchaser and each Affected Party a right of set–off, to secure repayment
of all amounts owing to the Purchaser by the Seller, the Guarantor and the
Pledgor under the Repurchase Documents and the Obligations, upon any and all
(regardless of any currency thereof) monies, securities, collateral or other
Property of the Seller, the Guarantor, the Pledgor and each other Repurchase
Party and any proceeds from the foregoing, now or hereafter held or received by
the Purchaser or any Affected Party or any entity under the control of the
Purchaser or any Affected Party and their respective successors and assigns
(including, without limitation, branches and agencies of the Purchaser or any
Affected Party wherever located), for the account of the Seller, the Guarantor,
the Pledgor or any other Repurchase Party, whether for safekeeping, custody,
pledge, transmission, collection or otherwise, and also upon any and all
deposits (general, specified, special, time, demand, provisional or final) and
credits, claims or Indebtedness of the Seller, the Guarantor, the Pledgor or any
other Repurchase Party at any time existing, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, and in each case at any
time held or owing by the Purchaser or any Affected Party to or for the credit
of any the Seller, the Guarantor, the Pledgor or any other Repurchase Party.
Each of the Purchaser and each Affected Party is hereby authorized at any time
and from time to time upon any amount becoming due and payable by the Seller,
the Guarantor, the Pledgor or any other Repurchase Party to the Purchaser or any
of the Affected Parties under the Repurchase Documents, the Obligations or
otherwise (whether at stated maturity, by acceleration, by mandatory or optional
prepayment or otherwise) or upon the occurrence and during the continuance of an
Event of Default, without notice to the Seller, the Guarantor, the Pledgor or
any other Repurchase Party, any such notice being expressly waived by the
Seller, the Guarantor, the Pledgor or any other Repurchase Party to the extent
permitted by Applicable Law, to set–off, appropriate, apply and enforce such
right of set–off against any and all items hereinabove referred to against any
amounts owing to the Purchaser or any Affected Party by the Seller, the
Guarantor, the Pledgor or any other Repurchase Party under the Repurchase
Documents and the Obligations, irrespective of whether the Purchaser or any
Affected Party shall have made any demand under the Repurchase Documents and
regardless of any other collateral securing such amounts. The Seller, the
Guarantor, the Pledgor and all other Repurchase Parties shall be deemed directly
indebted to the Purchaser and the other Affected Parties in the full amount of
all amounts owing to the Purchaser and the other Affected Parties by the Seller,
the Guarantor, the Pledgor and all other Repurchase Parties under this
Agreement, the other Repurchase Documents and the Obligations, and the Purchaser
and the other Affected Parties shall be entitled to exercise the rights of
set–off provided for above. ANY AND ALL RIGHTS TO REQUIRE THE PURCHASER OR THE
OTHER AFFECTED PARTIES TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE AMOUNTS OWING TO THE PURCHASER OR THE OTHER
AFFECTED PARTIES BY THE SELLER, THE GUARANTOR, THE PLEDGOR AND THE OTHER
REPURCHASE PARTIES UNDER THE REPURCHASE DOCUMENTS, PRIOR TO EXERCISING ITS RIGHT
OF SET–OFF WITH RESPECT TO SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS,
CREDITS OR OTHER PROPERTY OF THE BORROWERS, ARE HEREBY KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVED BY THE SELLER, THE GUARANTOR, THE PLEDGOR AND EACH OTHER
REPURCHASE PARTY.

(b) The Purchaser or any applicable Affected Party will promptly notify the
affected Seller after any such set–off and application made by the Purchaser or
any Affected Party, provided that the failure to give such notice shall not
affect the validity of such set–off and application.

 

Section 13.4 No Waiver; Remedies.

(a) No failure on the part of the Purchaser to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any further exercise thereof or the exercise of any other right. The rights and
remedies herein provided are cumulative and not exclusive of any rights and
remedies provided by law.

 

Section 13.5 Binding Effect; Benefit of Assignment.

This Agreement shall be binding upon and inure to the benefit of the Seller, the
Purchaser, the Affected Parties and their respective successors and permitted
assigns.

 

Section 13.6 Term of this Agreement.

This Agreement, including, without limitation, the Seller’s representations,
covenants and duties set forth herein, creates and constitutes the continuing
obligation of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Obligations are paid in full; provided,
however, notwithstanding the repayment in full of the Obligations and/or the
termination of this Agreement, the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Seller
pursuant to Articles II, III and IV, the indemnification and payment provisions
of Article XI, the provisions of Subsections 2.5(b), 2.13, 2.14, 13.8, 13.9,
13.11 and 13.13, and any other provision that by its terms expressly survives
termination, shall each be continuing and shall survive any termination of this
Agreement. This Agreement and the other Repurchase Documents shall continue to
be effective or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Purchaser as a preference, fraudulent
conveyance or otherwise under any Insolvency Law, all as though such payment had
not been made; provided that in the event payment of all or any part of the
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including, without limitation, any reasonable legal fees and
disbursements) incurred by the Purchaser in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Obligations.

 

Section 13.7 Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
THEREOF). EACH OF THE PARTIES HERETO HEREBY AGREES TO THE NON–EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY. EACH OF THE
PARTIES HERETO AND EACH SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM
NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN
ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 

Section 13.8 Waivers.

(a) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT, THE REPURCHASE DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

(b) EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO HEREBY WAIVES ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING THE OTHER
PARTY OR ANY AFFECTED PARTY OR ANY AFFILIATE OF THE FOREGOING ANY SPECIAL,
EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND
OR NATURE WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.

 

Section 13.9 Costs, Expenses and Taxes.

(a) The Seller agrees to pay the Purchaser (within thirty (30) days after
receipt by the Seller of an invoice therefor containing reasonable supporting
documentation) all of the reasonable out–of–pocket costs and expenses incurred
by the Purchaser in connection with the development, preparation, execution and
delivery of, and any amendment, supplement, extension, renewal or modification
to or waiver of, this Agreement, the Repurchase Documents, any Transaction
hereunder and any other documents and agreements prepared in connection herewith
or therewith. The Seller agrees to pay as and when billed by the Purchaser all
of the reasonable out–of–pocket costs and expenses actually incurred in
connection with the consummation and administration of the transactions
contemplated hereby and thereby including, without limitation, (i)  all
reasonable out–of–pocket costs, expenses and disbursements (including, without
limitation, reasonable fees, disbursements and expenses of counsel) actually
incurred by the Purchaser and/or the Affected Parties in connection with advise
to the Purchaser and/or the Affected Parties as to their respective rights and
remedies under any of the Repurchase Documents and related documents delivered
in connection therewith and the enforcement of any of the Repurchase Documents
or any documents delivered in connection therewith and (ii) all reasonable
out–of–pocket due diligence, inspection, testing, review, recording, travel,
lodging or other administrative costs and expenses incurred by the Purchaser
with respect to the Purchaser’s review, consideration and purchase or proposed
purchase of any Eligible Asset, any Purchased Asset or any Purchased Item under
this Agreement and the other Repurchase Documents (including any reasonable
costs necessary or incidental to the execution of any Transaction under this
Agreement), including, but not limited to, those costs and expenses incurred by
the Purchaser and reimbursable by the Seller pursuant to Subsection 11.1(a) of
this Agreement.

(b) The Seller shall pay on demand any and all stamp, sales, excise and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the Repurchase
Documents or the other documents to be delivered hereunder or thereunder or the
funding or maintenance of Transactions hereunder.

 

Section 13.10 Construction.

This Agreement and the other Repurchase Documents shall be construed fairly as
to the parties hereto and thereto and not in favor of or against any party,
regardless of which party or which party’s counsel prepared this Agreement
and/or the other Repurchase Documents.

 

Section 13.11 Recourse Against Certain Parties.

No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Purchaser, any Affected Party or the Seller or any manager
of the Seller as contained in this Agreement, the Repurchase Documents or any
other agreement, instrument or document entered into by the Purchaser, any
Affected Party, the Seller or any such party pursuant hereto or thereto or in
connection herewith or therewith shall be had against any administrator of the
Purchaser, any Affected Party, the Seller or any manager of the Seller or any
incorporator, Affiliate, owner, member, partner, stockholder, officer, director
or employee of the Purchaser, any Affected Party, the Seller, or of any such
manager or administrator, as such, by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that the agreements of the Purchaser, the
Affected Parties or the Seller contained in this Agreement, the Repurchase
Documents and all of the other agreements, instruments and documents entered
into by it pursuant hereto or thereto or in connection herewith or therewith
are, in each case, solely the corporate obligations of the Purchaser, the
Affected Parties and the Seller, and that no personal liability whatsoever shall
attach to or be incurred by any administrator of the Purchaser, the Affected
Parties, the Seller or any manager of the Seller or any incorporator, owner,
member, partner, stockholder, Affiliate, officer, director or employee of the
Purchaser, the Affected Parties or the Seller, or of any such manager or
administrator, as such, or any other of them, under or by reason of any of the
obligations, covenants or agreements of the Purchaser, the Affected Parties or
the Seller contained in this Agreement, the Repurchase Documents or in any other
such instruments, documents or agreements, or that are implied therefrom, and
that any and all personal liability of every such administrator of the
Purchaser, any Affected Party or the Seller or any manager of the Seller and
each incorporator, owner, member, partner, stockholder, Affiliate, officer,
director or employee of the Purchaser, the Affected Parties or the Seller, or of
any such manager or administrator, or any of them, for breaches by the
Purchaser, the Affected Parties or the Seller of any such obligations, covenants
or agreements, which liability may arise either at common law or at equity, by
statute or constitution, or otherwise, is hereby expressly waived as a condition
of and in consideration for the execution of this Agreement. The provisions of
this Section 13.11 shall survive the termination of this Agreement.

 

Section 13.12 Protection of Right, Title and Interest in the Purchased Assets;
Further Action Evidencing Transactions.

(a) The Seller shall cause this Agreement, all amendments hereto and/or all
financing statements and continuation statements and any other necessary
documents covering the right, title and interest of the Purchaser to the
Purchased Items to be promptly recorded, registered and filed, and at all times
to be kept recorded, registered and filed, all in such manner and in such places
as may be required by law fully to preserve and protect the right, title and
interest of the Purchaser hereunder to all property comprising the Purchased
Items. The Seller shall deliver to the Purchaser file–stamped copies of, or
filing receipts for, any document recorded, registered or filed as provided
above, as soon as available following such recording, registration or filing.
The Seller shall execute any and all documents reasonably required to fulfill
the intent of this Subsection 13.12(a).

(b) The Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
the Purchaser may reasonably request in order to perfect, protect or more fully
evidence the Transactions hereunder and the security interest granted in the
Purchased Items, or to enable the Purchaser or any Affected Party to exercise
and enforce their rights and remedies hereunder or under any Repurchase
Document.

(c) If the Seller fails to perform any of its obligations hereunder, the
Purchaser may (but shall not be required to) perform, or cause performance of,
such obligation; and the Purchaser’s costs and expenses incurred in connection
therewith shall be payable by the Seller. The Seller irrevocably appoints the
Purchaser as its attorney–in–fact and authorizes the Purchaser to act on behalf
of the Seller (i) to execute on behalf of the Seller as debtor and to file
financing statements necessary or desirable in the Purchaser’s sole discretion
to perfect and to maintain the perfection and priority of the security interest
in the Purchased Items, and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Purchased Items as a financing statement in such offices as the Purchaser in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests in the Purchased Items. This
appointment is coupled with an interest and is irrevocable.

(d) Without limiting the generality of the foregoing, the Seller will not
earlier than six (6) months and not later than three (3) months prior to the
fifth anniversary of the date of filing of the financing statement referred to
in Subsection 3.1(f) or any other financing statement filed pursuant to this
Agreement or any Repurchase Document or in connection with any Transaction
hereunder, unless the Obligations have been paid in full:

(i) execute and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and

(ii) deliver or cause to be delivered to the Purchaser an Opinion of Counsel, in
form and substance reasonably satisfactory to the Purchaser, confirming and
updating the opinion delivered pursuant to Subsection 3.1(h) with respect to
perfection and otherwise to the effect that the security interest hereunder
continues to be an enforceable and perfected security interest, subject to no
other Liens of record except as provided herein or otherwise permitted
hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

 

Section 13.13 Confidentiality.

(a) Each of the Purchaser, the Affected Parties and the Seller shall maintain
and shall cause each of its employees and officers to maintain the
confidentiality of this Agreement and all information with respect to the other
parties, including all information regarding the Purchased Items, Assets, Asset
Documents, Underlying Property, Borrowers and of the business of the Seller and
its business obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its officers and employees may (i) disclose such information
to its external accountants, attorneys, investors, potential investors and the
agents of such Persons (“Excepted Persons”); provided, however, that each
Excepted Person shall, as a condition to any such disclosure, agree for the
benefit of the Purchaser, the Affected Parties and the Seller that such
information shall be used solely in connection with such Excepted Person’s
evaluation of, or relationship with, the Seller and its Affiliates,
(ii) disclose the existence of this Agreement and the other Repurchase
Documents, but not the financial terms thereof, (iii) disclose such information
as is required by Applicable Law, and (iv) disclose this Agreement, the other
Repurchase Documents and such other information in any suit, action, proceeding
or investigation (whether in law or in equity or pursuant to arbitration)
involving any of the Repurchase Documents for the purpose of defending itself,
reducing its liability or protecting or exercising any of its claims, rights,
remedies or interests under or in connection with any of the Repurchase
Documents. It is understood that the financial terms that may not be disclosed
except in compliance with this Subsection 13.13(a) include, without limitation,
all fees and other pricing terms, all Events of Default and the priority of
payment provisions.

(b) Anything herein to the contrary notwithstanding, the Seller hereby consents
to the disclosure of any nonpublic information with respect to it (i) to the
Purchaser or any Affected Party by each other, (ii) by the Purchaser or any
Affected Party to any prospective or actual assignee, participant or pledgee of
any of them provided such Person agrees to hold such information confidential
pursuant to the terms of this Agreement, or (iii) by the Purchaser and any
Affected Party to any Rating Agency, commercial paper dealer or provider of a
surety, guaranty or credit or liquidity enhancement to any Affected Party and to
any officers, directors, employees, agents, outside accountants and attorneys of
any of the foregoing, provided each such Person is informed of the confidential
nature of such information and such Person has a need to know such information.
In addition, the Purchaser and any Affected Party may disclose any such
nonpublic information as required pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).

(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known; (ii) disclosure of any and all information (A) if
required to do so by any Applicable Law (including public filings required of
the Non–SPE Seller), (B) to any Governmental Authority having or claiming
authority to regulate or oversee any respects of the Purchaser’s or any Affected
Party’s business or that of its respective Affiliates, including, without
limitation, pursuant to any regulatory examination of the Purchaser, any
Affected Party or any Affiliates of the foregoing or in accordance with the
Purchaser’s, any Affected Party’s or any of their Affiliates’ regulatory
compliance policy, (C) pursuant to any subpoena, civil investigative demand or
similar demand or request of any court, regulatory authority, arbitrator or
arbitration to which the Purchaser, the other Affected Parties or an officer,
director, employer, shareholder, owner, member, partner, agent, employee or
Affiliate of any of the foregoing is a party, (D) in any preliminary or final
offering circular, registration statement or contract or other document approved
in writing in advance by the Seller or (E) to any Affiliate, independent or
internal auditor, agent, employee or attorney of the Custodian, the Purchaser or
any Affected Party having a need to know the same, provided that the Custodian,
the Purchaser or any Affected Party advises such recipient of the confidential
nature of the information being disclosed and such Person agrees to be bound by
the confidentiality provisions set forth herein; or (iii) any other disclosure
authorized by the Seller.

(d) Notwithstanding anything to the contrary contained herein, the Repurchase
Documents or in any related document, all Persons may disclose to any and all
Persons, without limitation of any kind, the federal income tax treatment of any
of the transactions contemplated by this Agreement, the Repurchase Documents or
any other related document, any fact relevant to understanding the federal tax
treatment of such transactions and all materials of any kind (including opinions
or other tax analyses) relating to such federal income tax treatment.

 

Section 13.14 Execution in Counterparts; Severability; Integration.

(a) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts (including by facsimile), each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement.

(b) In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction the validity, legality and
enforceability of the remaining provisions, or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

(c) This Agreement and any agreements or letters (including fee letters)
executed in connection herewith contain the final and complete integration of
all prior expressions by the parties hereto and thereto with respect to the
subject matter hereof and thereof and shall constitute the entire agreement
among the parties hereto and thereto with respect to the subject matter hereof
and thereof, superseding all prior oral or written understandings other than the
Fee Letter.

 

Section 13.15 Seller’s Waiver of Setoff.

Each of the parties hereto (other than the Purchaser and any Affected Party)
hereby waives any right of setoff it may have or to which it may be entitled
under this Agreement and the other Repurchase Documents from time to time
against the Purchaser and any Affected Party or their assets or Properties.

 

Section 13.16 Assignments and Participations; Hypothecation of Purchased Assets.

The Seller may not assign, delegate, grant any interest in, permit any Lien to
exist on or otherwise transfer in any way any of its rights, duties, covenants
or obligations under this Agreement or the other Repurchase Documents (other
than the joinder of additional Sellers that are qualified REIT subsidiaries or
Passthrough Subsidiaries of the Non–SPE Seller) without the prior written
consent of the Purchaser in its discretion and any attempt by the Seller to do
any of the foregoing without the prior written consent of the Purchaser in its
discretion shall be null and void. The Purchaser and any Affected Party may,
upon written notice to the Seller, engage in repurchase transactions with any of
the Purchased Items and otherwise sell, transfer, assign, pledge, repledge,
syndicate, hypothecate, rehypothecate or grant participation interests (each a
“Transfer”) to any Pre–Approved Purchaser in all or any portion of any
Transaction, its interest in all or any portion of any Purchased Item and/or any
other interest of the Purchaser under this Agreement and the other Repurchase
Documents (any such entity, a “Transferee”), provided that (i) the Purchaser
shall give concurrent notice to the Seller of any participation (the failure to
give such notice, however, shall not affect the validity or enforceability of
such participation), (ii) any assignment effected pursuant to this Section 13.16
shall be in respect of Purchased Assets with a minimum Purchase Price of
$5,000,000 (other than in the case of (x) an assignment of all of the interests
then held by the Purchaser (or a Transferee), or (y) an Event of Default) and
(iii) in connection with any assignment or participation, (A) Wachovia shall act
as agent for the assignees and participants, (B) no assignees or participant
shall have any mark–to–market rights under Section 2.7, which rights shall be
exercised by Wachovia as agent and (C) the assignees’ and participants’ voting
rights shall be limited to material matters, such as, but not limited to,
changes in the Maximum Amount, changes in the Purchase Price outstanding,
changes in the Pricing Rate and extensions of maturity dates by more than
six (6) months (other than such extensions that are expressly contemplated under
this Agreement). The Seller agrees to cooperate with the Purchaser and each
Affected Party in connection with any such assignment, transfer, pledge,
participation or sale, and to enter into such restatements of, and amendments,
supplements and other modifications to, this Agreement, in order to give effect
to such assignment, transfer, pledge, participation or sale.

 

Section 13.17 Heading and Exhibits.



The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

Section 13.18 Single Agreements.

The Purchaser and the Seller acknowledge that each has entered hereinto and will
enter into each Transaction hereunder in consideration of and in reliance upon
the fact that, all Transactions hereunder constitute a single business and
contractual relationship and that each has been entered into in consideration of
the other Transactions. Accordingly, each of the Purchaser and the Seller agrees
to perform all of its obligations in respect of each Transaction hereunder, and
that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder.

 

Section 13.19 Disclosure Relating to Certain Federal Protections.

The parties acknowledge that they have been advised that:

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Exchange Act, the Securities Investor Protection Corporation
has taken the position that the provisions of the Securities Investor Protection
Act of 1970 (“SIPA”) will not provide protection to the other parties with
respect to any Transaction hereunder;

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the Exchange Act, SIPA will not provide protection to the
other parties with respect to any Transaction hereunder;

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable; and

(d) in the case of Transactions in which one of the parties is an “insured
depository institution” as that term is defined in Section 1813(c)(2) of
Title 12 of the Code, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation, the Savings Association Insurance Fund or
the Bank Insurance Fund, as applicable.

 

Section 13.20 Intent.

(a) The parties recognize that each Transaction is a “Repurchase Agreement” as
that term is defined in Section 101 of Title 11 of the United States Code
(except insofar as the type of Purchased Assets subject to such Transaction or
the term of such Transaction would render such definition inapplicable) and a
“Securities Contract” as that term is defined in Section 741 of Title 11 of the
United States Code (except insofar as the type of Purchased Assets subject to
such Transaction would render such definition inapplicable).

(b) The parties agree and acknowledge that if a party hereto is an “Insured
Depository Institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“Qualified Financial Contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of Purchased
Assets subject to such Transaction would render such definition inapplicable).

(c) It is understood and agreed that this Agreement constitutes a “Master
Netting Agreement” as that term is defined in Section 101 of Title 11 of the
United States Code.

(d) It is understood that this Agreement constitutes a “Netting Contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “Covered
Contractual Payment Entitlement” or “Covered Contractual Payment Obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “Financial Institution” as that term is defined in
FDICIA or regulations promulgated thereunder).

(e) It is understood that any party’s right to liquidate Purchased Assets
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 10.2 is a contractual right to liquidate such
Transaction as described in Sections 555, 559 and 561 of Title 11 of the United
States Code, as amended.

 

Section 13.21 Periodic Due Diligence Review.

The Seller acknowledges that the Purchaser has the right to perform continuing
due diligence reviews with respect to the Purchased Items and the Seller for
purposes of verifying compliance with the representations, warranties,
covenants, agreements and specifications made hereunder, under the Repurchase
Documents or otherwise, and the Seller agrees that, upon reasonable (but no less
than one (1) Business Day’s) prior notice, unless an Event of Default shall have
occurred, in which case no notice is required, to the Seller, the Purchaser or
its authorized representatives shall be permitted during normal business hours
to inspect any Properties and to examine and inspect, and make copies and
extracts of, the books and records of the Seller, the Asset Files, the Servicing
Records, the Servicing Files and any and all documents, records, agreements,
instruments or information relating to the Purchased Items, the Pledged
Collateral and the other collateral for the Facility in the possession or under
the control of the Seller and/or the Custodian. The Seller also shall make
available to the Purchaser a knowledgeable financial or accounting officer for
the purpose of answering questions respecting the Seller, the Asset Files, the
Purchased Items, the Pledged Collateral and the other collateral for the
Facility. The Seller shall also cause each of the Servicers and PSA Servicers to
cooperate with the Purchaser by permitting the Purchaser to conduct due
diligence reviews of the files of each such Servicer and/or PSA Servicer to the
extent such reviews are permitted by the applicable Servicing Agreement or
Pooling and Servicing Agreement. Without limiting the generality of the
foregoing, the Seller acknowledges that the Purchaser may purchase Purchased
Items from the Seller based solely upon the information provided by the Seller
to the Purchaser in the Seller Asset Schedule and the representations,
warranties and covenants contained herein, and that the Purchaser, at its
option, has the right at any time to conduct a partial or complete due diligence
review on some or all of the Purchased Items purchased in a Transaction,
including, without limitation, ordering new credit reports and new appraisals on
the related Underlying Properties and otherwise re–generating the information
used to originate such Purchased Items. The Purchaser may underwrite such
Purchased Assets itself or engage a mutually agreed upon third party underwriter
to perform such underwriting. The Seller agrees to cooperate with the Purchaser
and any third party underwriter in connection with such underwriting, including,
but not limited to, providing the Purchaser and any third party underwriter with
access to any and all documents, records, agreements, instruments or information
relating to such Purchased Assets in the possession, or under the control, of
the Seller. The Seller shall pay all out–of–pocket costs and expenses incurred
by the Purchaser in connection with the Purchaser’s activities pursuant to this
Section 13.21 (“Due Diligence Costs”).

 

Section 13.22 Purchaser and Participant Register.

(a) From and after the effective date specified in each assignment and
acceptance under Section 13.16, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such assignment and acceptance,
have the rights and obligations of the Purchaser under this Agreement. Any
assignment or transfer by the Purchaser of rights or obligations under this
Agreement that does not comply with this Section 13.23 shall be treated for
purposes of this Agreement as a sale by such Purchaser of a participation in
such rights and obligations in accordance with Subsection 13.23(b).

(b) The Seller shall maintain a register (the “Register”) on which it will
record the Purchaser’s rights hereunder, and each assignment and acceptance and
participation. The Register shall include the names and addresses of the
Purchaser (including all assignees, successors and participants). Failure to
make any such recordation, or any error in such recordation, shall not affect
the Seller’s obligations in respect of such rights. If the Purchaser sells a
participation in its rights hereunder, the Purchaser shall provide the Seller
the information described in this paragraph and permit the Seller to review such
information as reasonably needed for the Seller to comply with its obligations
under this Agreement or under any applicable law or governmental regulation or
procedure. This Subsection 13.22(b) shall be construed so that the Transactions
are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related regulations
(or any other relevant or successor provisions of the Code or such regulations).

 

Section 13.23 Joint and Several Obligations.

(a) At all times during which there is more than one (1) Seller under this
Agreement, each Seller hereby acknowledges and agrees that (i) such Seller shall
be jointly and severally liable to the Purchaser to the maximum extent permitted
by Applicable Law for all representations, warranties, covenants, duties and
indemnities of the Sellers, arising under this Agreement and the other
Repurchase Documents, as applicable, and the Obligations; (ii) the liability of
each Seller (A) shall be absolute and unconditional and shall remain in full
force and effect (or be reinstated) until all the Obligations shall have been
paid in full and the expiration of any applicable preference or similar period
pursuant to any bankruptcy, insolvency, reorganization, moratorium or similar
law, or at law or in equity, without any claim having been made before the
expiration of such period asserting an interest in all or any part of any
payment(s) received by the Purchaser, and (B) until such payment has been made,
shall not be discharged, affected, modified or impaired on the happening from
time to time of any event, including, without limitation, any of the following,
whether or not with notice to or the consent of each Seller, the Guarantor or
the Pledgor, (1) the waiver, compromise, settlement, release, termination or
amendment (including, without limitation, any extension or postponement of the
time for payment or performance or renewal or refinancing) of any or all of the
obligations or agreements of any Seller, the Guarantor or the Pledgor under the
Repurchase Agreement or any Repurchase Document, (2) the failure to give notice
to each Seller, the Guarantor or the Pledgor of the occurrence of an Event of
Default under any of the Repurchase Documents, (3) the release, substitution or
exchange by the Purchaser of any or all of the Purchased Items or Pledged
Collateral (whether with or without consideration) or the acceptance by the
Purchaser of any additional collateral or the availability or claimed
availability of any other collateral or source of repayment or any nonperfection
or other impairment of collateral, (4) the release of any Person primarily or
secondarily liable for all or any part of the Obligations, whether by the
Purchaser or in connection with any voluntary or involuntary liquidation,
dissolution, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors or similar event or proceeding affecting any or all of each Seller,
the Guarantor, the Pledgor or any other Person who, or any of whose Property,
shall at the time in question be obligated in respect of the Obligations or any
part thereof, or (5) to the extent permitted by Applicable Law, any other event,
occurrence, action or circumstance that would, in the absence of this
Section 13.26, result in the release or discharge of any or all of the Sellers
from the performance or observance of any obligation, covenant or agreement
contained in the Repurchase Agreement or the Repurchase Documents; (iii) the
Purchaser shall not be required first to initiate any suit or to exhaust its
remedies against any Seller, the Guarantor, the Pledgor or any other Person to
become liable, or against any of the Purchased Items or the Pledged Collateral,
in order to enforce this Repurchase Agreement or the Repurchase Documents and
each Seller, the Guarantor and the Pledgor expressly agree that, notwithstanding
the occurrence of any of the foregoing, each Seller shall be and remain directly
and primarily liable for all sums due under the Repurchase Agreement or any of
the Repurchase Documents; (iv) when making any demand hereunder against any
Seller, the Purchaser may, but shall be under no obligation to, make a similar
demand on any other Seller, and any failure by the Purchaser to make any such
demand or to collect any payments from any other Seller, or any release of any
such other Seller shall not relieve any Seller in a respect of which a demand or
collection is not made or the Sellers not so released of their obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Purchaser against the Sellers;
and (v) on disposition by the Purchaser of any Property encumbered by any
Purchased Items or the Pledged Collateral, each Seller shall be and shall remain
jointly and severally liable for any deficiency.

(b) Each Seller hereby agrees that, to the extent another Seller shall have paid
more than its proportionate share of any payment made hereunder, the Seller
shall be entitled to seek and receive contribution from and against any other
Seller which has not paid its proportionate share of such payment; provided
however, that the provisions of this Subsection 13.26(b) shall in no respect
limit the obligations and liabilities of each Seller to the Purchaser, and,
notwithstanding any payment or payments made by a Seller (the “paying Seller”)
hereunder or any set–off or application of funds of the paying Seller by the
Purchaser, the paying Seller shall not be entitled to be subrogated to any of
the rights of the Purchaser against any other Seller or any collateral security
or guarantee or right of offset held by the Purchaser, nor shall the paying
Seller seek or be entitled to seek any contribution or reimbursement from the
other Seller in respect of payments made by the paying Seller hereunder, until
all amounts owing to the Purchaser by the Seller under the Repurchase Documents
are paid in full. If any amount shall be paid to the paying Seller on account of
such subrogation rights at any time when all such amounts shall not have been
paid in full, such amount shall be held by the paying Seller in trust for the
Purchaser, segregated from other funds of the paying Seller, and shall,
forthwith upon receipt by the paying Seller, be turned over to the Purchaser in
the exact form received by the paying Seller (duly indorsed by the paying Seller
to the Purchaser, if required), to be applied against amounts owing to the
Purchaser by the Seller under the Repurchase Documents, in accordance with the
terms of this Agreement.

(c) The Obligations are full recourse obligations to each Seller and the Sellers
hereby forever waive, demise, acquit and discharge any and all defenses, and
shall at no time assert or allege any defense, to the contrary.

[Remainder of Page Intentionally Left Blank.]



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

THE SELLER: QUADRA QRS, LLC,

a Maryland limited liability company

By: Quadra Realty Trust, Inc.,

a Maryland corporation, its sole member

By:/s/

Name: Evan F. Denner

Title: Chief Executive Officer

By:/s/

Name: Steven M. Sherwyn

Title: Chief Financial Officer

Quadra QRS, LLC

c/o Quadra Realty Trust, Inc.

622 Third Avenue

New York, New York 10017

Attention: Steven M. Sherwyn

Chief Financial Officer

Facsimile No.: (212) 671–6445

Confirmation No.: (212) 671–6400

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036–6522

Attention: Harvey R. Uris, Esq.

Facsimile No.: (917) 777–2212

Confirmation No.: (212) 735–2212

[Signatures Continued on the Following Page]





THE SELLER (cont.): QUADRA REALTY TRUST, INC.,

a Maryland corporation

By:/s/

Name: Evan F. Denner

Title: Chief Executive Officer

By:/s/

Name: Steven M. Sherwyn

Title: Chief Financial Officer

Quadra Realty Trust, Inc.

622 Third Avenue

New York, New York 10017

Attention: Steven M. Sherwyn

Chief Financial Officer

Facsimile No.: (212) 671–6445

Confirmation No.: (212) 671–6400



with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036–6522

Attention: Harvey R. Uris, Esq.

Facsimile No.: (917) 777–2212

Confirmation No.: (212) 735–2212





[Signatures Continued on the Following Page]



THE PURCHASER: WACHOVIA BANK, NATIONAL ASSOCIATION

By:/s/

Name:John Nelson

Title:Director

Wachovia Bank, National Association

One Wachovia Center, Mail Code: NC0166

301 South College Street

Charlotte, North Carolina 28288

Attention: Marianne Hickman

Facsimile No.: (704) 715–0066

Confirmation No.: (704) 715–7818

